Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 1 of 185 PageID# 2616
                                                               &YIJCJU$

                                                                       Page 1

 1                       IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE EASTERN DISTRICT OF VIRGINIA
 3                                  RICHMOND DIVISION
 4                              ~~~~~~~~~~~~~~~~~~~~
 5      CHMURA ECONOMICS & ANALYTICS, LLC
                           Plaintiff
 6
                          vs.                        Case No.     3:19-CV-00813
 7
 8      RICHARD LOMBARDO
                         Defendants
 9
10                                 ~~~~~~~~~~~~~~~~~~~~
11
12                              REMOTE VIDEO DEPOSITION OF:
13                                CHRISTINE CHMURA, PH.D.
14
15                                         Taken on:
16                                      May 1, 2020
                                         11:00 a.m.
17
                                           Taken at:
18
                                    McGuire Woods, LLP
19                                     Gateway Plaza
                                   800 East Canal Street
20                                      Richmond, VA
21
22
23                      Kelliann D. Linberg, RPR, Notary Public
24
25

                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 2 of 185 PageID# 2617



                                                                  Page 2

 1      APPEARANCES: (Via Videoconference)
 2      On behalf of the Plaintiffs:
 3              Koehler Fitzgerald, LLC
                CHRISTINE M. COOPER, ESQ.
 4              1111 Superior Avenue E
                Ste 2500
 5              Cleveland, OH, 44114
                Ccooper@koehler.law
 6              216-539-9370.
 7
 8      On behalf of the Defendants:
 9              McGuire Woods, LLP
                RODNEY A. SATTERWHITE, ESQ.
10              Gateway Plaza
                800 East Canal Street
11              Richmond, VA, 23219-3916
                Rsatterwhite@mcguirewoods.com
12              804-775-1000.
13
14      ALSO PRESENT:
15              RICHARD LOMBARDO
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 3 of 185 PageID# 2618



                                                                  Page 3

 1                                   TRANSCRIPT INDEX
 2
 3      APPEARANCES..............................2
 4      INDEX OF EXHIBITS........................4
 5      STIPULATION..............................5
 6
 7      EXAMINATION OF CHRISTINE CHMURA, PH.D.:
 8      BY MS. COOPER............................6
 9
10
11
12
13
14      REPORTER'S CERTIFICATE...............147
15
16
17      EXHIBIT CUSTODY:             RETAINED BY COURT REPORTER
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 4 of 185 PageID# 2619



                                                                  Page 4

 1                           INDEX OF EXHIBITS
 2      Number                    Description         Marked
 3      Defendant's
        Exhibit A   Previously Marked Copy of Notice     13
 4                  of Deposition
 5      Exhibit D   Previously Marked Copy of Amended    17
                    Complaint
 6
        Exhibit E       Previously Marked Copy of Letter               34
 7                      Dated 2/3/15 to Richard Lombardo,
                        Bates CHMURA000097
 8
        Exhibit B       Copy of Plaintiff's Designations               60
 9                      and Objections to Richard
                        Lombardo's Notice of Deposition
10
        Exhibit Q       Copy of Chmura Employee Handbook               71
11                      Dated 7/19/2019
12      Exhibit S       Copy of Standard Operating                     78
                        Procedures Dated 4/5/2019
13
        Exhibit T       Copy of Email with Standard                    80
14                      Operating Procedures Dated
                        7/10/2019 Attached
15
        Exhibit X       Highly Confidential Copy of Email             104
16                      Dated 10/2/2019 Bates
                        CHMURA0201264-269
17
        Exhibit C       Previously Marked Copy of                     138
18                      Articles of Organization for a
                        Domestic Limited Liability
19                      Company, Ohio, Dated 9/2/2011
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 5 of 185 PageID# 2620



                                                                   Page 5

 1                         COURT REPORTER:       The attorneys
 2      participating in this deposition acknowledge that I am
 3      not physically present in the deposition room and that
 4      I will be reporting this deposition remotely. They
 5      further acknowledge that, in lieu of an oath
 6      administered in person, the witness will verbally
 7      declare her testimony in this matter is under penalty
 8      of perjury. The parties and their counsel consent to
 9      this arrangement and waive any objections to this
10      manner of reporting.
11                       Please indicate your agreement by stating
12      your name, firm name, party represented and your
13      agreement on the record.
14                         MS. COOPER:    My name is Christine Cooper.
15      I represent Richard Lombardo, and I agree.
16                         MR. SATTERWHITE:        Rob Satterwhite from
17      McGuire Woods representing Chmura, and we also agree.
18                            CHRISTINE CHMURA, Ph.D., of lawful age,
19      called for examination, as provided by the Ohio Rules
20      of Civil Procedure, being by me first duly sworn, as
21      hereinafter certified, deposed and said as follows:
22                   EXAMINATION OF CHRISTINE CHMURA, Ph.D..
23      BY MS. COOPER:
24              Q.         Good morning, Dr. Chmura.         I am Christine
25      Cooper.         I represent Mr. Lombardo in the case filed by

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 6 of 185 PageID# 2621



                                                                  Page 6

 1      Chmura in the Eastern District of Virginia.              I am going
 2      to start with some background information.              Forgive me,
 3      since we are doing this by video, my video is on one
 4      screen, and my screen with you is on the other.               So if
 5      I am looking in both discretions, that's why.
 6                      Can you please state your full name for the
 7      record?
 8              A.      Christine Chmura.
 9              Q.      And what's your residential address?
10              A.
11
12              Q.      Have you ever been deposed before?
13              A.      Yes.
14              Q.      When was the last time you were deposed?
15              A.      Probably a couple of years ago.
16              Q.      Have you been deposed more than once?
17              A.      Yes.
18              Q.      How many times have you been deposed?
19              A.      At least five.
20              Q.      Were those depositions in your individual
21      capacity?
22              A.      No, as an expert witness representing the
23      firm.
24              Q.      Do you recall the cases that you testified
25      in?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 7 of 185 PageID# 2622



                                                                     Page 7

 1              A.      I do not.
 2              Q.      And what was the subject matter that you
 3      testified about?
 4              A.      I recall one being a wrongful death,
 5      another was related to the economy, or what the crux of
 6      the economy was during a period of time, and another
 7      one -- another one I had forgotten that just came to my
 8      mind was for Dominion Power related to investments and
 9      the economic impact of those investments.
10              Q.      Was your testimony -- sorry.             Was this --
11      and I will get to my ground rules. I am breaking my
12      ground rules now.      I apologize.           I jumped in.    I will
13      step back if you haven't completed your answer. It's a
14      little harder for me to pick up on the cues on the
15      video than if we were in the room together.
16                      Was the subject matter of your testimony
17      related to damages in those cases?
18                      MR. SATTERWHITE:         Object to the form.
19              Q.      You can go ahead and answer.
20              A.      Yes.
21              Q.      I am going to go over so some ground rules,
22      so I don't break them myself, since it's been a little
23      while since you have been deposed.                 If you could
24      respond with a yes or no as opposed to an uh-huh or
25      uh-uh, or shaking of your head so that the court

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 8 of 185 PageID# 2623



                                                                      Page 8

 1      reporter can get your answer down.                   I would ask that
 2      you wait until I finish the question before answering
 3      so we are not talking over each other.
 4                      I, in return, will take a long pause to
 5      make sure that you are done answering before I ask my
 6      next question.         If you don't understand a question,
 7      please ask me to repeat it or rephrase it.                   And if you
 8      need a break, just ask at any time.                   The only request I
 9      would have is that if there is an open question
10      pending, that you provide an answer before we break.
11      Does that make sense?
12              A.      Yes.
13              Q.      Did you bring anything with you to the
14      deposition today, any documents with you to the
15      deposition today?
16              A.      No.
17              Q.      Can you tell me about your education, your
18      higher education?
19              A.      I have a B.S. Degree from Clemsen
20      University in Business, then I, for one year, went to a
21      bible college and got a one year certificate, Master's
22      in Missions.      I went back to Clemsen and got a Master's
23      Degree in Economics.          And more recently, went to
24      Virginia Commonwealth University and got a Ph.D. in
25      Business Administration with emphasis on Economics and

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 9 of 185 PageID# 2624



                                                                  Page 9

 1      Finance.
 2               Q.     When did you earn that degree?
 3               A.     It was several years ago.           I'm not good
 4      with dates, I will just let you know that right now.
 5               Q.     That's okay.      Was it within the last 10
 6      years?
 7               A.     No.   I started my company 20 years ago and
 8      it was prior to that.
 9               Q.     Are you the founder of Chmura Economics &
10      Analytics, LLC?
11               A.     Yes, I am.
12               Q.     When did you found Chmura?
13               A.     1998 is when we filed the SCC.           December.
14               Q.     At that point, was it called Chmura
15      Economics & Analytics, LLC?
16               A.     No, it was called Capital Research &
17      Analytics, LLC.
18               Q.     At what point did it become Chmura
19      Economics & Analytics?
20               A.     Probably a year later.
21               Q.     What was the reason for the name change?
22               A.     Capital -- we were in the capital, so that
23      -- Chmura is a stronger word, more rememberable, once
24      you can learn how to pronounce it correctly, so we
25      thought that was a better name.               Also, I had a good

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 10 of 185 PageID# 2625



                                                                   Page 10

 1      reputation in the state and it would carry some weight.
 2              Q.       Am I pronouncing it right when I say
 3      Chmura?
 4              A.       That's good enough.          Chmura.    Thank you for
 5      asking.
 6              Q.       Prior to the founding of Chmura, what did
 7      you do?
 8              A.       Prior to the company, I was the chief
 9      economist at Crestar Bank, which was purchased by
10      Suntrust.       When they were purchased, they asked me to
11      go to Atlanta to be the chief economist.                 By saying no,
12      I was given severance and able to take several large
13      projects with me to start the company.
14              Q.       When Chmura was founded, what type of
15      business was it?
16              A.       Consulting.    Economic consulting.
17              Q.       And has it changed over time?
18              A.       Yes, we do economic consulting.            We have
19      macro economic models that we run.                 Most of our
20      customers, at first, were banking, and then we got more
21      into workforce.       We created JobsEQ in early 2000 and
22      have shifted over time to more software than consulting
23      work in terms of revenue.
24              Q.       Can you tell me a little about JobsEQ and
25      what it is?

                                Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 11 of 185 PageID# 2626



                                                                 Page 11

 1              A.       JobsEQ is a S A A S product, so it is
 2      software as a --
 3                      (Reporter asked for clarification).
 4                       S-A-A-S, software as a service.
 5                       It provides demographic information, labor
 6      market information to realtime job postings.               It gives
 7      people the ability to see what's a forecast for a
 8      particular region, whether that be a county, MSA, or a
 9      zip code footprint so that they can see what sort of
10      courses should I teach, if I am an educator; if a firm
11      moves here, will they find the workers they need; if I
12      move to a certain place, will I find the workers that I
13      need and that type of thing.
14              Q.       Now, you are here today as a corporate
15      representative on behalf of Chmura, correct?
16              A.       Yes.
17              Q.       And you are also here in your individual
18      capacity?
19              A.       Yes.
20              Q.       I am going to start with your testimony
21      relating to your corporate representation, and we will
22      complete the individual stuff later in the deposition.
23      I am going to try to do a clean break on that to keep
24      it clear in the record where we are at.             What is --
25      pardon me.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 12 of 185 PageID# 2627



                                                                 Page 12

 1                      Are you a current owner of Chmura?
 2              A.      Yes, I am.
 3              Q.      And what is your title?
 4              A.      Dr. Christine Chmura, CEO and Chief
 5      Economist.
 6              Q.      What is your ownership interest in Chmura?
 7              A.      49%.
 8              Q.      Who are the other owners?
 9              A.      Leslie Peterson, John Chmura, Xiaobing
10      Shuai, Sharon Simmons, Greg Chmura.
11              Q.      What are their ownership interests,
12      starting with Ms. Peterson?
13              A.      Let me just tell you again I am not really
14      good with numbers like that.             When you ask me about the
15      economy and I will do fine.            So John Chmura is 5%.
16      Greg Chmura is 3%.       Leslie Peterson is the remainder.
17      Xiaobing Shuai, Sharon Simmons and Greg Chmura all have
18      profit interests.
19              Q.      Can you explain to me the idea of profit
20      interests?
21              A.      So let's say they were given this profit
22      business in 1999, that means if the company were worth
23      $1,000,000 in 1999, a valuation was done and let's say
24      it was worth $1,000,000, then if we sold the next day
25      for $2,000,000, then they would benefit from the

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 13 of 185 PageID# 2628



                                                                                 Page 13

 1      difference.         They would get a percentage of that
 2      1,000,000, but they would not have -- get a percentage
 3      of the total equity.
 4              Q.         Okay.     I understand.               Thank you.       Now, I
 5      notice there are some shared last names as far as the
 6      owners.         What is your relationship to Greg Chmura?
 7              A.         Greg Chmura is my brother.
 8              Q.         And how are you related to John Chmura?
 9              A.         John Chmura is my nephew.
10              Q.         Are there any other owners that you are
11      related to?
12              A.         No.
13              Q.         I am going to show you what's been marked
14      as Defendant's Exhibit A.
15                                       -       -       -       -       -
16                         (Thereupon, Previously Marked
17                         Deposition Exhibit A, Copy of Notice of
18                         Deposition, was shown for purposes of
19                         identification.)
20                                           -       -       -       -       -
21              Q.         I will give you control of this as well
22      (indicating).            So now you can scroll through this
23      document.
24                         MR. SATTERWHITE:              Let me know if you want
25      me to go faster or slower.

                                     Veritext Legal Solutions
     www.veritext.com                                                              888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 14 of 185 PageID# 2629



                                                                 Page 14

 1              A.      Is there a purpose for me to scroll through
 2      this?     It might help to know while I am looking at it.
 3              Q.      Just to know if you recognize this
 4      document, if you have seen it before, and then we are
 5      going to go through Exhibit A that is attached to it.
 6              A.      (Reviewing).
 7              Q.      Have you seen this document before?
 8              A.      Yes, I believe I have seen it before.
 9              Q.      And can you describe what it is?           If we
10      can, go back to the front of it.
11              A.      Chmura, Plaintiff, Notice of Deposition.
12      Okay.     So it -- is this the document that has questions
13      for the deposition today?
14              Q.      Yes, it is.
15              A.      Okay.
16              Q.      Have you reviewed this prior to your
17      deposition today?
18              A.      Oh, yeah.
19              Q.      And you are here to testify about certain
20      topics set forth in that notice, correct?
21              A.      That's correct.
22              Q.      Generally, how did you prepare for your
23      deposition today?
24              A.      Generally, I read the questions.           I
25      sometimes looked at some emails.               I read, you know, the

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 15 of 185 PageID# 2630



                                                                   Page 15

 1      documents that have been submitted to the court.
 2               Q.     Did you have -- did you speak with
 3      anyone -- and let me caution, I am not looking for
 4      communications with your attorney.                 Did you speak with
 5      anyone other than your attorney about your deposition
 6      today?
 7               A.     Yes.   Yes.
 8               Q.     Who did you speak with?
 9               A.     I spoke with Greg Chmura.             I spoke with
10      John Chmura.      I spoke with Leslie Peterson.             I spoke
11      with Sharon Simmons.          I spoke with Aisha.         I think
12      that's it.
13               Q.     Starting with Greg, what was the substance
14      of your conversation?
15               A.     I can't remember all my conversations.                   I
16      have so many every day, but with Greg, I recall talking
17      to him about the estimate, the present value of the
18      loss related to the IEDC event.
19               Q.     How about with John Chmura?
20               A.     With John, we probably talked about the
21      times log we put together.
22               Q.     And what about with Ms. Peterson?
23               A.     We probably talked about everything.                We
24      talked about what -- some of what she was answering.                         I
25      probably ran by her some of the thoughts to make sure

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 16 of 185 PageID# 2631



                                                                     Page 16

 1      my recollection was correct on some of these other
 2      items.
 3                         I am sure we talked about that letter that
 4      Rick falsified and lied about in terms of having a job
 5      opportunity and the difficult situation that put us in
 6      with a client that we were developing, or a vendor that
 7      we were developing a relationship with.
 8               Q.        And what about with Sharon Simmons?
 9      Correct?
10               A.        Sharon Simmons?       I believe we were looking
11      at sales, historic sales -- we've talked about a lot of
12      things.         I mean, we work together.            But historic sales
13      and why Rick didn't get 15%, which was because he
14      didn't make the full sale.
15               Q.        And what was your conversation -- well, let
16      me step back.         You mentioned Aisha.            Is that Aisha
17      Ortiz?
18               A.        Yes.
19               Q.        And what was your conversation with
20      Ms. Ortiz?
21               A.        Just a quick conversation on when she put
22      the work from home policy together.                   She actually
23      revised it.         A-I-S-H-A.
24               Q.        Is there anything else you did to prepare
25      for your deposition today?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 17 of 185 PageID# 2632



                                                                             Page 17

 1              A.      I prayed about it.
 2              Q.      All right.       I am going to turn your
 3      attention to Exhibit A, Defense Exhibit A, the exhibit
 4      attached to that.       And that's confusing.
 5                      Number 2, "The factual basis for all
 6      allegations in the Amended Complaint and denials in the
 7      Answer to the Counterclaim."
 8                      You have been designated as the corporate
 9      representative to speak on that topic, correct?
10              A.      Correct.
11              Q.      I am going to show you what's been marked
12      as Defendant's Exhibit D, which I will represent to you
13      is the Amended Complaint.
14                                   -       -       -       -       -
15                      (Thereupon, Previously Marked
16                      Deposition Exhibit D, Copy of Amended
17                      Complaint, was shown for purposes of
18                      identification.)
19                                       -       -       -       -       -
20              Q.      I will give you control of that as well.
21      Go ahead and take a look at this.
22                      THE WITNESS:         Too bad we can't have it in
23      our hands.      It would be a lot easier.
24                      MR. SATTERWHITE:             I agree.
25              A.      I am familiar with the document if you want

                                Veritext Legal Solutions
     www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 18 of 185 PageID# 2633



                                                                 Page 18

 1      to ask specific questions, we can go to that area.
 2              Q.      Sure.   This is the First Amended Complaint
 3      filed by Chmura against Richard Lombardo, correct?
 4              A.      Yes.
 5              Q.      I want to draw your attention first to
 6      Paragraph 4 of the Complaint.
 7              A.      Okay.
 8              Q.      This paragraph is "The value of information
 9      Lombardo has retained, and the customer contracts with
10      which Lombardo has threatened to interfere, is well
11      over $100,000."
12                      With respect to that, what information does
13      this paragraph refer to?
14              A.      Okay.   So Mr. Lombardo had a computer of
15      ours that he used at a conference, IEDC conference, and
16      previous to that, a Texas conference.              And we go to
17      these conferences and sit in an exhibit booth for the
18      sole purpose of meeting people, getting their contact
19      information and then following up with a demo, which
20      needs to be done as soon as possible afterward.
21                      And this is not at a small expense to us.
22      For example, the IEDC, we're a corporate sponsor, which
23      means we pay $25,000 a year to be called a sponsor, and
24      then we pay more money to send people to these
25      conferences.      This particular one, I believe in

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 19 of 185 PageID# 2634



                                                                 Page 19

 1      Indianapolis, I attended, Eli attended, Rick attended,
 2      two other salespeople attended.
 3                      I was a speaker at the conference.            I gave
 4      a Ted Talk -- not a Ted Talk, sorry.               It was an Ed
 5      Talk.     If it was a Ted Talk, then you have to pay Ted
 6      money, so they call it an Ed Talk.
 7                      And I was a speaker at the opening session,
 8      and whenever I'm a speaker, that draws a lot more
 9      people to our booth.        So the bottom line is, when we go
10      to these events, we are there to learn about other
11      people who would like to see JobsEQ.               Rick was taking
12      down everyone's name, and we had quite a long list.
13                      When he returned, he refused to give us
14      that computer. I went through the list of names, and I
15      identified those who had requested a demo.               One person
16      was handed, or asked for a contract while we were at
17      the event which I didn't -- I assume that that was
18      probably before then.        I didn't assume that person
19      wanted a demo.
20                      When we give demos, 24% of the people who
21      get a demo end up getting a license for the product.
22      Based on that, we should have had five -- at least five
23      licenses come out of that event.               On average, our --
24      our average sale is about 8,000.
25                      And then we took that $3,000 amount in the

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 20 of 185 PageID# 2635



                                                                    Page 20

 1      first year, and we did the present value going forward
 2      for four additional years.            We used 2% inflation rate
 3      to discount it, and we also assumed that we would have
 4      some runoff; that is, in the first year, we lose -- or
 5      83% of people don't sign up, but after that, 90%, 91%
 6      sign up.        Taking all of those things into account, the
 7      amount came to well over $100,000.                  I believe it was
 8      198,000.
 9              Q.        So the information that you were referring
10      to in Paragraph 4 is the conference notes from the IEDC
11      conference, as well as the Texas conference; is that
12      correct?
13              A.        That's correct.
14              Q.        Is there any other information that the
15      paragraph refers to?
16              A.        Well, I don't know what Rick, or
17      Mr. Lombardo, did with those customer contacts that he
18      had, whether he has given them to someone else.                  That's
19      not taken into account, that amount.
20              Q.        What customer contacts are you referring
21      to?
22              A.        Well, once we did get the computer back, he
23      had an Excel sheet that we sent out weekly to our
24      account managers that had every single user written
25      down on it, all the -- every institution that's using

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 21 of 185 PageID# 2636



                                                                  Page 21

 1      it, all the people within the institution that's using
 2      it, when they last used the software, and how many
 3      minutes of software time that they were using.
 4               Q.     That's separate and apart from the
 5      conference notes you just talked about?
 6               A.     That is correct.
 7               Q.     Do you have any basis for asserting that
 8      Mr. Lombardo did anything with that Excel sheet?
 9                      MR. SATTERWHITE:         Object to the form.      Go
10      ahead.
11               A.     Eventually, over time, it became apparent
12      that Mr. Lombardo does not tell the truth.                Even when
13      pushed, you really have to push him to get him to tell
14      the truth.      And so I have no reason to believe that he
15      has not given that away.
16                      He left the company saying that he was
17      going to destroy the firm, he was going to sell our
18      company list to the highest bidder.                Things like that
19      make me not trust his word.
20               Q.     Have any customers come to you and said
21      that their -- well, let me rephrase that.
22                      Do you have any factual basis other than --
23      do you have any factual basis for believing
24      Mr. Lombardo retained the customer list?
25                      MR. SATTERWHITE:         Object to the form.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 22 of 185 PageID# 2637



                                                                 Page 22

 1              A.      Yes, it was on the computer that belonged
 2      to us, and we also --
 3              Q.      Did -- go ahead.         You were going to say,
 4      and we also.      Go ahead and finish your thought.
 5              A.      We were -- Mr. Lombardo provided to a
 6      recruiter a list of our salespeople and the dollar
 7      amounts of their sales, which we would consider
 8      confidential.      And we understand that that recruiter
 9      provided it to a software company; who knows where it
10      went after that.
11              Q.      Did that list have any customer contact --
12      customer information on it?
13              A.      That particular list did not.
14              Q.      Do you have any factual basis for believing
15      Mr. Lombardo distributed that Excel spreadsheet
16      mentioned a few minutes ago?
17                      MR. SATTERWHITE:         Object to the form.
18              A.      Not at this point in time.
19              Q.      Is there any other information you are
20      referring to in paragraph -- or Chmura is referring to
21      in Paragraph 4 of the Amended Complaint?
22                      MR. SATTERWHITE:         Object to the form.
23              A.      Not that I know of at this point.
24              Q.      I want to turn to Paragraph Number 11 and
25      12 of the Amended Complaint, Exhibit D.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 23 of 185 PageID# 2638



                                                                 Page 23

 1                      Can you tell me --
 2               A.     I'm sorry. I am still reading.
 3               Q.     Okay.   Sorry.
 4               A.     (Reviewing).
 5                      Okay.   Thank you.
 6               Q.     Paragraph Number 11 states, in part, that
 7      Lombardo customers are located in the midwest --
 8      although many -- let me say it properly.
 9                      "Although many of Lombardo's customers were
10      located in the Midwest, he sold to customers
11      nationwide."
12                      With respect to Mr. Lombardo's sales, where
13      was he conducting his sales from?
14                      MR. SATTERWHITE:         Christine, I am going to
15      object with respect to the designation because you also
16      identified in Category 13, his job duties and job
17      description, and that we have designated Ms. Peterson
18      for.     I have no problem with Dr. Chmura answering, but
19      I do object on the grounds that it is not a designated
20      topic.
21                      MS. COOPER:      Okay.
22                      MR. SATTERWHITE:         Go ahead.
23               A.     Can you ask the question again, please?
24               Q.     Yes, I can.
25                      Primarily, where does Mr. Lombardo conduct

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 24 of 185 PageID# 2639



                                                                    Page 24

 1      his work?
 2              A.      He conducted his work in exhibit booths.
 3      That's where we got a lot of -- you are talking
 4      physically, right?
 5              Q.      Physically, yes.
 6              A.      Yeah, exhibit booths.              That's where we got
 7      a lot of our leads.       He sometimes went to customers,
 8      for example, Cuyahoga County, Columbus -- I am trying
 9      to win a very large contract with the State of Ohio --
10      and then from his office, from our office at 1025 Huron
11      Road.     And he worked from home over the last year he
12      was working for us as well.
13              Q.      If you know, what percentage of his time
14      was spent in the Huron Road office?
15                      MR. SATTERWHITE:         If it is easier, I will
16      lodge a standing objection to this issue rather than
17      object every time, because I certainly don't want to do
18      that, but go ahead.
19                      MS. COOPER:     Okay.
20              A.      I don't have a sense of that.
21              Q.      Turn to Paragraph 15.
22              A.      (Reviewing).
23                      I'm finished.
24              Q.      And then -- Paragraph 15 refers to a
25      Confidential, Non-Competition and Non-Solicitation

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 25 of 185 PageID# 2640



                                                                 Page 25

 1      Agreement, correct?
 2              A.      Correct.
 3              Q.      And it states that, "A true and correct
 4      copy of the Agreement is attached as Exhibit A"?
 5              A.      Correct.
 6              Q.      If you will, turn to Exhibit A.
 7              A.      (Indicating).        That's fine, I am familiar
 8      with this.
 9              Q.      Is this a true and accurate of copy of the
10      Confidentiality, Non-Competition, Non-Solicitation
11      Agreement between Mr. Lombardo and Chmura?
12              A.      Yes.
13              Q.      Could you turn to Paragraph 24?
14                      MR. SATTERWHITE:          Of the First Amended
15      Complaint?
16                      MS. COOPER:      Of the First Amended
17      Complaint, yes.
18              A.      (Reviewing.)
19                      MR. SATTERWHITE:          All set?
20                      THE WITNESS:       Sorry, I didn't know you were
21      waiting.
22              Q.      That is part of the disconnect of not being
23      in the room together, so I apologize. I don't want to
24      speak over you.        I will wait for your cue.
25                      With respect to Paragraph 24, it states

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 26 of 185 PageID# 2641



                                                                  Page 26

 1      that, "Chmura's sales have grown significantly over the
 2      past four years."       What is the factual basis for that
 3      statement?
 4              A.      Are we talking about JobsEQ sales here, or
 5      are we talking about revenue total?                I was --
 6              Q.      You have --
 7              A.      The JobsEQ sales.         They have grown
 8      significantly over the past four years.                Well, we have
 9      revenue numbers, so, yes, they have.                I don't
10      understand the state -- the question.                We went --
11              Q.      Was -- I'm sorry, go ahead.
12              A.      I was going to say, you know, we went from
13      maybe having 40 customers to over 500, and that also
14      reflects the sales.
15              Q.      And Mr. Lombardo was employed during that
16      four years at Chmura, right?
17              A.      That is correct.
18              Q.      How much of that growth in sales is
19      attributable to Mr. Lombardo?
20                      MR. SATTERWHITE:         Object to the form.
21              A.      I don't have those numbers in front of me,
22      but he was our top salesperson, followed closely by
23      Austen Steele.
24              Q.      Is Mr. Steele still with Chmura?
25              A.      No, he is not.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 27 of 185 PageID# 2642



                                                                 Page 27

 1              Q.      To your knowledge, did Mr. Lombardo's sales
 2      percentage, based on revenues, exceed 30% of the total
 3      sales over the period of his employment?
 4              A.      I would really need to have the numbers in
 5      front of me and work that out.
 6              Q.      And what would you look at to derive those
 7      numbers?
 8              A.      I would look at total sales and total sales
 9      from Mr. Lombardo, and I would back out a book of
10      business we handed to him when he came to the company.
11              Q.      Was Mr. Lombardo responsible for making a
12      client relationship with a book of business that was
13      handed to him?
14              A.      Yes, he was.
15              Q.      And did he have renewals for that book of
16      business?
17              A.      Sometimes.     We don't have a 100% renewal
18      rate.     It is more like 83%.
19              Q.      Do you know what Mr. Lombardo's renewal
20      rate was?
21              A.      I believe it was around that amount.
22              Q.      So is it fair to say that Mr. Lombardo
23      contributed significantly to that growth referenced in
24      Paragraph 24 of the Amended Complaint?
25              A.      Yes.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 28 of 185 PageID# 2643



                                                                    Page 28

 1              Q.      Paragraph 24 also states, "Chmura is also
 2      in the process of revising its commission structure for
 3      sales representatives."         Do you see that?
 4              A.      I do.
 5              Q.      How is it changing the structure -- how was
 6      Chmura changing the structure?
 7              A.      Well, when you have a business such as the
 8      one that we have, we are all about serving our clients,
 9      making sure that they get what they need, and we want
10      to help as many people as we can.                  So if you look at
11      having three salespeople, they can't possibly serve
12      well the client base that we expect to have years from
13      now.    So we were considering adding -- we are adding --
14      we are considering adding more people, more salespeople
15      so that we could serve a broader client base, and
16      support staff.
17              Q.      And it also references, "revising its
18      commission structure."         How was the commission
19      structure revised?
20              A.      Now, this was not revised before
21      Mr. Lombardo left, but the then sales manager at the
22      time wanted us to consider increasing individuals
23      salaries and decreasing the percent commissioned, and
24      the percent that they would get when someone else
25      signed up, or resigned a contract.                  Part of this was,

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 29 of 185 PageID# 2644



                                                                 Page 29

 1      ultimately, necessary because additional work that the
 2      sales staff was doing was pushed back to the accounting
 3      group.
 4               Q.     Now, you just testified that -- as part of
 5      your last answer, that before Mr. Lombardo left.
 6      Mr. Lombardo was terminated by Chmura, right?
 7               A.     Yes, he was terminated.
 8               Q.     He didn't voluntarily leave?
 9               A.     No.    Sorry, I used the wrong word.          He was
10      terminated.      But left was -- the same as terminated.
11      But I'll use terminated in the future.
12               Q.     That's okay. I just wanted to clarify.
13                      Can you look at Paragraph 25 for me?
14               A.     (Reviewing.)
15                      Yes.
16               Q.     Do you see in Paragraph 25 it says that,
17      "Lombardo, dissatisfied with these perceived affronts,
18      became very negative and difficult to manage."
19                      What perceived affront is the paragraph
20      referring to?
21               A.     Eli apparently was talking to the
22      salespeople about his proposed changes and sales
23      structure before he ran it by leadership for approval,
24      so, apparently, he -- Mr. Lombardo knew -- knew about
25      the potential changes, which were not enacted before he

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 30 of 185 PageID# 2645



                                                                 Page 30

 1      was terminated.
 2              Q.      And Eli?    You are referring to Eli Auerbach
 3      who was a sales manager at Chmura at that time?
 4              A.      Correct.    Correct.
 5              Q.      And is it your testimony that at the time
 6      Mr. Auerbach told Mr. Lombardo about this change, he
 7      didn't have permission to do that?
 8              A.      He did not have the approval.          What he was
 9      sharing was not approved by leadership.
10              Q.      What approval -- oh, the revision part?
11              A.      Correct.    Right.       And, you know, one other
12      thing, Christine, Mr. Lombardo was negative and
13      difficult to manage not only at that point, but at
14      prior times.      He treated our accounting folks,
15      Christine Steigmann, as if they were a second class
16      citizen, to the degree Christine came just about crying
17      to me one day because she was afraid that Rick was
18      going to have her fired.          I assured her that that kind
19      behavior was not what Chmura stood for.
20              Q.      So Mr. Lombardo was difficult -- well, I
21      guess to restate that, he became very negative and
22      difficult to manage, but I think your testimony is that
23      he was already difficult to manage; is that correct?
24              A.      That is correct.
25              Q.      Now, this paragraph also states, "For

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 31 of 185 PageID# 2646



                                                                 Page 31

 1      example, when Lombardo did not receive a discretionary
 2      merit based salary increase in 2019, he became incensed
 3      and even falsified changes to a rescinded job offer
 4      letter from a third party to try to bully Chmura into
 5      increasing his salary."           What's the factual basis for
 6      that statement?
 7               A.        The factual basis for that statement is the
 8      falsified letter, which was odd, or funny, in a bad
 9      sense, because you can see that certain letters, or
10      certain words were not even in line with the text
11      around it.         It was clear that the date was changed.
12                         So when we received this letter, of course,
13      the name of the offering company was taken off.                Leslie
14      and I talked about it, and it became apparent to us
15      very quickly who that company was, someone that we were
16      trying to work on a relationship with them being our
17      vendor.         And so Leslie picked up the phone, called the
18      person and he acknowledged that, yes, he had offered
19      Lombardo a job.
20                         Interesting that it was probably at the
21      IEDC the former year, which we spent a lot of money to
22      send Mr. Lombardo to.          And he assured Leslie that that
23      offer was taken off the table at least a month prior to
24      Lombardo trying to convince us that he had a high
25      offer.

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 32 of 185 PageID# 2647



                                                                 Page 32

 1              Q.      What parts of the letter do you contend
 2      were falsified?
 3              A.      The date, the amount of money.          When he --
 4      the amount of time he had to give a response.               I don't
 5      have the letter in front of me, but that's my
 6      recollection at this point.
 7              Q.      Does Chmura currently have a relationship
 8      with GIS, that particular firm?
 9              A.      It's strained, but, yes, we do.
10              Q.      Did GIS want to continue working with
11      Chmura?
12                      MR. SATTERWHITE:         Object to the form.
13              A.      Yes, they do.       Our data are very valuable.
14              Q.      Can you explain how the relationship is
15      strained?
16              A.      There is a trust factor there.          When
17      someone offers an employee of yours a job, when that --
18      that is not ethical, that's not the way we work.                If we
19      were to try to employ someone, or offer someone a job
20      with, certainly, a customer of ours, we would do that
21      very cautiously and not without talking to that
22      customer first.
23              Q.      But Chmura is concerned about working with
24      GIS; is that fair?
25              A.      Well, for the trust issue there now, but

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 33 of 185 PageID# 2648



                                                                 Page 33

 1      the real issue here is that we were given something to
 2      bully us to try to get a pay increase.             We were lied
 3      to.    It took -- it took several discussions.
 4                      In fact, we went up to Cleveland, Leslie
 5      and I and Greg Chmura sat in the room for, I would say,
 6      it was about an hour with Leslie talking to
 7      Mr. Lombardo asking him if this was, in fact, a real
 8      offer, if he doctored it.           And, finally, at the end of
 9      the conversation, he said to Rick, Rick, if -- I can't
10      remember his last name -- when you and your wife have a
11      son and he comes to you and he lied, are you going to
12      just let him lie, or are you going to address that?
13                      And then she took the piece of paper,
14      pushed it over to Rick and said, Rick, let me give you
15      one more chance, has this been doctored?              And he said,
16      yes.
17              Q.      Did Mr. Lombardo -- go ahead.
18              A.      We originally were -- went up there to fire
19      him because of that.
20              Q.      But you, ultimately, didn't fire him at
21      that point, correct?
22              A.      No, we did not.        Leslie said, Rick's a bad
23      boy, but he is my bad boy, and I am going to help him.
24              Q.      In your offer letter of employment,
25      Mr. Lombardo was entitled to annual merit increases,

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 34 of 185 PageID# 2649



                                                                            Page 34

 1      correct?
 2                       MR. SATTERWHITE:           I am going to object to
 3      the form.       If you are talking about a specific
 4      document, we will be glad to look at it.
 5              A.       No one in this world is entitled to annual
 6      merit increases, not even me.
 7              Q.       I am going to show you what's been marked
 8      Defendant's Exhibit E.
 9                                  -       -       -       -       -
10                       (Thereupon, Previously Marked
11                       Deposition Exhibit E, Copy Copy of
12                       Letter Dated 2/3/15 to Richard
13                       Lombardo, Bates CHMURA000097, was shown
14                       for purposes of identification.)
15                                      -       -       -       -       -
16              Q.       I will let you control and take a look at
17      that.
18              A.       (Reviewing.)
19              Q.       Do you recognize this document?
20              A.       Yes.
21              Q.       What is it?
22              A.       It's an offer letter, I believe.
23              Q.       And you will see right there in the center
24      it says, "After three months of employment, you will
25      also be eligible for annual merit increases upon

                                Veritext Legal Solutions
     www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 35 of 185 PageID# 2650



                                                                 Page 35

 1      approved performance by your management."               Do you see
 2      that?
 3              A.      I sure do.
 4              Q.      Did Mr. Lombardo request an annual merit
 5      increase during his employment there?
 6              A.      Multiple times.
 7              Q.      And did he ever receive one?
 8              A.      I believe he did one year.           It wasn't a
 9      merit increase.         It was a cost of living increase.              He
10      was compensated very well, and our expectation was that
11      he would be getting higher salary or higher pay as he
12      was successful as a salesperson.
13              Q.      Going back to the Paragraph 25 of
14      Exhibit D.      Now, what you called a falsified letter,
15      that occurred in March of 2019, correct?
16                      MR. SATTERWHITE:           Sorry, Christine.     You
17      broke up a little bit on our end.
18              Q.      Sure.     The letter you referred to you said
19      Lombardo, according to you, falsified, that incident
20      occurred early 2019, correct?
21              A.      Correct.
22              Q.      Was it in -- do you recall what month that
23      happened?
24              A.      It was either February or March.           It was
25      cold in Cleveland.

                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 36 of 185 PageID# 2651



                                                                 Page 36

 1              Q.      So that was well before Mr. Auerbach talked
 2      to Mr. Lombardo about the change or revising the
 3      commission structure, correct?
 4              A.      Correct.
 5              Q.      I want to turn to Paragraph 30 and 31 of
 6      the Amended Complaint in Exhibit D.
 7              A.      (Reviewing.)
 8                      Yes, I have read 30 and 31.
 9              Q.      Paragraph 30 says, "Second, Lombardo
10      threatened to accept a position with one of Chmura's
11      competitors, in violation of the Agreement."               What is
12      the factual basis for that sentence?
13              A.      Okay.   And going on it says, "Lombardo
14      indicated that this was not an idle threat because he
15      had already discussed employment with at least one
16      competitor."      And we have a letter from EMSI where --
17      once again, here this is Rick lying whenever it suits
18      his purpose.      So we have a letter from EMS that Rick
19      spoke to someone at that IEDC event; again, the event
20      that we pay all this money to attend where he is
21      supposed to bring us a return on investment from that.
22                      So Rick met with someone from IEDC and was
23      trying to talk to that person about whatever -- being
24      available to work there.          So, clearly, EMSI did not
25      offer him a job, as he said that they did, but -- so

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 37 of 185 PageID# 2652



                                                                 Page 37

 1      the fact of the matter is, we have an email that
 2      validates this.
 3              Q.      What is the date of that email?
 4              A.      It was right after the conference, so it
 5      was upwards towards October.             I believe the email
 6      probably was dated whenever the conference ended,
 7      October 2019 thereabout.
 8              Q.      What's the substance of the -- the
 9      substance of that email?
10              A.      Rick was trying to meet with the -- get a
11      phone call with the EMSI guy.
12              Q.      Does the email say anything about
13      employment?
14              A.      I don't recall that.
15              Q.      To your knowledge, did Mr. Lombardo ever
16      accept a position with one of Chmura's competitors?
17              A.      Not to my knowledge.
18              Q.      Paragraph 31 states that, "Third, Lombardo
19      threatened to contact all of Chmura's clients, despite
20      the Agreement's non-solicitation provisions, so that he
21      could persuade them to take their business elsewhere."
22                      What's the factual basis for that
23      statement?
24              A.      He made that statement to Auerbach.            He
25      made that statement as well to other employees.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 38 of 185 PageID# 2653



                                                                 Page 38

 1              Q.      What other employees?
 2              A.      I believe, at least, Stephanie.           I am not
 3      sure who else.
 4              Q.      What's Stephanie's last name?
 5              A.      Is it Wiley?        I am not good with names.        I
 6      do well to get every one's first name right.               But she
 7      is in Cleveland.         Sorry.
 8              Q.      To your knowledge, did Mr. Lombardo contact
 9      any of Chmura's clients to persuade them to take their
10      business elsewhere?
11              A.      Not to my knowledge at this point.
12              Q.      I want to turn to Paragraph 34 of the
13      Complaint, the Amended Complaint of Exhibit D.
14              A.      (Reviewing.)
15                      Okay.
16              Q.      Paragraph 34 states that, "In that letter,
17      you made several requests to enable it to secure both
18      its confidential information and its customer
19      relationships."         Do you see that?
20              A.      Yes.
21              Q.      What letter is that referring to?
22              A.      Paragraph 33 might provide it.
23                      Oh, it's the separation contract, the cease
24      and desist letter.         That's the letter.
25              Q.      And do you know when that cease and desist

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 39 of 185 PageID# 2654



                                                                 Page 39

 1      letter was sent?
 2              A.      That would have been probably a day or two
 3      after we told him to go home and not come back until he
 4      heard from leadership.
 5              Q.      Who sent the letter to Mr. Lombardo?
 6              A.      I believe counsel would have sent that
 7      letter, but I'm not sure.
 8              Q.      Other than that letter, were any other
 9      requests made?
10              A.      I'm sorry, were any other what's made?
11              Q.      Requests, that are referenced in Paragraph
12      34, made to Mr. Lombardo?
13              A.      Certainly, Mr. Auerbach requested that the
14      computer be returned previously.
15              Q.      Do you know when Mr. Auerbach made that
16      request?
17              A.      Not off the top of my head, but I believe
18      it's in his affidavit.
19              Q.      Other than the letter, the cease and desist
20      letter and the request my Mr. Auerbach, were there any
21      other requests made, to your knowledge?
22                      MR. SATTERWHITE:         Object to the form.
23              A.      Not that's coming to my mind right now.
24              Q.      Did Mr. Lombardo ultimately return the
25      computer?

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 40 of 185 PageID# 2655



                                                                 Page 40

 1              A.      Ultimately, but the names were so stale, we
 2      were not able to get any value out of it.
 3              Q.      Do you recall when Mr. Lombardo returned
 4      that computer?
 5              A.      I believe it was sent as a Christmas gift.
 6              Q.      Around December 25th; is that correct?
 7              A.      That's correct.
 8              Q.      Turn to Paragraph 37 and take a look at
 9      that.
10                      MR. SATTERWHITE:         Did you say 37?
11                      MS. COOPER:     I did.        I did.
12              A.      (Reviewing.)
13                      I'm done reading it.
14              Q.      Paragraph 37 states, "Further, despite
15      specific requests, Lombardo also failed to return a
16      Chmura computer which contained customer contacts,
17      pricing data, and other highly confidential Chmura
18      information." Do you see that?
19              A.      Yes.
20              Q.      How were -- when you received one of those,
21      how was the customer contact -- let me rephrase that.
22                      How were custom contacts stored on the
23      computer?
24              A.      They were stored in an Excel document.
25      They were also stored in his Outlook -- his mail.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 41 of 185 PageID# 2656



                                                                      Page 41

 1              Q.         Was the Excel document you are referring to
 2      on his desk top, his document folder?                    Where was it on
 3      the computer?
 4              A.         That information I don't have.             We never
 5      looked at the computer, but the counsel has taken care
 6      of that and sent information to us from the laptop.
 7              Q.         What about pricing data?             How was the
 8      pricing data stored?
 9              A.         That was most likely in an Excel
10      spreadsheet, our pricing spreadsheet.
11              Q.         You said most likely.             Do you know for sure
12      how it was stored?
13              A.         Well, that is how it was stored.             I don't
14      know if he took it out of the Excel sheet and copy and
15      pasted it into a Word document or PowerPoint.                    I don't
16      know what he did with it.             In any case, it was there.
17              Q.         Do you have a Word document that shows he
18      copy and pasted any information?
19              A.         No, I don't.     I was just saying it could
20      have been in one of those forms, but my recollection is
21      that it is an Excel document. I guess the form doesn't
22      matter.         The fact that it was there is what's
23      important.
24              Q.         But those documents were there on a
25      computer issued by Chmura, correct?

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 42 of 185 PageID# 2657



                                                                 Page 42

 1               A.     That's correct.
 2               Q.     What other highly confidential information
 3      does Paragraph 37 refer to?
 4               A.     Well, he had -- in all of his emails, he
 5      had licenses.      He had names of customers.           He had the
 6      dollar amount of their contract.               He had information
 7      about our road map, things that we're adding to JobsEQ
 8      that we wouldn't want our competitors to know about.
 9               Q.     Mr. Lombardo was placed on unpaid leave,
10      correct?
11               A.     Correct.
12               Q.     Do you recall when he was placed on unpaid
13      leave?
14               A.     Again, I don't have that date in front of
15      me.    That's one I should have looked up to have, but I
16      don't have that.      It was in October.           October 2019.
17      Correct.
18               Q.     When he was placed on unpaid leave, what
19      actions were taken to procure his computer?
20               A.     When he was -- when we made a phone call --
21      when we learned how belligerent Mr. Lombardo was being,
22      we asked Eli to walk him out of the office and tell him
23      not to come back until leadership discussed it.                At
24      that very moment, his access to JobsEQ was shut off.
25      His ability to get into any Chmura software was cut

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 43 of 185 PageID# 2658



                                                                   Page 43

 1      off.     And, of course, the reason for this was because
 2      he was out of control, belligerent, and there was no
 3      way for us to know what he would do next.
 4               Q.     Chmura uses Office 365, correct?
 5               A.     I believe so.
 6               Q.     Did Chmura turn off access to Office 365?
 7               A.     That would be a question for John Chmura,
 8      but --
 9               Q.     Did -- and this may be a question for John
10      as well, so just tell me if it is.                 Did Chmura have any
11      software on the computer where it could log in remotely
12      to that computer?
13               A.     Yes, that will be John Chmura.
14               Q.     I will ask those questions of him, then.
15                      If you look at paragraph -- just read
16      through Paragraph 38.
17               A.     (Reviewing.)
18                      Yes.
19               Q.     This paragraph also references the notes on
20      the computer that you testified about earlier, correct?
21               A.     Correct.
22               Q.     Were the prospective customers that
23      attended those conferences be available to others to
24      speak to as well?
25                      MR. SATTERWHITE:         We object to the form.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 44 of 185 PageID# 2659



                                                                    Page 44

 1      Go ahead.
 2              A.      Would the prospective customers be
 3      available to others to speak to as well?                  The answer
 4      is, yes, but you can't speak to someone if you don't
 5      know who their name is.         And we didn't have the names
 6      of any of those people.         They were --
 7              Q.      Did you have any -- sorry.              Were there --
 8                      MR. SATTERWHITE:         Were you finished your
 9      answer?
10              A.      I am finished.       Go ahead.
11              Q.      Were Chmura competitors at the IEDC
12      conference?
13              A.      Yes, recall that Rick spoke to EMSI looking
14      for -- being available for a job.                  This is where he
15      claims that they offered him a job.                  He claimed that
16      when he was leaving the company, the day he was so
17      disgruntled.
18              Q.      But you have no basis for believing that he
19      was actually offered a job by EMSI, correct?
20              A.      No, oftentimes, Rick lied, as we found.
21              Q.      With respect to that -- well, in Paragraph
22      38, the third line from the end, it says that the
23      computer notes from those two conferences summarized
24      terms relating to Chmura's prospective relationship.
25      What is the summarized terms that this paragraph refers

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 45 of 185 PageID# 2660



                                                                 Page 45

 1      to, if you can just describe it for me?
 2              A.      (Reviewing.)
 3                      Well, what we typically do is whoever is in
 4      charge taking notes will have the name of the person,
 5      would have who they work for, and then will have some
 6      notes such as:      I gave Mr. So-and-So a demo of about 10
 7      to 15 minutes.      They were very impressed with certain
 8      analytics.      He asked us to follow up with him next week
 9      to provide a full demo.
10              Q.      If you could, turn to Paragraph 63 of
11      Exhibit D.
12                      MR. SATTERWHITE:         You did say 63, right?
13                      MS. COOPER:     I did, yes.
14              A.      (Reviewing.)
15                      Okay.   Yes.
16              Q.      Can you explain -- it states, "Further, it
17      would be inequitable for Lombardo to benefit from his
18      threatened breaches by diverting Chmura' customers to a
19      competitor during the restricted period."
20                      What benefit did Mr. Lombardo obtain?
21                      MR. SATTERWHITE:         Object to the form.
22              A.      Well, he threatened to sell our customer
23      client lists.      The benefit to him --
24              Q.      How did Mr. Lombardo -- I'm sorry. I
25      didn't mean to cut you off.            I wasn't looking at the

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 46 of 185 PageID# 2661



                                                                    Page 46

 1      video.        Go ahead.
 2               A.       The benefit to him would be the sales
 3      price.
 4               Q.       But how did he benefit by having the sales
 5      price?
 6                        MR. SATTERWHITE:         Same objection.
 7                        THE WITNESS:      Can we go further back up?          I
 8      want to see what this is with regard to.
 9                        MR. SATTERWHITE:         Yeah.     Where do you
10      want --
11                        THE WITNESS:      Is there like a statement at
12      the top of this?
13                        MR. SATTERWHITE:         (Indicating).
14                        THE WITNESS:      Okay, Declaratory Judgment.
15      Okay.
16                        (Reviewing.)      All right.        Paragraph 63?
17                        MR. SATTERWHITE:         She is asking you about
18      63.
19               A.       It was a threatened breach.            We do not know
20      if he benefitted or not.            Again, Rick is not one to be
21      honest.
22               Q.       Do you have any basis for believing that
23      Mr. Lombardo, in fact, diverted customers to a
24      competitor during the restricted period?
25               A.       Not at this point in time.

                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 47 of 185 PageID# 2662



                                                                           Page 47

 1               Q.     Other than -- and we will get to this in
 2      more detail later, but other than attorneys fees, does
 3      the first Amended Complaint seek any monetary relief?
 4                      MR. SATTERWHITE:                  Objection to form.
 5               Q.     If you go to Page 14 and take a look at
 6      Page 14.
 7               A.     Now, where on Page 14 are we looking?
 8               Q.     My question -- whatever you need to look
 9      at, my question is, does the Amended Complaint seek
10      monetary -- any monetary relief other than attorneys
11      fees?
12               A.     That's a question for our counsel here.                      I
13      am not an attorney, so I don't know how to answer that.
14                      MS. COOPER:             I am going to move way from
15      this exhibit.      If we could, take a short restroom
16      break.
17                              -       -         -        -       -
18                       (Short break off the record.)
19                                  -       -         -        -       -
20                      MS. COOPER:             Back on the record.
21      BY MS. COOPER:
22               Q.     I am going to close Exhibit D and go back
23      to Defendant's Exhibit A which is an exhibit to the
24      deposition.      You were also designated to testify
25      regarding Item Number 3, "The damage allegedly

                                Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 48 of 185 PageID# 2663



                                                                 Page 48

 1      sustained by Chmura as a result of Mr. Lombardo's
 2      purported actions"; is that correct?
 3              A.      Correct.
 4              Q.      Can you tell me, what is each type of
 5      damage that Chmura is seeking?
 6              A.      The damages that we refer to as that
 7      greater than 100,000 that we already discussed:                The
 8      five demos, or five contracts that we should have
 9      gotten, at least, out of the IEDC and the Texas event,
10      times 8,000 average selling price, 40,000; then present
11      value of that four years from -- with a 2% discount
12      rate, and then some function about non-renewal.
13              Q.      Are there any other damages you are seeking
14      against Mr. Lombardo?
15              A.      The attorneys fees that are relative to the
16      Confidentiality Agreement breach.
17              Q.      Anything else?       Any other damages?
18              A.      Not at this point.
19              Q.      You have also been designated to talk about
20      "The calculation of each element of damage allegedly
21      sustained by Chmura as a result of Mr. Lombardo's
22      purported actions," Item Number 4 on the Notice of
23      Deposition, Exhibit A, correct?
24              A.      Correct.
25              Q.      And you have taken me through the

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 49 of 185 PageID# 2664



                                                                   Page 49

 1      calculation, but I'd like you to slow it down for me.
 2      It's hard to get it all down.              What is the specific
 3      amount of damages that Chmura is seeking with respect
 4      to those five contracts?
 5               A.       Well, you know, in addition to --
 6                        MR. SATTERWHITE:        Object to the form.      Go
 7      ahead.        Sorry.
 8               A.       In addition to that, we have, you know, the
 9      $25,000 that we pay to be a sponsor.                 So when we go to
10      these conferences and we get names and we follow-up on
11      them because they ask to do a demo, our historical demo
12      rate is about 24%.        So I looked at the number of people
13      who requested a demo, and then we assume that 24% would
14      become a licensee.        So that turned out to be five.              But
15      8,000 is the average selling price.                 The 8,000 times
16      five I believe is 40,000.            So in year one, we had
17      $40,000.        In year two, we take that present value based
18      on 2% inflation rate.
19               Q.       What is that present value?
20               A.       I'm sorry?
21               Q.       What is the present value?           Can you explain
22      that for me?
23               A.       The present value is a financial term to
24      identify what a future string of earnings is worth
25      today.

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 50 of 185 PageID# 2665



                                                                  Page 50

 1               Q.       So you have $40,000 in year one?
 2               A.       Yes.
 3               Q.       What is the present value dollar amount for
 4      year two?
 5               A.       For the second year, the formula of present
 6      value equals the -- you know, the 40 thousand divided
 7      by 1 plus .02, in the parentheses, raised to the second
 8      power.        In the third year, you raise it to the third
 9      power, et cetera.        Then you use some --
10               Q.       So what is the sum of those numbers?
11               A.       The number I gave earlier, I believe, was
12      197-$198,000.        Now, we are very conservative on this.
13      We are very conservative.            We could have used more
14      years, but we just used four years because the bulk of
15      our customers we've gotten in the last four years.
16      But, certainly, we have customers that have been with
17      us for 10 or 15 years, so we could have justified using
18      a much longer period of time, which would have made the
19      value higher.
20               Q.       That $8,000 average selling price that the
21      calculation is based, is that the same price that would
22      have been paid in year two and year three and year
23      four?
24               A.       That's a good point.          It would have been
25      higher because you raise it by the cost of living every

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 51 of 185 PageID# 2666



                                                                  Page 51

 1      year.     So we -- you just pointed out an error that
 2      caused this number to be lower than it should have been
 3      otherwise.      We can correct and revise.
 4              Q.      My question is, is the renewal price the
 5      same --
 6              A.      No --
 7              Q.      -- as the sales price?
 8              A.      No, every year the renewal point goes up to
 9      reflect the cost of living.             So I can't remember right
10      now if it was 2% or 3% that we used.                So every year --
11      if you paid 8,000 the first year, the next year you pay
12      8,000, you know, times 1.02.              So it would be 8,000, you
13      know, 2 or 300, whatever.
14              Q.      To your knowledge, have you produced the
15      documents that you are relying on for this calculation
16      in Discovery?
17              A.      Yes.    Yes.
18              Q.      Can you tell me specifically what those
19      documents were -- or are?
20              A.      It's an Excel spreadsheet.            That's, at
21      least, what I provided.          I would expect that's what was
22      sent on to you.
23                      MS. COOPER:      Rod, can you confirm that that
24      spreadsheet was sent and provided?
25                      MR. SATTERWHITE:          I cannot confirm sitting

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 52 of 185 PageID# 2667



                                                                   Page 52

 1      here today, but I will certainly check on it.
 2                      MS. COOPER:     If you would, that would be
 3      great.
 4                      MR. SATTERWHITE:         Sure.
 5      BY MS. COOPER:
 6               Q.     Dr. Chmura, the numbers that you -- well,
 7      let me ask this, did you create that Excel spreadsheet
 8      you are referring to?
 9               A.     Greg created that Excel spreadsheet for me.
10               Q.     I'm sorry, who did?
11               A.     Greg Chmura created the Excel spreadsheet
12      for me.
13               Q.     And was that at your direction?
14               A.     Yes.
15               Q.     Did you tell him how to do the calculation?
16               A.     No, it's a simple thing, and Greg is a very
17      smart guy.      He has a degree in math and physics, a dual
18      degree that he got in three years.                 The present value
19      is a simple concept that any financial person would
20      use.
21               Q.     What documents were relied on to create
22      that spreadsheet?       I want to know what information was
23      relied on to make that spreadsheet?
24               A.     Well, the beginning documents were
25      eventually what we got from the computer that Rick was

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 53 of 185 PageID# 2668



                                                                 Page 53

 1      holding on to.      So it was several pages of notes from
 2      the two conferences we referred to.
 3              Q.      Do you know if those notes were produced in
 4      Discovery?
 5              A.      Sorry, can you say that in English?
 6              Q.      Did you turn over those notes to
 7      Mr. Lombardo's counsel?
 8              A.      Well, they were on Mr. Lombardo's computer.
 9      I would think that they were turned over to you.
10              Q.      Now, you indicated that in your
11      calculation, you used 24% for the demo rate coming out
12      of a conference; is that correct?
13              A.      We used 24% at -- if we give the -- based
14      on the number of people that sign up for a tool, that
15      have seen a demo, yes, 24%.
16              Q.      What information did you use to come up
17      with that number, that percent?
18              A.      We are a data company, and so we keep track
19      of all of our sales, all of the demos.               And we have a
20      running rate of the demo-to-sales rate.
21              Q.      How is that tracked?           In what program is
22      that tracked?
23              A.      That is something that Greg Chmura does.              I
24      would -- I would expect he has an Excel file where he
25      is pulling that data into.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 54 of 185 PageID# 2669



                                                                 Page 54

 1              Q.      So what is he pulling it from?
 2              A.      Probably out of Salesforce.
 3              Q.      Do you know how many people that ask for a
 4      demo from a sales conference actually end up getting a
 5      demo or having a demo?
 6              A.      No.   I do know that at the last IEDC event
 7      we went to -- I was looking at some data -- we didn't
 8      have as many people there, and there were several.
 9      Whenever I give a presentation, it would -- you know, a
10      primary opens a session, that typically bumps up the
11      number of people that end up asking for a demo and
12      buying the product, licensing the product.
13              Q.      The 8,000 average selling price that you
14      used in this calculation -- that was used in this
15      calculation, what documents did Chmura use to come up
16      with the $8,000 average selling price?
17              A.      Similar to what -- we take all this data,
18      so similar to us getting the demo-to-sale ratio, we
19      keep track of all of the sales over time, as well as
20      per month.
21              Q.      And is that information also kept in
22      Salesforce as well?
23              A.      I would expect that some of it is in
24      Salesforce, but I would expect that Greg pulled that
25      out and had an Excel sheet that he keeps it in because

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 55 of 185 PageID# 2670



                                                                 Page 55

 1      when he gives us his monthly sales team meeting, he
 2      shows us historically what it looks like, so.               It is
 3      also in Excel.
 4               Q.        And why was the rate of 2% used in the
 5      present value determination?
 6               A.        Well, that's a good question, and we could
 7      use it -- you can argue different rates.               2% is about
 8      the rate of inflation, so that would be one likely
 9      choice.         Another choice would be if you put the money
10      in a bank, what would be the interest rate you'd get?
11               Q.        Do you know whether Chmura had turned over
12      the Salesforce documentation that went into this
13      calculation, over to Mr. Lombardo -- or counsel for
14      Mr. Lombardo?
15               A.        I would expect that that has not been.
16               Q.        And do you know why it wouldn't have been?
17               A.        Because you didn't ask for it?        I'm not
18      sure.
19               Q.        Are there any other damages calculations --
20      sorry.
21                         We covered the damages that Chmura is
22      taking.         Is Chmura taking any other -- we talked about
23      attorney fees, and we talked about the $198,000.                Are
24      there any other damages that Chmura is seeking?
25                         MR. SATTERWHITE:        Object --

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 56 of 185 PageID# 2671



                                                                  Page 56

 1                      Withdraw the objection.            Go ahead.
 2              A.      Well, I guess that would be a discussion
 3      that would have to have with our counsel if, you know,
 4      we go over and end up in court.
 5              Q.      Dr. Chmura, you were designated as the
 6      witness to speak about the damages sustained by Chmura
 7      and the calculation of each damage; therefore, I will
 8      ask again.      Other than the $198,000 that you already
 9      testified to and the attorneys fees, are there any
10      other monetary damages that Chmura is seeking, as you
11      sit here today?
12              A.      As we sit here today, no.
13              Q.      I am going to move into the customer list,
14      the two customer -- not -- sorry, the two conference
15      notes that had lists of potential customers on them.
16      Do you recall what customers, or potential customers,
17      were listed on those conference notes?
18              A.      There were like 50 names.            I don't recall.
19      I read it maybe two weeks ago.
20                      MR. SATTERWHITE:         I will just note an
21      objection for the record.           We objected to that category
22      for that very reason, that she doesn't need to be
23      expected to memorize customer names at that volume.
24              Q.      Was that 50 names per conference or 50
25      names total, roughly?

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 57 of 185 PageID# 2672



                                                                 Page 57

 1              A.        If we are talking total -- I don't want to
 2      to guess, but it -- I don't want to guess.               I want to
 3      go back and look at it fully.
 4              Q.        Did any of the customers, or potential
 5      customers on that list, enter into a subscription
 6      agreement or a license agreement with Chmura?
 7              A.        There was one that I mentioned earlier that
 8      walked up to Rick and said that -- asked Rick to send
 9      the agreement for him to sign.               So that indicated to me
10      that it was a sale that came outside the IEDC.                I did
11      not include that as one of those that we did not get.
12              Q.        So that was not included in your
13      calculation that we just went over?
14              A.        That's correct.
15              Q.        And can you explain the reason for that
16      again, why it wasn't included?
17              A.        Because that was the not honest.         That
18      client -- it was clear that Rick already had a
19      relationship with that client and had been working with
20      that client, had given that client a demo prior to the
21      conference, and he was at the point where he was ready
22      to sign.        But just because he walked up to the
23      conference booth then, Rick put his name on the list
24      and did not think they were for us to suggest that that
25      wasn't attributed to him, or that it was attributed to

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 58 of 185 PageID# 2673



                                                                 Page 58

 1      the conference, not to him.
 2              Q.      So in discriminating which potential
 3      customers to include, did you review each individual
 4      one?
 5              A.      Did I -- I'm sorry, did I review each
 6      individual what?
 7              Q.      Review potential customer on the list
 8      before including it in your calculation?
 9              A.      Yes, I read that -- I read that list myself
10      and identified which ones wanted a demo, and then we
11      gave it to the salespeople to follow-up with.
12              Q.      And how did you determine which ones to
13      include in your calculation?
14              A.      They said, "Please call me back next week
15      to give me a demo," or "Please call me in one month to
16      give me a demo."
17              Q.      And upon receiving those customers notes,
18      did anyone from Chmura follow-up with those potential
19      customers?
20              A.      Yes.
21              Q.      And have any of those potential -- other
22      than the ones that we talked about, any of those other
23      potential customers entered into any contract with
24      Chmura?
25              A.      Not that I know of at this point in time.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 59 of 185 PageID# 2674



                                                                   Page 59

 1      In fact, most of them wouldn't even return our phone
 2      calls.
 3               Q.        Do you know how frequently they were
 4      called?         Let me rephrase that.
 5                         Do you know how frequently they were
 6      contacted by Chmura after the notes were received?
 7               A.        We call -- again, if this was an October
 8      conference, we got it at the end of December.                 Our
 9      counsel had to make sure it was properly prepared for
10      us, so we got the list maybe mid January, pretty stale,
11      and they were contacted more than once.
12               Q.        You were designated as the witness to
13      testify to Topic Number 6, "Closing ratios for each
14      account manager, senior account manager or other sales
15      representative of Chmura from February 2015 through
16      December 31, 2019"; is that correct?
17               A.        I don't recall being designated for that
18      one.     That sounds more like Leslie Peterson.
19               Q.        Okay.    Let me show you -- while I am
20      opening up another exhibit, I will ask you a follow-up
21      question to one of my prior questions.                 Do you know how
22      many contacts it typically takes to secure a demo?
23               A.        How many contacts?
24               Q.        Yes.    How many contacts would it take from
25      an initial contact to that contact asking for a demo?

                                    Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 60 of 185 PageID# 2675



                                                                              Page 60

 1                      MR. SATTERWHITE:              Object to the form.
 2              A.      It could take multiple contacts.                       It could
 3      take years to get a client.                  For example, there are
 4      some people that we have been talking to for 10, 15
 5      years and then they finally decide to get a license.
 6              Q.      I am going to show you what's been marked
 7      Defendant's Exhibit B.
 8                                  -        -        -       -       -
 9                      (Thereupon, Deposition Exhibit B, Copy
10                      of Plaintiff's Designations and
11                      Objections to Richard Lombardo's Notice
12                      of   Deposition, was marked for purposes
13                      of identification.)
14                                      -        -        -       -       -
15              A.      (Reviewing.)
16                      Do you want us to scroll to something?
17              Q.      Yeah, you can go ahead and scroll through
18      and take a look at this.
19              A.      Okay.
20                      MR. SATTERWHITE:              (Indicating).           I am just
21      guessing this is what she is going to ask you about.
22                      MS. COOPER:         Yes, that's where I am going.
23              Q.      Have you seen this document before?
24              A.      Oh, yes.
25              Q.      And Exhibit B is, "Plaintiff's Designations

                                Veritext Legal Solutions
     www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 61 of 185 PageID# 2676



                                                                 Page 61

 1      and Objections to Richard Lombardo's Notice of
 2      Deposition, Pursuant to Federal Rule Civil Procedure
 3      30(b)6", correct?
 4              A.      So closing ratio is what I have been giving
 5      to you, that's 24%.       Of those people that we demo, on
 6      average 24% of them end up getting a license or
 7      requesting a license.
 8              Q.      You are a little ahead of me.           You are a
 9      little bit ahead of me.         You answered the question I
10      was going to ask, but let me ask the question and you
11      give me the answer, if you don't mind.
12                      So the closing ratio, you will see, you
13      were designated as to the limited portion of Topic
14      Number 6, "Closing ratios for each account manager,
15      senior account manager or other sales representative of
16      Chmura from February 2015 through December 31, 2019",
17      correct?
18                      MR. SATTERWHITE:         Object to the form.        I
19      mean, I don't understand the question.               She was
20      designated by a more limited basis than what you just
21      read, and maybe I just misheard you.               But she has
22      agreed to testify with respect to the overall ratio,
23      not with respect to individual account managers.
24                      MS. COOPER:     Correct.
25      BY MS. COOPER:

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 62 of 185 PageID# 2677



                                                                 Page 62

 1              Q.       So, Dr. Chmura, you were designated to
 2      testify to a limited portion of -- or a limited scope
 3      of Topic Number 6, correct?
 4              A.       Yes.
 5              Q.       And it is your testimony that the 24%
 6      figure that we have discussed is the closing ratio for
 7      customers who request JobsEQ demos; is that correct?
 8              A.       Correct.   It varies over time, but that is
 9      the average.
10              Q.       And over what period of time did you look
11      at -- or did Chmura look at to come up with that 24%?
12              A.       From what I am seeing in mind is at least
13      one year.       Could be two years.
14              Q.       And what did you look at?
15              A.       Well, hold on, let me think.         Let me think.
16      I believe it's over, like, the past four years.                That's
17      my recollection.
18              Q.       And that would have been over the four
19      years that Mr. Lombardo was employed at Chmura,
20      correct?
21              A.       That would include that period.
22              Q.       And would it also include the period of
23      time Austen Steele was employed at Chmura?
24              A.       Yes.
25              Q.       Can you explain to me the difference

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 63 of 185 PageID# 2678



                                                                 Page 63

 1      between an account manager and a senior account
 2      manager?
 3              A.        A senior account manager has been there
 4      longer than an account manager and probably has more
 5      experience.
 6              Q.        Upon Mr.   Lombardo's termination, did
 7      Chmura have any senior account managers?
 8              A.        I believe Wilson Cox was a senior account
 9      manager.
10              Q.        Do you know, and this is not going to
11      topic, but do you know how many account managers Chmura
12      had upon Mr. Lombardo's termination?
13              A.        I believe four.
14              Q.        When did -- or has -- has Chmura hired any
15      new account -- {audio distortion}.
16                      (Reporter asked for clarification).
17                        Since Mr. Lombardo's termination, has
18      Chmura hired any new account managers?
19                        MR. SATTERWHITE:        Object to the scope.
20              A.        I believe we've hired two.
21              Q.        Do you know the current number of account
22      managers that Chmura has?
23              A.        I believe --
24                        MR. SATTERWHITE:        Same objection.
25              A.        I believe we have six.

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 64 of 185 PageID# 2679



                                                                 Page 64

 1              Q.      Do you know -- let me strike that.
 2                      What is the overall renewal ratio for
 3      JobsEQ?
 4              A.      It's about 83%, but it varies based on how
 5      long they have been with us.
 6              Q.      What is -- over what period of time is that
 7      83% calculated?
 8              A.      That's been holding up for at least the
 9      last couple of years.
10              Q.      What period of time are you looking at to
11      come up with that 83% figure?             Is it each year?     Is it
12      over the history of the company?
13              A.      No, 2019/2018.       And, again, it varies
14      because if someone has been with us for three years,
15      then the ratio of them staying is higher, than the
16      average --
17              Q.      The average is 83%.           Do you know what the
18      ratio is for those customers that is over three years,
19      or three years and above?
20              A.      I don't have that in my mind.
21              Q.      How about for two years?
22              A.      I don't have that in my mind.
23              Q.      I'll ask one year as well.
24              A.      83% is the average.
25              Q.      I want to go to Topic Number 14.           If you

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 65 of 185 PageID# 2680



                                                                 Page 65

 1      look at Exhibit A -- you can look at Exhibit A or B,
 2      but we will look at Exhibit A.
 3              A.      (Reviewing.)
 4              Q.      Tell me when you are ready.
 5              A.      I'm ready.
 6              Q.      Topic Number 14 is, "Classification of
 7      decisions related to the classification of account
 8      managers and senior account managers prior to, during
 9      and after Mr. Lombardo's employment at Chmura,
10      including the information and/or advice considered by
11      Chmura in classifying account managers and senior
12      account managers as exempt or non-exempt, and the
13      factors considered."
14                      You are designated as the corporate
15      representative to testify on this topic, correct?
16              A.      Correct.
17                      MR. SATTERWHITE:         I am going to object.      We
18      limited it.
19              Q.      Okay.   It was limited by counsel to,
20      "Decisions following Mr. Lombardo's departure are not
21      relevant to the claims or counterclaims in this
22      litigation".      However, you are still designated as the
23      corporate representative for decisions made prior.
24                      During the time of Mr. Lombardo's
25      employment, how were account managers classified?                 Were

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 66 of 185 PageID# 2681



                                                                    Page 66

 1      they classified as exempt or non-exempt?
 2               A.     They were classified as exempt for most of
 3      them.
 4               Q.     And what about senior account managers?
 5      How were they classified?
 6               A.     The same.
 7               Q.     Why did Chmura classify account managers
 8      and senior account managers exempt?
 9               A.     Because we saw them no different than we
10      saw the economists, the data scientists, the computer
11      technicians.      They are professionals who we require
12      them to have a B.S. Degree, so they are not someone
13      that comes off the street from high school and can
14      sell, you know, vacuum cleaners.               This is someone that
15      takes three to six months to learn JobsEQ.
16                      They get a lot of training, and they sell
17      to a very sophisticated audience, and they provide a
18      lot of input.      There is a person between us and the
19      client, and we tell them that you need to have your
20      best foot forward because you often are the first face
21      of Chmura Economics & Analytics.               They bring
22      information to us from the client; for example, what
23      sort of analytics that they like, what needs to be
24      added.
25                      They get very involved in conferences.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 67 of 185 PageID# 2682



                                                                   Page 67

 1      They tell us which conferences that we should be
 2      attending.        Once they have gone to them, they come back
 3      and give us feedback.
 4                        They are -- they make a lot of
 5      contributions.        They look at our marketing material.
 6      They make suggestions on marketing.                 They make their
 7      suggestions on strategies.
 8                        Early on, Economic Development and
 9      Workforce were some of the biggest areas of our
10      clients.        Our competitor, EMSI, started out in the
11      education sector, and Mr. Lombardo refused to -- he had
12      the ability to choose which markets he wanted to try to
13      sell into, and he refused to market to education
14      because he felt that our tool would not par with EMSI.
15      And so he continued to give us some feedback, and we
16      added a lot of analytics in that regard, to the degree
17      that we are now making great progress on the education
18      vertical.
19              Q.        Do you know where that feedback came from?
20              A.        I'm not sure what you mean.
21              Q.        Was Mr. Lombardo simply passing on what he
22      heard from Chmura customers?
23                        MR. SATTERWHITE:        Object to the form.
24              A.        We expected him to provide feedback from
25      the customers.        We have a road map, so that is product

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 68 of 185 PageID# 2683



                                                                 Page 68

 1      that we are adding to JobsEQ.             And it was very
 2      important for our account managers to obtain
 3      information so that we could add it to the road map.
 4                      And every time another person asked for it,
 5      we got another check.        So if plenty of people asked for
 6      us to add block level data, then we pushed that higher
 7      up on the road map than, say, changing our colors from
 8      blue to green for only one person.
 9              Q.      So you were counting on feedback from
10      outside sources, persons outside of Chmura, to make
11      those decisions, correct?
12              A.      Correct.
13              Q.      Did Chmura rely on any information in
14      making the decision to classify account managers,
15      senior account managers as exempt?
16              A.      No.
17              Q.      Did Chmura rely on the advice of counsel to
18      make that decision?
19              A.      No.
20              Q.      What factors did Chmura rely on making the
21      decision to classify the account managers and senior
22      account managers as exempt?
23                      MR. SATTERWHITE:         Object to the form.
24              A.      Well, their duties.           We saw them no
25      differently than we saw someone who was a data

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 69 of 185 PageID# 2684



                                                                 Page 69

 1      scientist.
 2              Q.        What degree does a data scientist require
 3      to be employed at Chmura?
 4              A.        A B.S. Degree.      Sometimes it is a Master's,
 5      but a B.S. Degree.
 6              Q.        And are the job duties different for an
 7      account manager and senior account manager than for a
 8      data scientist?
 9              A.        Of course.    The account manager is dealing
10      with sales all day long, and the data scientist is
11      dealing with numbers and programs.
12              Q.        Just for my understanding, what does a data
13      scientist do?
14              A.        A data scientist would vary.        They could
15      look for standard deviations in errors in the JobsEQ.
16      They would test JobsEQ to see if there are any issues
17      with it.        They may -- they may write in blogs for us.
18      Right now we are running a lot of the blogs from
19      Covid-19 related to job postings.
20              Q.        Were any members of -- sorry.        Were any
21      account managers or senior account managers ever
22      classified as non-exempt prior to Mr. Lombardo's
23      termination?
24              A.        No.
25              Q.        Did Chmura have any employees that were

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 70 of 185 PageID# 2685



                                                                 Page 70

 1      classified as non-exempt during Mr. Lombardo's
 2      employment?
 3              A.      We had some interns who checked their time
 4      sheet, and if worked over 40 hours, would receive
 5      overtime.
 6              Q.      Were there any other employees that were
 7      classified as non-exempt?
 8              A.      Not to my knowledge.
 9              Q.      Mr. Lombardo was classified as an exempt
10      employee, correct?
11              A.      Correct.
12              Q.      Other than what you already testified to,
13      did Chmura rely on any other information in making a
14      decision to classify Mr. Lombardo as exempt?
15              A.      No.
16              Q.      Currently, how are your account managers
17      classified?
18                      MR. SATTERWHITE:         Object to the scope.
19              A.      Depends on their duties.
20              Q.      How do you determine which account manager
21      is classified as exempt and classified as non-exempt?
22                      MR. SATTERWHITE:         Object to the scope.
23              A.      Depends on their duties and their annual
24      earnings.
25              Q.      Are there certain account managers that are

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 71 of 185 PageID# 2686



                                                                              Page 71

 1      currently classified as exempt?
 2                      MR. SATTERWHITE:             Same objection.             Do you
 3      just want to do a standing objection?                            She can answer
 4      in her individual capacity and I will be quiet that
 5      way.
 6                      MS. COOPER:         Okay.
 7                      MR. SATTERWHITE:             Go ahead.
 8              A.      Yes.
 9              Q.      I am going to Topic 18, "Employee handbook
10      produced by Chmura in response to Mr. Lombardo's First
11      Set of Document Requests Directed to Chmura." You have
12      been designated as the corporate representative to
13      testify on this topic.          I am going to show you what's
14      been marked as Exhibit Q.
15                                  -        -       -       -       -
16                      (Thereupon, Deposition Exhibit Q, Copy
17                      of Chmura Employee Handbook Dated
18                      7/19/2019, was marked for purposes of
19                      identification.)
20                                      -        -       -       -        -
21              Q.      You can go ahead and take a look at that.
22              A.      (Reviewing.)
23                      Okay, I am familiar with this.
24              Q.      Okay.   Give me a moment.
25                      What is this document?

                                Veritext Legal Solutions
     www.veritext.com                                                            888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 72 of 185 PageID# 2687



                                                                 Page 72

 1               A.       The employee handbook.
 2               Q.       And is it a true and accurate copy -- well,
 3      it is dated July 19, 2019, correct?
 4               A.       Correct.
 5               Q.       And is it a true and accurate copy of the
 6      handbook that existed as of July 19, 2019?
 7               A.       Yes.
 8               Q.       Were there other versions of the handbook
 9      prior to July 19, 2019?
10               A.       I'm sure there were.
11               Q.       Does Chmura maintain copies of those?
12               A.       I don't have an answer to that.
13               Q.       Did Mr. Lombardo sign an acknowledgment of
14      receipt of this July 19, 2019 handbook?
15               A.       My -- I believe he did, yes.
16               Q.       And would that be in his personnel file?
17               A.       I would expect it would be, but I haven't
18      looked at his personnel file.
19               Q.       I want to turn your attention to Page 5.
20      It is marked Chmura 000053 at the bottom.
21                        Let me ask the question before you get
22      there.        This handbook contains certain of Chmura's
23      employment policies, correct?
24               A.       Yes.
25               Q.       Does this contain all of the policies for

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 73 of 185 PageID# 2688



                                                                 Page 73

 1      Chmura?
 2                      MR. SATTERWHITE:         Object to the form.      Go
 3      ahead.
 4               A.     I'm not certain if it does.
 5               Q.     If you look at -- or scroll to the Travel
 6      Policy Section, take a look at that and let me know
 7      when you're ready.
 8               A.     Okay.
 9               Q.     It states that "All arrangements for
10      airfare and hotel should be approved by your supervisor
11      who will then send it outside of your department, i.e.,
12      to the director of operations for final approval."                 Do
13      you see that?
14               A.     I certainly do.
15               Q.     Who is the director of operations?
16               A.      Sharon Simmons currently is.
17               Q.     And was she the director during the time of
18      Mr. Lombardo's employment?
19               A.     Not entirely.       Laura Leigh Savage preceded
20      her.
21               Q.     Did employees have to obtain approval prior
22      to -- according to this, employees had to obtain
23      approval prior to making travel arrangements, correct?
24               A.     We can thank Mr. Lombardo for this one as
25      well.     So when you make policies, you can't make it for

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 74 of 185 PageID# 2689



                                                                 Page 74

 1      just one person, but if you have one bad apple, you
 2      have to make sure everyone falls under the same policy.
 3      So Mr. Lombardo had the practice of wanting to make
 4      sure that his, I believe it was American Airlines,
 5      points were high so that, presumably, he could take
 6      vacations at a lesser cost.
 7                      So he would go out and get a ticket for
 8      $400, as an example, when all other employees flying
 9      out of Cleveland were able to fly for 200.              So,
10      clearly, that's a practice that we like employees to,
11      you know, fly at reasonable times, but we also expect
12      them to not -- not take tickets that are excessive.
13              Q.      Do you have any documentation showing that
14      Mr. Lombardo booked flights that were more expensive
15      than his --
16              A.      Yes, I believe Sharon Simmons has the
17      documentation.
18              Q.      Was that documentation turned over in
19      Discovery?
20              A.      I don't believe you asked for it.
21              Q.      When was the travel expenses change made to
22      the employee handbook?
23              A.      I don't know off the top of my head.
24              Q.      Do you know what the prior language was
25      before whatever change was made?

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 75 of 185 PageID# 2690



                                                                    Page 75

 1              A.       There might not have been any prior
 2      language.       It was, the account managers, the employees
 3      would book their own flights, period.
 4              Q.       Did they use a company credit card to book
 5      -- get the flights?
 6              A.       It depends on who they were.             If they had a
 7      company credit card, we asked them to use a company
 8      card.     And we have another interesting story around
 9      company credit card.        So at that IEDC, this -- I think
10      this is important because it gives you a sense of
11      Mr. Lombardo's behavior and why we got to not trusting
12      him.
13                       At that IEDC meeting, the last one that he
14      was at, Eli went and took two or three account
15      managers, new ones, that he wanted to learn.                  They
16      stayed at, I believe it was, Embassy Suites.                  Eli was
17      supposed to use the company credit card.
18                       And so it -- we come to find out that Rick
19      put everyone's rooms on his credit card.                  Eli said, you
20      can't do that, Rick.        So Eli went to the front desk,
21      gave them the Chmura credit card, had it all
22      transferred to Chmura, and guess what?                  Mr. Lombardo
23      came behind him and had it all switched to his card, so
24      that, presumably, he could get some extra points on his
25      personal card, not Chmura's card.                  So this is the kind

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 76 of 185 PageID# 2691



                                                                 Page 76

 1      of behavior that is typical of Mr. Lombardo.
 2               Q.     Regardless of whether he did that or not,
 3      and I will ask if you have a factual basis for that in
 4      a moment, what harm did that do to Chmura?
 5               A.     What harm did that do to Chmura?           Well, we
 6      certainly didn't get to collect our points.               We have a
 7      Costco card, and just last year we received $6,000
 8      because of rebates.       So he stole our rebate.
 9               Q.     Was there a written policy that
10      Mr. Lombardo had to -- or, account managers had to use
11      the company card?
12               A.     It might have been written, but they
13      certainly had been told that.             They were told that time
14      and again.      And just by virtue of the fact that Eli
15      told Rick you can't put this on your personal card, you
16      got to put it on the credit card of the company.                Eli
17      changed it to the credit card of the company and Rick
18      came behind him and switched it back to his own
19      personal card.      What does that --
20               Q.     Were you present when that happened?
21               A.     I was not.     I was staying at a different
22      hotel.
23               Q.     Were they staying at the conference hotel?
24               A.     They signed up late, so it was an overflow
25      conference hotel.       The conference center was in the

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 77 of 185 PageID# 2692



                                                                              Page 77

 1      middle of two hotels.
 2              Q.      Were you at the main conference hotel then?
 3              A.      I believe I was.
 4              Q.      I want to turn your attention to Page 7 in
 5      the Work Day section.
 6              A.      (Indicating).
 7              Q.      And just tell me when you are ready.
 8              A.      Okay.
 9              Q.      Does anything in this section prevent an
10      account manager or senior account manager from working
11      more than 40 hours per week?
12              A.      This doesn't prevent anyone from working
13      more than 40 hours a week.
14              Q.      Okay.     Were the account managers or senior
15      account managers prevented from working more than 40
16      hours a week, including Mr. Lombardo?
17              A.      No.     No.
18              Q.      I want to show you what's been marked
19      Defendant's Exhibit S, as in Sam.
20                                    -       -       -       -       -
21                      (Thereupon, Deposition Exhibit S, Copy
22                      of Standard Operating Procedures Dated
23                      4/5/2019, was marked for purposes of
24                      identification.)
25                                        -       -       -       -       -

                                  Veritext Legal Solutions
     www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 78 of 185 PageID# 2693



                                                                 Page 78

 1              A.      (Reviewing.)
 2              Q.      I'll have you take a look at this.
 3              A.      (Reviewing.)
 4                      THE WITNESS:       You can just keep on going.
 5      I am not real familiar with this. Wherever she wants me
 6      to go, we can just go there.
 7              Q.      I am just going to have you take a look at
 8      this one, generally.         There is another one that we'll
 9      look at in more depth.
10                      Do you recognize this document?
11              A.      Yes, Standard Operating Procedures.
12              Q.      And it is dated April 5, 2019, correct?
13              A.      Yes.
14              Q.      And does this standard operating
15      procedures, as of April 5, 2019, apply to account
16      managers and senior account managers?
17              A.      This -- I'm not as close to the sales team
18      as Leslie Peterson, but I would expect it does.
19              Q.      Were you involved in the preparation of the
20      standard operating procedure?
21              A.      No.    I might have been asked about some of
22      the items, but I was not involved in creating it.
23              Q.      Do you know who created it?
24              A.      Greg Chmura was the original.
25              Q.      Do you know when the first standard

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 79 of 185 PageID# 2694



                                                                 Page 79

 1      operating procedures was created?
 2              A.      I do not know.
 3              Q.      Would it have been before April 5, 2019?
 4              A.      Yes.
 5              Q.      Would it have been before Mr. Lombardo
 6      started with the company?
 7              A.      No, we didn't have standard operating
 8      procedures before then.         For sales.
 9              Q.      Do you know approximately when the first
10      standard operating procedure would have been created?
11              A.      I don't, but I would -- yeah, I don't.
12      Greg Chmura got a black belt and it was after that, I
13      believe.
14              Q.      Is this a true and accurate copy, to the
15      best of your knowledge, of the April 5, 2019 standard
16      operating procedures?
17              A.      Yes.
18              Q.      Let me show you what's been marked as
19      Defendant's Exhibit T.
20                                  -     -      -     -   -
21                      (Thereupon, Deposition Exhibit T, Copy
22                      of Email with Standard Operating
23                      Procedures Dated 7/10/2019 Attached,
24                      was marked for purposes of
25                      identification.)

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 80 of 185 PageID# 2695



                                                                   Page 80

 1                                     -     -      -      -   -
 2              Q.      There is a cover email, and then a document
 3      following.      I will let you scroll down and take a look
 4      at that.
 5              A.      (Reviewing.)
 6              Q.      Do you recognize this document?
 7              A.      I'm not copied on this email, but I see
 8      what -- I've read what you put in front of me.
 9              Q.      If you go to the second page of this, you
10      will see, Standard Operating Procedures dated
11      July 10, 2019, correct?
12              A.      Okay.
13              Q.      Have you seen that standard operating
14      procedures book?
15                      THE WITNESS:       I'm sorry, could you scroll
16      over so I can see what this looks like?
17                      MR. SATTERWHITE:         Sure.
18                      THE WITNESS:       You can keep on going.       I am
19      interested in the text.
20                      MR. SATTERWHITE:         (Indicating).
21                      THE WITNESS:       Okay.
22              A.      So the reason why I am kind of scratching
23      my head here is, see, now this one I haven't read --
24      unfortunately, when Eli started with us, we had very
25      good standard operating procedures; like, Greg had put

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 81 of 185 PageID# 2696



                                                                 Page 81

 1      together very easy to read and understandable.                And Eli
 2      was asked to bring them up to date and put in some new
 3      things.         Instead of taking Greg's format, which was
 4      standard for standard operating procedures, he took the
 5      whole thing and turned it into a verbal paragraph,
 6      which was hard to follow.
 7                         We are now in the process of going back to
 8      Greg's approach, which was clearer for the account
 9      managers.         So that's -- I have not read this one, and
10      it's -- go ahead.
11              Q.         I was going to ask you, do you know if the
12      July 10, 2019 version that's in front of us now was
13      implemented?
14              A.         I do not know.
15              Q.         Would Mr. Auerbach know that?
16              A.         He was the one who sent the letter, so I
17      would expect so.         The email.
18              Q.         Other than the employee handbook and
19      standard operating procedures, are there any other
20      policy and procedures documents that control -- or that
21      was provided to account managers or senior account
22      managers?
23              A.         Not that I'm aware of.
24              Q.         And does the implemented version of the
25      standard operating procedures apply to all account

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 82 of 185 PageID# 2697



                                                                   Page 82

 1      managers and senior account managers?
 2               A.       I would expect they would.
 3               Q.       Going back to Exhibit A.           You were
 4      designated as the corporate representative regarding
 5      Topic 19, "Training on employment policies and
 6      procedures and/or the employee handbook between
 7      February 1, 2015 and October 31, 2019, including any
 8      training provided to Mr. Lombardo", correct?
 9               A.       Correct.
10               Q.       What type of training did Chmura conduct
11      with respect to the standard operating procedures and
12      employee handbook?
13               A.       Well, they were all asked to read it, to
14      sign it, sometimes to kind of remind what they had
15      signed and agreed to.         Training would -- when I think
16      of training, I think of training on how to use JobsEQ
17      on the analytics behind it, how they were created.
18               Q.       Why don't we talk about that more
19      generally.        What type of training was provided to an
20      account manager?
21               A.       So when they first started working with us,
22      especially in the beginning with Rick and Austen, Greg
23      -- well, really, myself, John and Greg gave all the
24      demos.        So they would sit in on our demos and we would
25      give them PowerPoint presentations.                 For example,

                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 83 of 185 PageID# 2698



                                                                 Page 83

 1      Leslie gave them a PowerPoint presentation, how to do
 2      sales, how to close sales.
 3                      They would listen in on a lot of demos
 4      until we got to the point where we felt they could do
 5      it on their own, then they would give us the demo as if
 6      we were the customer.        And once they were finally able
 7      to answer all the questions we thought were necessary,
 8      then they were let loose to do their own demos.
 9              Q.      What other training was provided to
10      Mr. Lombardo?
11              A.      We had -- again, like, Leslie Peterson's
12      background is from, you know, Fortune 500, Eastman
13      Chemical with Kodak, sales training, international
14      sales, and so she would give them PowerPoint
15      presentations and coach them through how to do sales
16      and close them.      And we've had Marvin in Cleveland, who
17      is a sales coach, give them some sessions.
18              Q.      Did Leslie -- or Ms. Peterson rather, did
19      Ms. Peterson provide that training during a period of
20      time, or did she provide -- let me ask a much more
21      simple question.
22                      Did Ms. Peterson provide training
23      throughout Mr. Lombardo's employment?
24              A.      She did while she was the manager, but even
25      when she -- Kyle West took over doing sales, he

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 84 of 185 PageID# 2699



                                                                    Page 84

 1      referred to her.       And I recall an incident where --
 2      again, this was a -- an issue where Rick did something
 3      where they had to reprimand him something for it.                     So
 4      she was always involved, but she was only providing
 5      sales training during the first part.                  And when we get
 6      new salespeople, for example, the newest people, she
 7      provided some training to them as well.                  And I did,
 8      too.
 9                       The verticals are areas that we've worked
10      in for 20 years.       That's not a development work force.
11      So they had no clue, well, what do these people do, or
12      why they do they even need our product?                  So we did a
13      lot of coaching and teaching for them to understand who
14      the client is and why our tool is real helpful to the
15      client.
16              Q.       Can you explain to me the vertical concept?
17              A.       Well, I guess we try to group our customers
18      in -- into what we call verticals.                  So educators are a
19      vertical.       Like, educators, higher education, CTE,
20      technical community colleges.             So that's all --
21      education counts as one vertical.                  Another vertical
22      would be educators -- I'm sorry, economic developers.
23                       So Greater Richmond Partnership.             We may
24      have the chambers as another vertical, but it also
25      falls under economic development.                  And then there is

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 85 of 185 PageID# 2700



                                                                 Page 85

 1      workforce development.
 2                      So there is something called, the Workforce
 3      Investment Opportunity Act, which has been around in
 4      different forms since the 1950's, where money comes
 5      from the federal government and given to the state.
 6      The state takes their 10% admin and then gives it to
 7      different areas around the state for these workforce
 8      groups to help displaced workers find new jobs.
 9                      The Trade Act, when we lost all these jobs
10      in Danville because of going overseas in textiles and
11      apparel, that's another vertical on the workforce side.
12      And then we have H.R., human resources, the
13      corporate -- corporate real estate, and then there is
14      probably all other work we have, you know -- we have
15      some consulting firms, large consulting firms that use
16      JobsEQ, and corporations.
17              Q.      How did -- well, I will come back to that
18      in your individual deposition because I know I'll draw
19      an objection.      I'm curious as to how JobsEQ works with
20      so much data as applied, but I will come back to that.
21                      MR. SATTERWHITE:         I'm sorry, Christine.      We
22      are not hearing you very clearly.
23                      MS. COOPER:     Oh.      I have my phone as close
24      to my face as I can without holding it up to it, so I
25      will do better to speak into it.

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 86 of 185 PageID# 2701



                                                                 Page 86

 1                        MR. SATTERWHITE:        Sorry.
 2                        MS. COOPER:    No, it's technology.
 3              Q.        Did -- and I think you testified to this
 4      earlier.        Did Chmura keep a personnel file on
 5      Mr. Lombardo?
 6              A.        Yes.
 7              Q.        Do you know what is contained in his
 8      personnel file?
 9                        MR. SATTERWHITE:        Object to the scope.
10              A.        I have not looked at that file recently.
11              Q.        Did Chmura keep any -- let me take a step
12      back.     I am going to turn your attention back to
13      Defendant's Exhibit A and Paragraph 24.              If you will
14      take a look at that.
15              A.        (Reviewing.)
16                        Yes.
17              Q.        You were designated as the corporate
18      representative to testify to this topic; is that
19      correct?
20              A.        Correct.
21              Q.        Did Chmura keep a record of the hours that
22      Mr. Lombardo worked each day?
23              A.        We had records such as when he used the key
24      fob to get into the office, when he was working on his
25      computer, and that type of information that gave us a

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 87 of 185 PageID# 2702



                                                                 Page 87

 1      sense of his weekly hours.
 2              Q.      Did Chmura use any type of time clock
 3      software, like to punch in and punch out?
 4              A.      No.
 5              Q.      Was Mr. Lombardo required to log his time
 6      in any form or fashion?
 7              A.      I'm sorry, can you say that again?            Was
 8      Mr. Lombardo --
 9              Q.      Required to log his time?
10              A.      No.
11              Q.      I am going to turn your attention to Topic
12      Number 27, "Complaints made by Mr. Lombardo regarding
13      overtime pay and unpaid commissions."               You are
14      designated as the corporate representative to speak on
15      this topic, correct?
16              A.      Correct.
17              Q.      Are you aware of any complaints
18      Mr. Lombardo made regarding overtime pay to Chmura?
19              A.      Unequivocally, unequivocally, never.
20              Q.      What about with respect to unpaid
21      commissions?
22              A.      Unpaid commissions?           You know, Rick was a
23      complainer.      You know, for someone who made over
24      $150,000, it is amazing that he would complain over
25      $100.     So I am sure he had complained, and I am aware

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 88 of 185 PageID# 2703



                                                                 Page 88

 1      of some of them.        I believe Leslie Peterson is the one
 2      who can explain to you why he did not get what he
 3      thought he was due.
 4               Q.     Well, you were designated as the corporate
 5      representative on this topic.              Did you prepare for this
 6      topic?
 7               A.     Well, let's see.          What number are we at
 8      again?
 9               Q.     27, unpaid commissions.
10               A.     Well, I talk to Leslie about what she was
11      finding and those where he felt he was not paid
12      commissions, were those where he should not have been
13      paid full commission.         The guy who preceded him, Rob I
14      believe his name was, had some sales that were just
15      about done.      I mean, all Rick had to do was get the
16      signature.      That did not warrant 15%.
17                      So in any case where he had -- he claims he
18      had unpaid commissions, it would be a situation like
19      that where he wasn't warranted the full amount.
20               Q.     Can you explain again why he wasn't
21      warranted the full amount?            Let's use the very same
22      example, you mentioned Rob.             Using that example, can
23      you walk me through that a little slower?
24               A.     Sure.    Okay, so when -- you know, it takes
25      a lot of work.      We appreciate our salespeople.            It

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 89 of 185 PageID# 2704



                                                                   Page 89

 1      takes a lot of work to get a sale.                 You have to call
 2      someone on the phone.
 3                      You may have to call them 10 times, and
 4      they hang up on you the first 9 times.                 They finally
 5      get an answer and you say, Hey, can I give you a demo,
 6      and they say, sure.       They put up a time, and then guess
 7      what, oh, I am not available now, let's make it next
 8      week.
 9                      So you got all prepared.             You have to go
10      another week, call them on the phone.                 You give them
11      the demo, they really like it, and then they say, we
12      really like this, but we're not the decision maker.
13                      We need to give another demo to the
14      decision maker.      So then they get in, they get it to
15      the decision maker, and they give another demo, and
16      they say, this is great, how much is it going to cost?
17      I'm really going to have push on the budget.
18                      And then the salesperson continues to call
19      every couple of weeks to say, Hey, have you gotten this
20      through the budget?       They finally get it through the
21      budget and then they say, now we need the contracts.
22      We send them the contracts, and often times they will
23      come back and they will make changes to it, or -- and
24      we have to -- you know, our good attorneys here have
25      taught us things we can accept and things we can't.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 90 of 185 PageID# 2705



                                                                  Page 90

 1                        Sometimes we have to run it by the
 2      attorney, and you know that cost a little bit of money.
 3      So now at this point, we have an agreement that has
 4      already been signed -- not already been signed -- that
 5      the client is ready to sign, it gets handed to Rick and
 6      Rick calls this guy on the phone -- calls him on the
 7      phone, he picks up first time, and he says, I'm
 8      emailing this to you.         He emails it to him and it gets
 9      signed.
10               Q.       And so what commission -- that makes sense.
11       What commission would have been paid on instances like
12      that?
13               A.       On that one, I think it might have been 5%
14      or 3%.        I'm not sure off the top of my head.
15               Q.       The scenario you just laid out, the calling
16      10 times, the doing the demos, or setting up a new time
17      for a demo, giving the demo, was that all -- is that
18      all work done in house while the account manager was in
19      their office?
20                        MR. SATTERWHITE:        I'm sorry.    I didn't hear
21      the middle part of that question, Christine.
22               Q.       Let me say it again.          The scenario that you
23      just took us through, Dr. Chmura, that scenario, were
24      those calls made while -- would those calls be made
25      while in the Chmura office?

                                 Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 91 of 185 PageID# 2706



                                                                 Page 91

 1              A.      In that particular scenario, they were.
 2      With Rob, we went up to the pentagon several times.                 He
 3      was former military, so we were trying to make some
 4      sales to the military.         So, you know, it varies.
 5              Q.      Did -- were there ever instances in which a
 6      similar scenario would play out, the account manager
 7      would receive the full commission?
 8                      MR. SATTERWHITE:         I'm going to object to
 9      the scope to the extent this overlaps with the
10      calculations and commissions topic that we've
11      designated Ms. Peterson for.             She can answer, but in
12      her individual capacity.
13                      MS. COOPER:     Okay.
14              A.      Can you ask the question again?
15              Q.      Yes, I can.     The scenario that you just set
16      out for us, were there ever instances in which account
17      managers would have received the full commission as
18      opposed to reduced commission?
19              A.      There shouldn't have been.
20              Q.      To your knowledge, or do you know if there
21      ever were?
22              A.      To my knowledge, yeah, based on my personal
23      experience, I don't know of any.
24              Q.      Do you know how many complaints
25      Mr. Lombardo made regarding unpaid commission?

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 92 of 185 PageID# 2707



                                                                 Page 92

 1              A.      How many complaints?           I do not know.   I
 2      didn't keep track of that.
 3              Q.      Do you know whether Chmura owes
 4      Mr. Lombardo any unpaid commissions?
 5                      MR. SATTERWHITE:         Object to the form.
 6              A.      I would -- I don't expect that we owe him
 7      anything regarding unpaid commissions.
 8              Q.      Do you have any factual basis for that
 9      belief or expectation?
10              A.      We are very --
11                      MR. SATTERWHITE:         Object to the form.
12              A.      We are very careful about what we do, and
13      once again, integrity is important to us.               So even when
14      there is someone that we had to dismiss, we look
15      carefully to make sure that we are dealing honestly.
16              Q.      I am going to turn your attention to Topic
17      Number 28, "Mr. Lombardo's termination, including the
18      decision to terminate, reason for termination, meetings
19      regarding termination, and notice to Mr. Lombardo of
20      his termination."       You were designated the corporate
21      representative on that topic, correct?
22              A.      Correct.
23              Q.      When was the decision to terminate
24      Mr. Lombardo made?
25              A.      Well, backing up.         I was at the Governors

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 93 of 185 PageID# 2708



                                                                 Page 93

 1      Advisory Board of Economists, which once a year I am
 2      supposed to go to these meetings to help Virginia look
 3      at its forecast.      And around 10 o'clock, I got an email
 4      from Leslie Peterson asking if I could step out to talk
 5      to her.
 6                      And then it ended up, given what was going
 7      on; that is, Rick running around telling people he was
 8      going to sue the company, he was going to put us under,
 9      he was going to sell our lists to the highest bidder,
10      he was saying all kinds of things about leadership that
11      was untrue about them personally, I had to dismiss
12      myself from that meeting.
13                      As I was walking back to the office,
14      Leslie, Greg and Sharon already had Rod on the line to
15      discuss our next steps --
16                      MR. SATTERWHITE:         And I don't want --
17                      MS. COOPER:     I don't want to hear about
18      your --
19                      MR. SATTERWHITE:         -- any part of that
20      conversation.
21                      THE WITNESS:      Okay.       Thanks for stopping
22      me.
23                      MS. COOPER:     I was going to say the same
24      thing, Rod.
25      BY MS. COOPER:

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 94 of 185 PageID# 2709



                                                                   Page 94

 1              Q.      When was that?       You were at a meeting.
 2      When was that meeting?
 3              A.      I should have written down that date.              It
 4      was in the middle of October.
 5              Q.      Did you actually hear Mr. Lombardo say any
 6      of the statements that you just testified he stated?
 7              A.      No, I was in Richmond, Virginia and he was
 8      in Cleveland, Ohio.
 9              Q.      What statements did Mr. Lombardo -- or do
10      you believe Mr. Lombardo made?              Let me restate that.
11                      Did Ms. Peterson tell you that Mr. Lombardo
12      was making untrue statements about leadership?
13              A.      I think she did.         I got this information as
14      well from Greg and Eli, I believe.
15              Q.      And was it at the same time he was making
16      the other statements you mentioned?
17              A.      Yes.
18              Q.      What were those -- what were the statements
19      that were untrue?
20                      THE WITNESS:      Do I need to tell her?
21                      MR. SATTERWHITE:         Yes.
22              A.      That Leslie hated men.             That his wife --
23      her husband slept with the neighbor's wife; that both
24      Leslie and I hated men; that we didn't want to pay them
25      commissions.

                                Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 95 of 185 PageID# 2710



                                                                    Page 95

 1               Q.     Okay.   So what occurred after you talked to
 2      -- after you had your conversation with counsel, what
 3      occurred next?
 4               A.     I believe the letter went out to Rick
 5      requesting that he send back the information.                  I
 6      believe we offered him maybe 10,000 as a severance.
 7               Q.     At that point, was Mr. Lombardo on unpaid
 8      leave?
 9               A.     He was not -- I don't remember if it was
10      unpaid or not, but he certainly wasn't working.                    But he
11      was still -- he had not been fired yet.
12               Q.     Why did Chmura decide to terminate
13      Mr. Lombardo's employment?
14               A.     Well, certainly, we saw from the pattern of
15      his work relationship with us, that, one, greater
16      distrust was occurring over time.                  But when you get to
17      the point that someone says, "I am going to take your
18      book of business and sell it to the competition, I am
19      going to put you out of business, I am going to screw
20      you," I think any reasonable minded person would fire
21      someone at that point.
22               Q.     In the days leading up to those reported
23      statements, what had occurred?
24               A.     Can you be more --
25                      MR. SATTERWHITE:         Object to the form.

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 96 of 185 PageID# 2711



                                                                 Page 96

 1              A.      Can you be more specific than that?
 2              Q.      Well, did Mr. Lombardo just wake up one
 3      morning, talking to himself in his head, or did
 4      something occur prior to --
 5                      MR. SATTERWHITE:         Same objection.
 6              A.      I don't have a timeline of what set him
 7      off.
 8              Q.      I believe in the Complaint that we have
 9      gone through, it was stated that Mr. Lombardo was upset
10      that the commission structure was going to change; is
11      that correct?
12                      MR. SATTERWHITE:         Object to the form.
13              A.      That's speculation.           It could be that's why
14      he was upset.      But then again what I said earlier was
15      that -- that change in commission structure had not
16      been put in place.       It had not been approved by
17      leadership.
18              Q.      When was it approved -- let me ask.            Was it
19      approved by leadership?
20              A.      It was not approved by leadership prior to
21      Rick's dismissal.
22              Q.      Was it approved after Mr. Lombardo's
23      dismissal?
24              A.      A change was made.          Obviously, a change had
25      to be made, but I am not sure that it was -- in fact, I

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 97 of 185 PageID# 2712



                                                                 Page 97

 1      am sure it wasn't exactly what was proposed by
 2      Mr. Auerbach -- Mr. Auerbach, Eli.
 3              Q.      Did Chmura have any meetings regarding --
 4      without counsel -- meetings regarding Mr. Lombardo's
 5      termination?
 6              A.      I'm sure we did.         I mean, it was a very
 7      disruptive thing to happen to someone, to have one of
 8      your employees come in and tell you, basically, that
 9      they are going to destroy what you had created in the
10      prior 19 years; that they are going to destroy the 45
11      people that you are employing.              Oh, yes, we had many
12      conversations, I am sure.
13              Q.      But, again, you didn't personally hear him
14      make any statements, correct?
15              A.      No, I did not.
16              Q.      Do you know how much time passed between
17      when Mr. Lombardo was put on unpaid leave and when he
18      was terminated?
19              A.      I guess in the letter, we gave him a little
20      time to decide if he was going to take the $10,000 and
21      sign that document.       So when he refused to sign it,
22      that probably was the point where we dismissed him.
23              Q.      Why didn't Chmura just fire him that day
24      that he purportedly made those comments?
25              A.      Well, we wanted to look -- we wanted to

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 98 of 185 PageID# 2713



                                                                  Page 98

 1      make sure that we considered our options.                We wanted to
 2      give him the opportunity to say that he was going to
 3      abide by the confidentiality agreement he had signed.
 4      We needed that confidence first.               We were giving him,
 5      like we always are and have been, giving him the
 6      opportunity to do the right thing.
 7              Q.      So his options -- were there additional
 8      options other than signing the severance agreement that
 9      you provided -- that Chmura provided or being
10      terminated?
11              A.      Not after what he said.            No, there were no
12      other options.
13              Q.      Were you present when Mr. Lombardo was sent
14      home from the office in October?
15              A.      No.   As I previously stated, I was in
16      Richmond, Virginia and he was in Cleveland, Ohio.
17              Q.      Did you have any communications with
18      Mr. Lombardo on that day?
19              A.      I don't recall.        I would say, no, I did
20      not.
21              Q.      Did you have any communications with
22      Mr. Lombardo after that time?
23              A.      No.
24              Q.      Did Chmura inform -- let me restate that.
25                      Did Mr. Auerbach know that Mr. Lombardo

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 99 of 185 PageID# 2714



                                                                  Page 99

 1      would either be terminated or have to sign -- I'm sorry
 2      let me restate that.
 3                         Did Mr. Auerbach know that Mr. Lombardo
 4      would either be terminated or sign the agreement that
 5      was handed to him that day or sent to him?
 6                         MR. SATTERWHITE:        Object to the form.
 7              A.         Yes.
 8              Q.         At the time of Mr. Lombardo's termination,
 9      he was one of the top producing account managers,
10      correct?
11              A.         Correct.
12              Q.         And at the time he was terminated, he had
13      been informed by Mr. Auerbach that the commission
14      structure at Chmura was going to change; is that
15      correct?
16              A.         Apparently.    I don't know that Auerbach
17      told him for sure it would be happen, but that it was
18      being presented to leadership.                And it did make the
19      change.         We have to be able to -- we have to be able to
20      service our client.
21              Q.         Up to that point, up to this incident -- I
22      want to understand.           The reason the changes were made
23      were to better provide for the client.                How were the
24      clients not being provided for prior to making the
25      changes within the sales structure, the commission

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 100 of 185 PageID# 2715



                                                                Page 100

  1      structure?
  2              A.      To better provide for the clients and to
  3      enable us to use the -- their account managers' skills.
  4      Both Austen and Rick were very good at prospecting and
  5      bringing in new clients.          If you are spending all of
  6      your time calling on the client that you already have,
  7      then you are not out there prospecting.             So the new
  8      business brought in would be less.
  9                      In terms of the clients, if you have, you
10       know, 300 clients, it is pretty hard to call all of
11       them and get their input on whether JobsEQ is going
12       well for them, whether they need to see things added to
13       JobsEQ and that type of thing.
14               Q.      With respect to that, was Mr. Lombardo
15       hitting the quotas at that time?
16               A.      Yes, he was.
17               Q.      And Mr. Lombardo was incentivized to obtain
18       the sales because the commission was 15%, correct?
19               A.      Correct.
20               Q.      And a renewal sales commission was 3%,
21       correct?
22               A.      Correct.
23               Q.      In going back to how the clients were
24       better served, how were the clients not being served
25       prior to the change in the commission structure?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 101 of 185 PageID# 2716



                                                                 Page 101

  1              A.         That's a --
  2                         MR. SATTERWHITE:        Object to the form.
  3              A.         -- particular question that I can't answer.
  4              Q.         Well, a decision was made by Chmura, and
  5      you testified that the reason the decision was made to
  6      change the structure was to better service the client.
  7      What -- how were clients not being serviced better
  8      before?         What -- let me re-ask it.
  9                         What deficiencies were there on the service
10       of the client that was solved by making the change?
11               A.         They weren't getting their touch points.
12       They weren't getting phone calls from the account
13       manager.         They weren't having a half hour conversation
14       to find out, "Are you having any issues with JobsEQ?
15       Are there things we need to do for you?"
16               Q.         Was Chmura getting complaints from the
17       clients about this?
18               A.          I don't recall.
19               Q.         All of this information is tracked within
20       Salesforce, correct?          The touch points are tracked
21       within Salesforce, correct?
22               A.         Correct.
23               Q.         Did you review the Salesforce data to see
24       if the touch points had changed -- the number of touch
25       points had changed?

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 102 of 185 PageID# 2717



                                                                Page 102

  1               A.       I don't even have a password to Salesforce.
  2               Q.       Did anyone at Chmura track Salesforce to
  3      determine if the number of touch points per client has
  4      changed?
  5               A.       Now, I see this line of discussion as being
  6      kind of odd because we are talking about a company --
  7      we are talking about a company that serves the client
  8      because they have JobsEQ.            We have a competitor.      We
  9      believe our data are better than the competitors.
10                         If we are going to reach out and give
11       people this better data, we can't do it with two super
12       stars.        We've got to have more than that.        The company
13       is going to evolve over time.              It is just -- it is how,
14       you know, companies grow.
15                         So I -- you know, certainly, we are serving
16       the clients better when we have them distributed.
17       There are a lot of different models that can be used.
18       You've got the hunter, you've got the farmer, the --
19       you know, it is all business strategy.              Nothing against
20       Rick, nothing against the clients -- you know, the
21       account managers that we had, it is just a matter of
22       business evolving.
23                Q.       At the time that Mr. Lombardo was put on
24       unpaid leave, or immediately prior to that, did he have
25       the highest renewal rate?

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 103 of 185 PageID# 2718



                                                                         Page 103

  1              A.      From -- I believe he did, but not by much,
  2      maybe 3 percentage points.
  3              Q.      Who would have been behind him?
  4              A.      Austen Steele.
  5              Q.      Was there anyone else as far, any other
  6      account managers close?
  7              A.      I don't know Wilson's numbers.
  8              Q.      I want to go over another exhibit, but it
  9      is marked highly confidential, so I need to excuse Rick
10       from the room before I bring that up.
11                              -        -       -       -       -
12                        (Short break off the record.)
13                       (Mr. Lombardo left the room).
14                              -        -       -       -       -
15       BY MS. COOPER:
16               Q.      Moving on to Topic Number 30, "The changes
17       to the operations of the the sales team in October
18       2019, including the reason for the changes."
19                       Dr. Chmura, you were designated as the
20       corporate representative of this topic, correct?
21               A.      Correct.
22               Q.      I want to show you what's been marked
23       Defendant's Exhibit X.
24                                   -       -       -       -       -
25                       (Thereupon, Deposition Exhibit X,

                                 Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 104 of 185 PageID# 2719



                                                                      Page 104

  1                      Highly Confidential Copy of Email Dated
  2                      10/2/2019 Bates CHMURA0201264-269, was
  3                      marked for purposes of identification.)
  4                                     -     -      -      -     -
  5               Q.     You might have to manipulate this to --
  6               A.     Yes, I am familiar with this.
  7               Q.     What is it?
  8               A.     This is -- I believe this is that proposed
  9      organization structure change that Eli was presenting
10       to us.
11                Q.     And was any of this proposal adopted?
12                A.     Not before Rick was dismissed, and some of
13       it was adopted afterwards.
14                Q.     Would this have been a proposal that Eli
15       talked to Mr. Lombardo about?
16                       MR. SATTERWHITE:         Object to the form.
17                A.     I have no clue.
18                Q.     If you page down just a couple pages to one
19       which is Bates labled Chmura 0201266, the chart with
20       Sales Manager at the top.
21                       MR. SATTERWHITE:         (Indicating).
22                Q.     That page there.
23                       MR. SATTERWHITE:         Sorry.        Very sensitive.
24                       Okay (indicating), there.
25                Q.     And this page shows a diagram of the

                                 Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 105 of 185 PageID# 2720



                                                                Page 105

  1      proposed structure for the sales team, correct?
  2              A.      Correct.
  3              Q.      Ignoring the commission and salaries on
  4      there, the structure itself, this structure has
  5      actually been on that list quite a while?
  6              A.      No.
  7              Q.      What is the current structure of the sales
  8      team if you know?
  9                      MR. SATTERWHITE:         I am going to object to
10       the scope, subject to the objection that we made in the
11       30(b)6 designation, but she can answer.
12               A.      We certainly had a sales manager, and we
13       have account executives, or account managers.               The
14       account managers and account executives all report to
15       the sales manager.         There is no territory manager, so
16       it is very flat.
17               Q.      What is an account executive?
18               A.      Someone who has more experience and more
19       responsibilities than the account manager.
20               Q.      Was it a renaming of the senior account
21       manager position?
22               A.      It could be.      I don't even know if we use
23       an account executive or if we just use senior account
24       manager, to be honest.
25               Q.      If you flip to the next page here.           I guess

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 106 of 185 PageID# 2721



                                                                    Page 106

  1      I am going to ask you so scroll --
  2                      MR. SATTERWHITE:           (Indicating).
  3              Q.      This shows, or purports to be the 2020
  4      sales presentation plan under the existing structure.
  5      Do you see that?
  6              A.      Yes.
  7              Q.      And in this existing structure -- is this
  8      -- well let me ask you this, do you know who prepared
  9      this?
10               A.      I read the email documents.             I am not sure,
11       actually, if Eli did or Greg, but I -- I think it
12       probably was Eli, but Greg reviewed it.
13               Q.      But you did not create it, correct?
14               A.      Oh, no.
15               Q.      If you would turn to the next page of this
16       document -- wait, before you do, go to the last one.
17       I'm sorry.      It has, a total compensation of $215,000
18       for Mr. Lombardo on that first line.                 Do you see that?
19               A.      Yes.
20               Q.      What's your understanding of what the
21       number represents?
22               A.      It would -- it would be an estimate for
23       2020, what Eli thought Rick would bring in.
24               Q.      Okay.     You can scroll to the next chart.
25                       MR. SATTERWHITE:           (Indicating).

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 107 of 185 PageID# 2722



                                                                Page 107

  1              Q.      The top of it says, 2020 Sales Compensation
  2      Plan - Proposed Structure, correct?
  3              A.      Correct.
  4              Q.      And on that same line with Mr. Lombardo's
  5      name, Rick, on there, it has nothing in the base
  6      salary, correct?
  7              A.      Correct.
  8              Q.      Nothing in New Business?
  9              A.      Correct.
10               Q.      Nothing in Commission Rate?
11               A.      Correct.
12               Q.      Nothing in New Business Commission?
13               A.      Correct.
14               Q.      Or Renewal Business?
15               A.      Correct.
16               Q.      Or in Commission Rate?
17               A.      Correct.
18               Q.      Or in Renewal Commission?
19               A.      Correct.
20               Q.      But it has a total compensation of $80,000,
21       correct?
22               A.      Correct.
23               Q.      Do you know what that $80,000 represented?
24               A.      My recollection is that Eli was trying to
25       come up with an alternative scenario if the plan -- if

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 108 of 185 PageID# 2723



                                                                Page 108

  1      the plan was rolled out, if the change in sales
  2      structure was laid out as he proposed, he felt Rick
  3      would be unhappy.         And Eli was proposing -- Eli
  4      believed that Rick would not leave without drama and
  5      was proposing that we give him $80,000 to leave without
  6      drama.
  7               Q.       And what did leadership decide to do?
  8               A.       Well, we didn't roll out the plan, for one
  9      thing.        But we certainly were reticent to pay him
10       $80,000 to do what we had already paid him to do, to --
11       we didn't want to pay someone -- we thought it was
12       unethical and not honest to pay someone to do what they
13       should have done under the confidentiality agreement
14       that they signed with us.
15                Q.       So this email was dated -- well, let me --
16       this email was dated on -- the email attaching this
17       information behind it was dated October 2, 2019,
18       correct?
19                A.       Correct.
20                Q.       At that point, had it been decided that
21       Mr. Lombardo would be terminated from employment?
22                A.       No.   We did not decide to terminate him
23       until he started running around the office saying he
24       was going to sue us and put us under.
25                Q.       Then why would Mr. Auerbach -- let me

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 109 of 185 PageID# 2724



                                                                   Page 109

  1      strike that.
  2                        At this point on October 2, 2019, did
  3      Chmura intend to keep Mr. Lombardo as an employee?
  4              A.        Yes.
  5              Q.        So why -- did Mr. Auerbach prepare this
  6      proposed structure at someone's direction?
  7              A.        I don't believe so, no.           I think he did
  8      this on his own.
  9              Q.        If you would turn to -- page down and you
10       will see a sheet not too far down there that has a pie
11       chart and a graph on it.
12                         MR. SATTERWHITE:        Can you give me a Bates
13       number?
14                         MS. COOPER:    Oh, yes, I can.         No, I can't
15       because it is a native document.                It is the very next
16       one after the pay schedule.             You will see it attached
17       to the right.
18                         MR. SATTERWHITE:        (Indicating).
19                         MS. COOPER:    There you go.
20               Q.        And can you describe for me what this page
21       on Exhibit X is showing?
22               A.        If I could see it.         I am going to have to
23       walk up.        You are --
24                         MR. SATTERWHITE:        Kelli, can you still hear
25       her?

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 110 of 185 PageID# 2725



                                                                Page 110

  1                      COURT REPORTER:        So far, yes.
  2              A.      It is showing sales by account manager over
  3      time.
  4              Q.      From 2015 through 2019, correct?
  5              A.      Quarter Three, correct.
  6              Q.      And there is a pie chart there that shows
  7      JobsEQ New Sales 2015 to 2019, Q3, correct?
  8              A.      Correct.
  9              Q.      Mr. Lombardo makes up 47% of those new
10       sales, correct?
11               A.      That's what it is showing.
12               Q.      Do you have any reason to believe that
13       number is not accurate?
14               A.      Well, those are his current clients.            That
15       probably -- that could have taken into account the
16       clients that were handed to him when he first came to
17       work with us.      So there should be, instead of -- there
18       should be another category that are called, either,
19       book of business given from prior sales.
20                       And that would be not just Chris and Leslie
21       sales, but whenever an account manager left, we would
22       divvy up their sales.        So John Grebenc, for example,
23       when he left, we divvied up his sales to give them to
24       the other account managers.            So that would reduce
25       everyone's piece of the pie a little bit.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 111 of 185 PageID# 2726



                                                                             Page 111

  1               Q.     But that still doesn't add up to 100%,
  2      right?
  3               A.     Oh, yes, but I'm just saying it is going it
  4      reduce everyone's piece of the pie because you are
  5      going to have a pie there from maybe 10% JobsEQ clients
  6      won by different sales persons, but then handed off to
  7      Rick or handed off to Austen.
  8               Q.     And then they would have to maintain that
  9      relationship, correct?
10                A.     Correct.        Going forward, correct.
11                Q.     What are -- what changes were made -- let
12       me -- so this proposal was not adopted in its entirety,
13       correct?
14                A.     Correct.
15                Q.     I am going to put this document away and go
16       get Mr. Lombardo and then continue, if that's all
17       right?
18                A.     Okay.
19                       MR. SATTERWHITE:                   Fine by me.
20                               -        -         -        -       -
21                        (Short pause off the record.)
22                       (Mr. Lombardo rejoined the deposition.)
23                                   -        -         -        -       -
24                       MS. COOPER:              Back on.
25

                                 Veritext Legal Solutions
      www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 112 of 185 PageID# 2727



                                                                   Page 112

  1      BY MS. COOPER:
  2               Q.       Ultimately, what changes were adopted to
  3      the structure of the sales team?
  4               A.       At what point in time?
  5               Q.       After --
  6                        MR. SATTERWHITE:           Sorry, can I stop you?
  7      If Mr. Lombardo's coming back in the room, can we get
  8      rid of this document from the screen?
  9                        MS. COOPER:       Oh, my goodness, yes.      I am
10       sorry.        Thank you.     I put the hard copy away, but ...
11       BY MS. COOPER:
12                Q.       After Mr. Lombardo's termination, what
13       changes were made to the structure of the sales team?
14                A.       Well, we added a couple of people.           We
15       changed the rates to increase their salary.
16                Q.       How much did you increase -- what was the
17       prior base salary?
18                A.       I believe it was 55, but I'm not the person
19       in charge of their salaries.
20                Q.       Who is?
21                A.       Leslie Peterson would have a better idea of
22       what it is.
23                Q.       And after the change, what was the new base
24       salary?
25                A.       I believe it was 60,000 but I'm not sure.

                                     Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 113 of 185 PageID# 2728



                                                                   Page 113

  1              Q.       Would the commission --
  2              A.       It would vary by -- I'm sorry.
  3                       It varied by person as well, account
  4      manager or -- either account manager or account
  5      executive, whatever the titles we are using.
  6              Q.       Was the senior account manager paid a
  7      higher base salary than an account manager?
  8              A.       Yes.
  9              Q.       Do you know how much more that a senior
10       account manager --
11               A.       I'm sorry, I don't.          I'm sorry, I don't.
12               Q.       Did the commission percentage change?
13               A.       Yes, it went down -- again, I am not sure
14       how much.       I believe the renewal went from 5 to 3.              And
15       the new ones, I think, went from 15 to 13, but I'm not
16       sure.
17               Q.       And would Ms. Peterson also know that?
18               A.       Yes.
19               Q.       Were there any other changes?
20               A.       Not that I recall.
21               Q.       Switching gears.        I don't know if you would
22       like to take a break.        I am about to move on to a
23       completely different topic, or if you just want to keep
24       charging ahead?
25               A.       It's up to all of you.            I'm fine.

                                 Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 114 of 185 PageID# 2729



                                                                Page 114

  1                      MR. SATTERWHITE:         We are good to go.
  2                      MS. COOPER:     Okay.       Good.
  3              Q.      If you would look at Exhibit A, Topic
  4      Number 33.      You were designated to testify about "The
  5      confidential and trade secret information purportedly
  6      retained by Mr. Lombardo, including a description and
  7      itemization of each purported trade sheet, and all
  8      purportedly confidential information," correct?
  9              A.      Correct.
10               Q.      And I think we covered a lot of this, but I
11       believe earlier you testified that there were the notes
12       from the two conferences, correct?
13               A.      Correct.
14               Q.      And then, perhaps, an Excel spreadsheet
15       with client information on it, correct?
16               A.      Correct.
17               Q.      Is there anything else that you allege
18       Mr. Lombardo retained that was confidential or trade
19       secret information -- or contained confidential or
20       trade secret information?
21                       MR. SATTERWHITE:         I object to the form.
22               A.      Certainly the pipeline of -- or the road
23       map of what's being added to JobsEQ is confidential.
24       Our licenses are confidential.              The pricing sheet is
25       confidential.      That's all that comes to mind off the

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 115 of 185 PageID# 2730



                                                                Page 115

  1      top of my head.
  2              Q.       Can you explain what the pipeline/road map
  3      is?
  4              A.       Sure.    So our clients ask us to add things
  5      to JobsEQ.       They say, Wouldn't it be nice if we could,
  6      instead of being able to look at a footprint by the zip
  7      code level, wouldn't it be nice if we could do it by
  8      the block level, down to the city block level.
  9                       So that would be an example that's in our
10       road map.       Or, Can you add a report related to Section
11       5, that they can automatically pull out.             Can you add
12       more detail on growth development products.              Can you
13       add housing permits?
14                        So all of those items are things that are
15       on our pipeline road.          We are trying to get ahead of
16       our competition.         So if EMSI were to know -- so if EMSI
17       were to know what was on our pipeline, they could put
18       some of their workers -- I.T. workers on creating the
19       same thing, maybe even faster than we did.
20               Q.       Where was that information stored?
21               A.       That information is in an Excel file.           It
22       is also in our -- when we give our monthly sales
23       meetings, we discuss what's coming up on the pipeline.
24               Q.       Do you have any reason to believe that
25       Mr. Lombardo had access to that information after he

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 116 of 185 PageID# 2731



                                                                Page 116

  1      was put on unpaid leave?
  2              A.      Just as far as his behavior, we don't know
  3      what he kept and what he hasn't disclosed; what he
  4      still has in his computer and what he has in his house.
  5      I have no idea of knowing.
  6              Q.      So you are speculating as to what may be
  7      out there?
  8              A.      You can say it that way.
  9              Q.      Essentially, you are giving me a list of
10       the confidential information that Chmura has; is that
11       correct?
12               A.      I am giving you a partial list, yes.
13               Q.      But not necessarily a list of what you know
14       Mr. Lombardo retained?
15               A.      That's correct.        We don't know what he
16       retained.
17               Q.      You have since received a computer back
18       that you allege Mr. Lombardo retained, correct?
19               A.      That's correct.
20               Q.      And you had a chance -- Chmura had an
21       opportunity to look at that computer, correct?
22               A.      No, we have not.         The attorneys have.
23               Q.      Is the computer still in the possession of
24       the attorneys?
25               A.      I believe it is.

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 117 of 185 PageID# 2732



                                                                 Page 117

  1              Q.      What process -- turning now to Topic Number
  2      36.    You were designated as the corporate
  3      representative to testify regarding, "Chmura's process
  4      and procedures for the protection of highly
  5      confidential information and trade secrets, including
  6      the confidential and trade secret information
  7      purportedly retained by Mr. Lombardo," correct?
  8              A.      Correct.
  9              Q.      What processes did Chmura have in place to
10       protect it's confidential information?
11               A.      Well, clearly, they sign a confidentiality
12       agreement.      So that's one item.           We have passwords so
13       that they can't get that information.               So not
14       everything is accessible through the account managers.
15       But the --
16               Q.      What gets a password?
17               A.      Well, with Salesforce, there is a password.
18       There are some documents that John Chmura, for example,
19       gives us access to and then we have our own passwords
20       that we use to access it.
21               Q.      I think what you are describing, and
22       correct me if I'm wrong, but there are -- Salesforce
23       has different -- or different people have different
24       access levels to the information that is in Salesforce;
25       is that correct?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 118 of 185 PageID# 2733



                                                                Page 118

  1              A.      Correct.
  2              Q.      Are you asserting that Mr. Lombardo
  3      accessed information, but not -- he did not have
  4      permission to access within Salesforce during his
  5      employment?
  6                      MR. SATTERWHITE:         Christine, you are
  7      cutting out again.         I lost --
  8                      MS. COOPER:     Sorry.
  9              Q.      Are you asserting that Mr. Lombardo
10       accessed information that he did not have permission to
11       access within Salesforce during his employment?
12               A.      No, the question is that he is using
13       them -- he is using them incorrectly by giving it to
14       other people.
15               Q.      And when you say, "them", what are you
16       referring to?      "Using them?"
17               A.      He -- the confidential information, whether
18       it be the list of our customers, whether it be how much
19       money each of our sales managers make, how many sales
20       that they make, what our sales had been over time --
21               Q.      But he did not -- let me restate that.
22                       At the time he was employed, he had access
23       to that information, correct?
24               A.      Correct.
25               Q.      Does Chmura use a multi-factor

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 119 of 185 PageID# 2734



                                                                Page 119

  1      authentication within Salesforce?
  2              A.      I don't have access to Salesforce, so I am
  3      not sure what -- we do use multi-factor in some cases.
  4      That would be a John question.
  5              Q.      Okay.   What other process does Chmura have
  6      in place to protect it's highly confidential
  7      information and trade secrets?
  8              A.      Well, if it's a paper copy, it is locked up
  9      some place.      If it's either information on how to
10       create our JobsEQ product, then access is limited to
11       only need-to-know basis.
12               Q.      With respect to -- well, with respect to
13       Number 37, you were designated as the corporate
14       representative to testify, "A description of all
15       resources, including time and money, invested in the
16       development of the purport trade secrets retained by
17       Mr. Lombardo, as alleged in the Complaint," correct?
18               A.      Correct.
19               Q.      Can you tell me what time and money
20       resources were invested in generating the two -- the
21       notes from the two conferences that you testified about
22       earlier?
23               A.      So you are limiting it to something very
24       discreet now.
25               Q.      I am starting -- yes, we will go through

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 120 of 185 PageID# 2735



                                                                Page 120

  1      it.
  2              A.      Okay.   All right.        So that -- IEDC is a
  3      very big event for us.         We are a corporate sponsor at
  4      $25,000 per year.       They have four meetings, and the
  5      other three are very small, like 2 to 300 people, if
  6      that.     The one that -- the last one Rick attended had a
  7      couple thousand people that attend.
  8                      We pay for the salespeople to go to that
  9      meeting, so their travel costs, their hotel bills, the
10       food that they eat there.           And we have a booth that we
11       have paid good money, and they cost maybe 5 - $600 to
12       ship those things around.           And then, certainly, my time
13       in preparing that Ed Talk should be thrown in there.
14       So I'm sitting -- I sit in the booth for three days.
15               Q.      What about the other conference?          So you
16       talked about the IEDC.         The conference down in Texas.
17               A.      The conference down in Texas, we sent only
18       Mr. Lombardo.      I am not sure what the sponsorship fee,
19       if there was one for that.           And, of course, the
20       opportunity cost that we are paying for Mr. Lombardo to
21       sit there and talk to our competitors, look for other
22       job opportunities on our time behind us.
23               Q.      Did everyone that attended the IEDC
24       conference have the same access to the attendees?
25               A.      Yes and no.     Mr. Lombardo was supposed to

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 121 of 185 PageID# 2736



                                                                 Page 121

  1      be, you know, the guy with all the experience, training
  2      the other ones.       So he pretty much snatched up all the
  3      cards and took notes.
  4              Q.      What about the other attendees, and not
  5      Chmura's attendees?         The other attendees at the
  6      conference?
  7              A.      I'm sorry, I don't understand the question.
  8              Q.      Was there -- was an attendee list provided
  9      for this conference?
10               A.      Yes, there was.
11               Q.      And did anyone in attendance have access to
12       that attendee list?
13               A.      No.   Only those who were -- I believe only
14       those who were corporate sponsors or, you know, bigger
15       sponsors.
16               Q.      And I apologize.           I am going to repeat my
17       question only because I just want to make sure I am
18       clear on the answer.
19                       Well, actually, I will go here.           EMSI was
20       present at the IEDC conference, correct?
21               A.      The IEDC conference, correct.
22               Q.      Was it a sponsor as well?
23               A.      It was.     I believe -- I think they were a
24       corporate sponsor.
25               Q.      So would they have had the same access to

                                   Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 122 of 185 PageID# 2737



                                                                   Page 122

  1      the attendees that Chmura had?
  2              A.      If they were a corporate sponsor, then they
  3      would have been given an attendee list.
  4              Q.      Was the attendee list made available once
  5      you were at the conference?            Did other attendees -- for
  6      example, if I just showed up at that conference, would
  7      I get an attendee list?
  8              A.      No.
  9                      MR. SATTERWHITE:         Object to the form of the
10       question.
11               A.      No, you would not get it.
12               Q.      Was the attendee list emailed prior to the
13       conference?
14               A.      Typically, yes.
15               Q.      So the information contained on those
16       notes, were, one, customer names, correct?                Potential
17       customer names, rather, correct?
18               A.      Potential customer names?          Yes.
19               Q.      And those potential customer names could
20       have been known by other attendees at the time,
21       correct?
22               A.      They could have, but they -- we only knew
23       of their interest because they stopped by our booth.
24               Q.      And how many companies had booths at the
25       conference?

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 123 of 185 PageID# 2738



                                                                   Page 123

  1              A.        Oh, I don't know, 20/30, maybe a little
  2      more.
  3              Q.        How many competitors of Chmura were
  4      present?        And you may have already answered this.            But
  5      how many competitors of Chmura were at the conference?
  6              A.        Oh, EMSI is the only closely related that
  7      would have a full suite like we do.
  8              Q.        What was the economic value of those notes,
  9      if different than, like, the damages calculation you
10       gave earlier?
11               A.        I would say it was, at minimum, the damages
12       I gave you earlier.
13               Q.        You said, "at minimum."           What else would be
14       added to that, or could be added to that?
15               A.        Well, as I said, we did the present value
16       for four years.        We could have done the present value
17       for six years or seven years.              More people who came by
18       the booth that did not request a demo might have agreed
19       to a demo after another phone call was provided.
20               Q.        Who are the competitors of Chmura?
21               A.        If we are just talking the JobsEQ, then the
22       main competitor is EMSI, Burning Glass to some degree.
23       At this point those are the main ones, maybe Headlight,
24       but, you know, not so much.             Maybe StateBook would be
25       considered a competitor, but they are kind of

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 124 of 185 PageID# 2739



                                                                Page 124

  1      different.
  2              Q.      Chmura has a client list, correct?
  3              A.      Yes.
  4              Q.      Does it also haves a prospective client
  5      list?
  6              A.      Well, I guess you could call it prospective
  7      client list.      I mean, anyone who has been contacted
  8      would be considered a prospective client.
  9              Q.      And is it your belief that MC, or EMSI does
10       not have the same client list that Chmura has?
11               A.      I am sure they have a different client
12       list.     I mean, they don't -- unless someone handed them
13       our client list.        We probably go -- I'm sure we go
14       after some clients that they go after, but I would not
15       assume that they -- that we both have the same client
16       list, no.
17               Q.      And what facts support that contention?
18               A.      Well, when people come up to you at a booth
19       and they never knew that the data that we provide were
20       even available.        There are a lot of people out there
21       that don't know what we can offer them.             So if we are
22       finding new clients every week because they don't have
23       a tool similar to what we have, and that says to me
24       that they are not on EMSI's client list.
25               Q.      Can you describe for me who Chmura targets

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 125 of 185 PageID# 2740



                                                                Page 125

  1      as a prospective client that EMSI does not target?
  2                      MR. SATTERWHITE:          Object to the form.
  3              A.      It is kind of hard to say.          I believe we
  4      appear to be going after a lot more of the CTE,
  5      continuing technical education, because we are picking
  6      those up right and left.           And it seems like EMSI just
  7      doesn't know about the market, or they are not
  8      interested in servicing that market.
  9              Q.      Going back to the competitor list, can you
10       describe for me how EMSI competes with Chmura?
11               A.      Can you be more specific about that?
12               Q.      Sure.    Is it selling a similar product?           Is
13       EMSI selling a similar product?
14               A.      Right.     So they -- I am having a hard time
15       trying to figure out how to answer that.              They will
16       come show a demo.        They will undercut our price
17       sometimes.      They will emphasize, maybe, a feature that
18       they think they have better than ours.
19                       They will identify, perhaps, some analytics
20       that we don't have.         The same thing that we would do,
21       ideally, to them, or in competing with them.
22               Q.      And what does -- I think you said it was
23       Burning Glass; is that correct?
24               A.      Correct.
25               Q.      What do they sell?

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 126 of 185 PageID# 2741



                                                                 Page 126

  1              A.      Well, they do a lot of things in the H.R.
  2      area, but where they compete with us is job postings.
  3      So they do duplicate.        They crawl all these websites.
  4      They do duplicate it, and then they provide it as a
  5      tool.     And we do the same, but we do a lot more than
  6      that.     So they just have one little piece where we
  7      compete.
  8              Q.      And what about Headlight?
  9              A.      Headlight is a firm out of Texas that they
10       put something together similar to us.               It is
11       occupational data, but it is not robust.               It is not --
12       there are a lot of holes in it.               We do a lot of work to
13       make sure that our data, whether -- information is not
14       disclosed that use other sources to create an estimate.
15               Q.      And StateBook?
16               A.      StateBook.     Again, it seems like more of a
17       data dump from, you know, I want a bunch of different
18       demographics, or occupations at a high level from a
19       particular region.
20               Q.      What measures have Chmura taken to ensure
21       that it's confidential information remains unknown to
22       EMSI, Burning Glass, Headlight and StateBook?
23                       MR. SATTERWHITE:         Object to the form.
24               A.      We have our employees sign a
25       confidentiality agreement.           We don't put it anywhere on

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 127 of 185 PageID# 2742



                                                                  Page 127

  1      the internet.        We protect stuff, confidential
  2      information as a need-to-know basis.                If we are letting
  3      a large company, for example, a consulting firm, do a
  4      demo trial of JobsEQ, we make them sign a non-compete,
  5      or I think that's what you call it, NDA ahead of time.
  6              Q.        Did Chmura ever specifically request the
  7      notes that he made from the IEDC conference and that
  8      Texas conference?
  9              A.        Well, as a matter of course, typically, the
10       account managers will get it to us the next day or as
11       they were flying home.          It was requested by Eli, and
12       then the attorneys requested it.
13               Q.        When did Eli request it?
14               A.        I don't know when the first time was.           It
15       is in his affidavit, but he certainly requested it
16       after Rick was dismissed.
17               Q.        IEDC conference, did Mr. Lombardo fly home
18       from that conference?
19               A.        No, he drove.      He drove.
20               Q.        And do you know the date that -- do you
21       know the day that the conference ended, what date that
22       was?
23               A.        I'm sorry. I don't have it off the top of
24       my head.        It was in October.        It was early October, I
25       believe.

                                  Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 128 of 185 PageID# 2743



                                                                                   Page 128

  1                       MS. COOPER:            If we take just a short break
  2      so I can look over the topic and make sure I have
  3      covered everything before we start the individual
  4      deposition?
  5                       MR. SATTERWHITE:                  Christine, how long do
  6      you think you are going to have on the individual
  7      piece?
  8                       MS. COOPER:            Not terribly long.                  I just
  9      have a few questions.
10                        MR. SATTERWHITE:                  Okay.            Thank you.
11                        MS. COOPER:            Do you want a long break or --
12                        MR. SATTERWHITE:                  Well, that's why I asked
13       the question.       If you are going another hour, hour and
14       a half, I don't think we need one.                              If you are going to
15       go beyond that, we probably ought to talk about it.
16                        MS. COOPER:            We can go off the record.
17                               -       -         -         -       -
18                       (Discussion had off the record.)
19                                   -       -         -         -       -
20                        MS. COOPER:            Back on the record.
21       BY MS. COOPER:
22                Q.      Dr. Chmura, I do not have any more
23       questions for you as it pertains to your designation as
24       a corporate representative.                       We are leaving the
25       corporate representative deposition open, but I've

                                 Veritext Legal Solutions
      www.veritext.com                                                                    888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 129 of 185 PageID# 2744



                                                                    Page 129

  1      asked all the questions that I need to ask of you for
  2      that.
  3                        So moving to the individual deposition
  4      portion.        I want to get some clarification on some
  5      things and just better understand a few topics.
  6                        Mr. Lombardo was hired as an inside sales
  7      representative, correct?
  8              A.        An account manager.
  9              Q.        And was an account manager an inside sales
10       representative?
11               A.        I am unfamiliar with the industry.            I
12       couldn't tell you.
13               Q.        Okay.   Over his tenure at Chmura, how did
14       Mr. Lombardo's sales performance compare to the other
15       account managers?
16               A.        He was the best performer.            Austen Steele
17       was close behind him.
18               Q.        And I believe you answered this already,
19       but what is the difference between an account manager
20       and a senior account manager?
21                         MR. SATTERWHITE:         Objection.     Asked and
22       answered, but go ahead.
23               A.        More experience, therefore, more
24       responsibility.
25               Q.        Currently, since Mr. Lombardo has been

                                   Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 130 of 185 PageID# 2745



                                                                   Page 130

  1      terminated, how are account managers classified?
  2              A.      Some of them are exempt.             Some of them are
  3      not exempt.      Again, the title is -- I am not sure of
  4      what their exact titles are, exempt versus non-exempt.
  5              Q.      Why did Chmura change from having all of
  6      their sales -- well, all of the account managers be
  7      exempt to some of them being non-exempt?
  8                      MR. SATTERWHITE:         Objection to the extent
  9      it calls for privileged information, but, otherwise,
10       you can answer.
11               A.      Well, we were provided additional
12       information to make that assessment.
13               Q.      How involved are you in the day-to-day
14       operations of the sales team?
15               A.      Not all that involved.             I mean, you know,
16       we'll -- I know when sales come in because I get copied
17       on a sale and I will congratulate them.                 But I try to
18       spend some time with them when we are up in Cleveland
19       or they are down in Richmond, but I'm not involved
20       unless there are issues or problems that someone brings
21       to my attention.
22               Q.      How often would you communicate directly
23       with Mr. Lombardo?
24               A.      Not very often.        He might have a customer
25       that had a question or that we're doing some consulting

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 131 of 185 PageID# 2746



                                                                     Page 131

  1      work, but, no, not at all very often.
  2               Q.       You provided testimony as a corporate
  3      representative regarding IEDC conferences, correct?
  4               A.       Yes.
  5               Q.       Who attends that conference on behalf of
  6      Chmura?
  7               A.       I was there, Rick -- Mr. Lombardo was
  8      there.        Eli Auerbach was there.          Stephanie was there.
  9      Logan -- Stephanie Wiley I believe it is.                   Logan, whose
10       last name is slipping me, and I believe Avery Simmons
11       was there for just one day because he had a side party
12       at the event place nearby, sports related.
13                Q.       Of the individuals you just named, are any
14       of those, other than Mr. Lombardo, an account manager
15       or senior account manager?
16                         MR. SATTERWHITE:        Object to the form.
17                A.       Stephanie and Logan.
18                Q.       Did Stephanie take any notes at the
19       conference, to your knowledge?
20                A.       Not to my knowledge.
21                Q.       And what about Logan?             Did he take any
22       notes that you know of?
23                A.       Not to my knowledge, however, when the
24       attorneys provided us the documents from Rick's
25       computer, there was a very short document called,

                                  Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 132 of 185 PageID# 2747



                                                                 Page 132

  1      Logan's Notes, I think something like that.               So that
  2      sort of implies he had a few notes.
  3              Q.      Do you know whether or not Logan followed
  4      up with any of the -- well, let me ask a different way.
  5                      Did Logan's notes contain any potential
  6      customers?
  7              A.      I didn't cross reference those to the list.
  8      My suspicion is that Rick took Logan's notes and fused
  9      them into his documents.
10               Q.      Do you know whether Logan followed up with
11       any of the prospective clients from the conference?
12               A.      I do not.
13               Q.      Do you know whether Stephanie followed up
14       with any prospective clients from the conference?
15               A.      I do not.
16               Q.      Who is Avery Simmons?
17               A.       Avery Simmons is our market -- I say
18       marketing associate.        She is a new graduate, works
19       under Leslie Peterson.
20               Q.      Would she have been expected to take notes
21       at the conference?
22               A.      No, she would not have.
23               Q.      What about Mr. Auerbach?           Would he have
24       been expected to take notes from the conference?
25               A.      No, he would not.         And, in fact, now that

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 133 of 185 PageID# 2748



                                                                   Page 133

  1      you are bringing this up, another expense that we had
  2      at that conference that I had forgotten about is that
  3      we, along with maybe four other firms, rented a -- it's
  4      a space where you go to and they have all these awards
  5      for different colleges for football, baseball,
  6      whatever.       And they have -- you can play basketball,
  7      you can shoot hoops, you can, you know, jump, see how
  8      high you can jump for a basket.
  9                       And so we spent money, a couple thousand --
10       I'm sure a couple thousand, several thousand dollars to
11       then invite maybe 20 of our customers.                 So each of us
12       invited -- that's another expense that we didn't recoup
13       anything from the notes that would have been with
14       Rick's documents.
15               Q.       Was the full purpose of going to this
16       conference to obtain new clients?
17               A.       That's how we survive.            We go to 12 to 20
18       conferences and exhibits per year.                 That's where we get
19       our lists.
20               Q.       Would it have -- is it -- let me ask it
21       this way:       At the IEDC conference, were there existing
22       customers of Chmura in attendance?
23               A.       Absolutely.
24               Q.       Did Chmura, or any representative of
25       Chmura, meet with those clients while at that

                                 Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 134 of 185 PageID# 2749



                                                                Page 134

  1      conference?
  2              A.       Absolutely.
  3              Q.       So was another purpose of that conference
  4      to have some face time with existing clients?
  5              A.       Yes, face time is important.
  6              Q.       And you testified in your -- as a corporate
  7      representative, that one of the reasons to change the
  8      commission structure and sales structure was to work on
  9      -- to -- I don't want to put words in your mouth, so
10       let me strike that and just ask you.
11                        In your individual deposition here, why did
12       Chmura choose to change the commissions and sales
13       payment structure?
14               A.       Oh, we -- it was important to us to be able
15       to serve our clients, and it is important for us to
16       grow and serve more people.            So -- you know, when we
17       first hired two salespeople, they told us, don't worry
18       about it, we will have the whole nation locked down in
19       two days.       You know, Rick used to tell us, In one year
20       from now, there is not going to be another economic
21       developer out there who I haven't touched to buy our
22       software product.
23                        So, you know, we are these numbers people.
24       So we go out and do our research and we find out there
25       is a market just for that kind of workforce, education,

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 135 of 185 PageID# 2750



                                                                Page 135

  1      that's about 60 million.          If we stick with these two
  2      salespeople, we are going to be just at the very bottom
  3      of serving all those clients.             So in order to serve the
  4      number of clients that are out there, from a business
  5      perspective, we have to increase our staff.
  6              Q.      Earlier you also testified that it was to
  7      provide better service to your existing clients,
  8      correct?
  9              A.      Correct.    Yes, you can't possibly serve 500
10       people and follow-up with them and make sure that they
11       are getting the greatest value out of the product that
12       they can.
13               Q.      So did Chmura receive any benefit by going
14       to the IEDC and interfacing with existing clients?
15               A.      We certainly got some benefit there.
16       Whenever I stand up in front of 400 people and talk
17       about the economy, or about our software, that gives us
18       more -- more marketing opportunities.              That gives us
19       more name recognition.
20               Q.      And I believe your earlier testimony was
21       that Chmura wanted the sales team to put more emphasis
22       on its existing client base, correct?
23                       MR. SATTERWHITE:         Object to the form.
24               A.      Yeah, but -- I don't know that I said we
25       wanted them to put more emphasis on the current client

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 136 of 185 PageID# 2751



                                                                 Page 136

  1      base, but when they have such a large book of business,
  2      they are not going out and looking for new clients
  3      because they're having to spend more time with their
  4      current clients.
  5              Q.         Well, I hear you saying two conflicting
  6      things.         One of those is this, that the reason for the
  7      restructuring of the sales team was to provide better
  8      service to existing clients -- strike that.
  9              A.         But --
10               Q.         I don't have a pending question.        Don't
11       give me an answer to something that's not out there.
12                          How many conferences a year do you attend
13       personally?
14               A.         Me personally?        I have tried to cut back on
15       the number that I attend.               I'd rather be at home than
16       flying around the country, unless, of course, it is a
17       nice place like Monterey or something like that.                But,
18       unfortunately, I am getting requested to give speeches
19       more, so I'll end up maybe going to five or six or
20       seven and just give my speech and then hang out at the
21       booth a little while and leave.
22               Q.         How many conferences does Chmura have a
23       booth at each year?
24               A.         Again, it varies, but I'd say anywhere
25       between 12 and 20.

                                     Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 137 of 185 PageID# 2752



                                                                  Page 137

  1              Q.       Who attends those conferences -- let me
  2      rephrase.       That was very broad.
  3                       Who from Chmura attends those conferences?
  4              A.       It depends on the vertical.           If it is
  5      education, it would be Wilson.                Currently, Bryan Shelly
  6      do on the education side.             It used to be that we had
  7      salespeople for specific verticals, like economic
  8      development and workforce, but now the salespeople are
  9      going across all verticals.              Going to all verticals.
10               Q.       Sorry.   How many conferences each year did
11       Mr. Lombardo attend?
12                        MR. SATTERWHITE:          Object to the form.
13               A.       I would have to look at our -- I would have
14       to look at the past history of it, but we try to -- we
15       are talking about the salespeople opportunities to go
16       to conferences.
17               Q.       That would be reflected in his calendar I
18       assume, correct?
19               A.       Yes, yes.
20               Q.       How frequently, do you know, did
21       Mr. Lombardo visit client sites?
22               A.       Not very often.
23               Q.       How about potential clients?
24               A.       Not very often as well.
25               Q.       Chmura is a Virginia company -- Virginia

                                   Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 138 of 185 PageID# 2753



                                                                             Page 138

  1      limited liability company, correct?
  2              A.      Correct.
  3              Q.      I am going to show you an exhibit marked as
  4      Exhibit C.      If you could, take a look at it.
  5                                  -       -       -       -       -
  6                      (Thereupon, Previously Marked
  7                      Deposition Exhibit C, Copy of Articles
  8                      of Organization for a Domestic Limited
  9                      Liability Company, Ohio, Dated
10                       9/2/2011, was shown for purposes of
11                       identification.)
12                                       -       -       -       -       -
13               A.      (Reviewing.)
14                       Okay.
15               Q.      Do you recognize this document?
16               A.      No, I don't recognize it.
17               Q.      It purports to be an Articles of
18       Organization for Domestic Limited Liability Company
19       called, Chmura Economics & Analytics, LLC in Ohio.                             Are
20       you aware of whether Chmura Economics & Analytics, LLC
21       also has an Ohio limited liability company?
22               A.      So I think we moved it up to Ohio for one
23       or two years and decided to bring it back here.
24               Q.      Is the Ohio company still active?
25               A.      No, it shouldn't be.

                                 Veritext Legal Solutions
      www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 139 of 185 PageID# 2754



                                                                   Page 139

  1              Q.         Was Mr. Lombardo ever employed by the Ohio
  2      company?
  3              A.         No, that's 2011.        He came on 2016, correct?
  4              Q.         Were you involved with Mr. Lombardo's
  5      annual review?
  6              A.         This year?
  7              Q.         Any year.
  8              A.         I believe I was this year because we went
  9      up to Cleveland to talk to him about that falsified
10       letter.         So I was in that annual review.          In the past,
11       I don't believe I was.
12               Q.         When was Mr. --
13               A.         To the best of my recollection.
14               Q.         And when were you -- when were you up to
15       see him, Mr. Lombardo, approximately?
16               A.         February, March 2019.
17               Q.         And would the annual reviews routinely be
18       conducted in March of that year -- of a year?
19               A.         It would have been on his anniversary.
20       This was a special, peculiar one, though, because he
21       presented that offer letter to us that we had to do
22       some research on to make sure that we understood where
23       it came from.         So it might have been late.
24                                 -     -     -     -        -
25                                (Short recess taken).

                                   Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 140 of 185 PageID# 2755



                                                                   Page 140

  1                               -    -      -     -        -
  2      BY MS. COOPER:
  3               Q.       Dr. Chmura, how does Chmura document the --
  4               A.       How does Chmura document?
  5               Q.       Annual reviews.
  6               A.       We haven't had a very formal process in the
  7      past, so it could be handwritten notes.                 It could be an
  8      email.        So, historically, it was just handwritten
  9      notes.
10                Q.       Would those be placed in the personnel file
11       of the employee?
12                A.       It should be, yes.
13                Q.       And if they weren't in the personnel file,
14       then there would have been no notes written up; is that
15       correct?
16                         MR. SATTERWHITE:        Object to the form.
17                A.       I would suspect that there were -- well,
18       actually, someone might have kept it in their folder.
19       I can see Laura Leigh having done that, you know,
20       because she keeps a notebook and left notes in that
21       notebook.
22                Q.       Do you believe any of Mr. Lombardo's annual
23       reviews are in that folder?
24                A.       I don't know; however, I will tell you that
25       if it was Laura Leigh's, we had a flood at the office

                                  Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 141 of 185 PageID# 2756



                                                                     Page 141

  1      and it was -- her desk area was kind of destroyed and
  2      was thrown out.
  3               Q.        So there would be no way of knowing?
  4               A.        Correct.
  5               Q.        Were you involved with Mr. Auerbach's
  6      termination?
  7               A.        Yes, I believe I was.
  8               Q.        What was your involvement?
  9               A.        Greg Chmura recommended that he be let go,
10       and so I was -- my involvement was in agreeing.
11                Q.        What was the reason provided for that
12       recommendation?
13                A.        Well, it was one of those situations
14       where -- here, Rick is an example.                   Where he was
15       providing information to salespeople before bringing it
16       to us, and then when we say no and he has to take it
17       back to the salespeople and say, Oh, I'm sorry they
18       didn't agree to it, he put us in an awkward position.
19                          So he was creating a position where he was
20       pitting the salespeople against the leadership.                     And,
21       certainly, we are a team.             We don't need that to
22       happen.         He was also pitting salespeople against each
23       other.
24                          So there were some salespeople he seemed to
25       show favor to, and others that he did not.                   He just was

                                   Veritext Legal Solutions
      www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 142 of 185 PageID# 2757



                                                                Page 142

  1      not a good manager.        So when we had changes in some
  2      people getting higher salaries and others not, he sent
  3      that information out in an email to the one person who
  4      wasn't available to be at a meeting, and at the
  5      meeting, he presented this information to various
  6      people.
  7                      You just don't -- you don't have group
  8      meetings for making decisions on who gets promoted and
  9      who isn't.
10               Q.      What meetings are you referring?
11               A.      I am referring to the meeting where he told
12       the sales staff -- Rick was not there.             This was after
13       Rick was gone.      He told sales staff that two of them
14       were going to get, basically, promotions, the other two
15       were not, or two or three, or whatever.
16                       So he just was not a good manager.           He
17       wasn't good at communicating.             He was causing more
18       destruction than good.
19               Q.      That meeting you just referred to occurred
20       after Mr. Lombardo's termination?
21               A.      Correct.
22               Q.      Do you recall approximately the date
23       Mr. Auerbach was terminated?
24               A.      No, I'm sorry, I don't.
25               Q.      Were you present during his termination?

                                 Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 143 of 185 PageID# 2758



                                                                           Page 143

  1              A.       No, I was not.               I was in Richmond.      Greg
  2      Chmura terminated him in Cleveland.
  3              Q.       The day he was terminated, did he send in
  4      an affidavit signed by him to Chmura?
  5              A.       Yes, he did.
  6              Q.       And was he terminated -- is it your
  7      understanding he was terminated at the same time or
  8      concurrently with handing that affidavit in?
  9              A.       After turning it in.
10               Q.       How long after?
11               A.       I don't know.            You would have to ask Greg
12       Chmura.
13               Q.       Was it the same day?
14               A.       I believe it was the same day.
15                        MS. COOPER:            Off the record for a moment.
16                               -       -         -       -       -
17                       (Discussion had off the record.)
18                                   -       -         -       -       -
19                        MS. COOPER:            Back on.
20       BY MS. COOPER:
21               Q.       To your knowledge, was there a written job
22       description for account managers?
23               A.       Not to my knowledge.
24               Q.       Were there any job descriptions for any
25       positions, written, at Chmura?

                                 Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 144 of 185 PageID# 2759



                                                                            Page 144

  1               A.     At that time, probably not, maybe just
  2      bullet points.
  3               Q.     Are there now job descriptions for
  4      different positions?
  5               A.     We are moving along that way, yes.
  6               Q.     But not while Mr. Lombardo was employed,
  7      correct?
  8               A.     That's correct.
  9                      MS. COOPER:              If we can take a short break?
10       I think I am finished, but I want to just look over my
11       notes.
12                                -       -         -       -       -
13                               (Short recess taken).
14                                    -       -         -       -       -
15                       MS. COOPER:              I do have another question.
16       BY MS. COOPER:
17                Q.     Very simply this, Chmura -- everyone I've
18       spoken to so far from Chmura, is using "the
19       leadership."      Can you tell me who is, the leadership?
20                A.     Yeah.    You know, I think it was Eli that
21       started using that term, the leadership, but we have
22       something called SEA Group, Strategic Enterprise
23       alliance -- no, Strategic Enterprise Advisers that
24       would be made up of the CEO, myself; the CTO, John
25       Chmura; the President, Leslie Peterson; the Director of

                                  Veritext Legal Solutions
      www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 145 of 185 PageID# 2760



                                                                   Page 145

  1      Operations, Sharon Simmons; and Director of Research,
  2      Xiaobing Shuai.
  3              Q.         Okay.   Of those five people, is there a
  4      primary decision maker in that group?
  5              A.         It depends on what the decision is to be
  6      made.
  7              Q.         Can you tell me how decisions are made
  8      within that group, who takes the lead on what
  9      decisions?
10               A.         Well, if it's I.T., that would be John
11       Chmura.         If it was state and government, that would be
12       Greg Chmura.         Sales is Leslie through Brian Shelly
13       right now.         If it is operational related, finance or
14       H.R., that would come up through Sharon.                 But
15       oftentimes, it is Leslie or myself making the final
16       decision.
17                          MS. COOPER:     Okay.       I don't have any other
18       questions at this point.             I thank you very much for
19       your time, Dr. Chmura.
20                          THE WITNESS:      You're welcome.      And you
21       resemble your brother, but you are the prettier one.
22                          MS. COOPER:     Thank you.
23                          MR. SATTERWHITE:         I have no questions, but
24       we will read and sign.
25          (Whereupon, deposition was concluded at 3:35 p.m.)

                                    Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 146 of 185 PageID# 2761



                                                                Page 146

  1       Whereupon, Counsel was requested to give instruction
  2      regarding the witness's review of the transcript
  3      pursuant to the Civil Rules.
  4
  5                                   SIGNATURE:
  6
  7       Transcript review was requested pursuant to the
  8      applicable Rules of Civil Procedure.
  9
10                               TRANSCRIPT DELIVERY:
11       Counsel was requested to give instruction regarding
12       delivery date of transcript.
13                       Ms. Cooper, Original transcript, yes.
14                       Mr. Satterwhite, Certified transcript, and
15       rough transcript, yes.
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 147 of 185 PageID# 2762



                                                                Page 147

  1                                REPORTER'S CERTIFICATE
  2
  3      The State of Ohio,         )
  4                                                SS:
  5      County of Cuyahoga.        )
  6
  7                      I, KELLIANN D. LINBERG, RPR, a Notary Public
  8      within and for the State of Ohio, duly commissioned and
  9      qualified, do hereby certify that the within named
10       witness, CHRISTINE CHMURA, PH.D., was by me first duly
11       sworn to testify the truth, the whole truth and nothing
12       but the truth in the cause aforesaid; that the
13       testimony then given by the above-referenced witness
14       was by me reduced to stenotypy in the presence of said
15       witness; afterwards transcribed, and that the foregoing
16       is a true and correct transcription of the testimony so
17       given by the above-referenced witness.
18                       I do further certify that this deposition was
19       taken at the time and place in the foregoing caption
20       specified and was completed without adjournment.
21
22
23
24
25

                                  Veritext Legal Solutions
      www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 148 of 185 PageID# 2763
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 149 of 185 PageID# 2764


                                                                           Page 149

  1                                 Veritext Legal Solutions
                                       1100 Superior Ave
  2                                        Suite 1820
                                     Cleveland, Ohio 44114
  3                                   Phone: 216-523-1313
  4
         May 12, 2020
  5
         To: Rodney A. Satterwhite, Esq.
  6
         Case Name: Chmura Economics & Analytics, LLC v. Lombardo, Richard
  7
         Veritext Reference Number: 4095526
  8
         Witness:     Christine Chmura, Ph.D.       Deposition Date:    5/1/2020
  9
 10      Dear Sir/Madam:
 11
         Enclosed please find a deposition transcript.          Please have the witness
 12
         review the transcript and note any changes or corrections on the
 13
         included errata sheet, indicating the page, line number, change, and
 14
         the reason for the change.     Have the witness’ signature notarized and
 15
         forward the completed page(s) back to us at the Production address
 16      shown
 17      above, or email to production-midwest@veritext.com.
 18
         If the errata is not returned within thirty days of your receipt of
 19
         this letter, the reading and signing will be deemed waived.
 20
 21      Sincerely,
 22      Production Department
 23
 24
 25      NO NOTARY REQUIRED IN CA

                                     Veritext Legal Solutions
      www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 150 of 185 PageID# 2765


                                                                    Page 150

  1                           DEPOSITION REVIEW
                         CERTIFICATION OF WITNESS
  2
                   ASSIGNMENT REFERENCE NO: 4095526
  3                CASE NAME: Chmura Economics & Analytics, LLC v. Lombardo,
         Richard
                   DATE OF DEPOSITION: 5/1/2020
  4                WITNESS' NAME: Christine Chmura, Ph.D.
  5                In accordance with the Rules of Civil
            Procedure, I have read the entire transcript of
  6         my testimony or it has been read to me.
  7                I have made no changes to the testimony
            as transcribed by the court reporter.
  8
            _______________           ________________________
  9         Date                      Christine Chmura, Ph.D.
 10                Sworn to and subscribed before me, a
            Notary Public in and for the State and County,
 11         the referenced witness did personally appear
            and acknowledge that:
 12
                   They have read the transcript;
 13                They signed the foregoing Sworn
                         Statement; and
 14                Their execution of this Statement is of
                         their free act and deed.
 15
                   I have affixed my name and official seal
 16
            this ______ day of_____________________, 20____.
 17
                         ___________________________________
 18                      Notary Public
 19                      ___________________________________
                         Commission Expiration Date
 20
 21
 22
 23
 24
 25

                                     Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 151 of 185 PageID# 2766


                                                                    Page 151

  1                           DEPOSITION REVIEW
                         CERTIFICATION OF WITNESS
  2
                   ASSIGNMENT REFERENCE NO: 4095526
  3                CASE NAME: Chmura Economics & Analytics, LLC v. Lombardo,
         Richard
                   DATE OF DEPOSITION: 5/1/2020
  4                WITNESS' NAME: Christine Chmura, Ph.D.
  5                In accordance with the Rules of Civil
            Procedure, I have read the entire transcript of
  6         my testimony or it has been read to me.
  7                I have listed my changes on the attached
            Errata Sheet, listing page and line numbers as
  8         well as the reason(s) for the change(s).
  9                I request that these changes be entered
            as part of the record of my testimony.
 10
                   I have executed the Errata Sheet, as well
 11         as this Certificate, and request and authorize
            that both be appended to the transcript of my
 12         testimony and be incorporated therein.
 13         _______________           ________________________
            Date                      Christine Chmura, Ph.D.
 14
                   Sworn to and subscribed before me, a
 15         Notary Public in and for the State and County,
            the referenced witness did personally appear
 16         and acknowledge that:
 17                They have read the transcript;
                   They have listed all of their corrections
 18                      in the appended Errata Sheet;
                   They signed the foregoing Sworn
 19                      Statement; and
                   Their execution of this Statement is of
 20                      their free act and deed.
 21                I have affixed my name and official seal
 22         this ______ day of_____________________, 20____.
 23                      ___________________________________
                         Notary Public
 24
                         ___________________________________
 25                      Commission Expiration Date

                                     Veritext Legal Solutions
      www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 152 of 185 PageID# 2767



                                                                Page 152

  1                               ERRATA SHEET
                         VERITEXT LEGAL SOLUTIONS MIDWEST
  2                          ASSIGNMENT NO: 4095526
  3       PAGE/LINE(S) /               CHANGE               /REASON
  4       ___________________________________________________
  5       ___________________________________________________
  6       ___________________________________________________
  7       ___________________________________________________
  8       ___________________________________________________
  9       ___________________________________________________
10        ___________________________________________________
11        ___________________________________________________
12        ___________________________________________________
13        ___________________________________________________
14        ___________________________________________________
15        ___________________________________________________
16        ___________________________________________________
17        ___________________________________________________
18        ___________________________________________________
19
          _______________                ________________________
20        Date                           Christine Chmura, Ph.D.
21        SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
22        DAY OF ________________________, 20______ .
23                          ___________________________________
                            Notary Public
24
                            ___________________________________
25                          Commission Expiration Date

                                 Veritext Legal Solutions
      www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 153 of 185 PageID# 2768


   [& - 6]                                                                        Page 1

             &            147 3:14                103:18 108:17       34 4:6 38:12,16
    & 1:5 9:9,15,16,19    15 16:13 24:21,24       109:2 110:4,7         39:12
      66:21 138:19,20       45:7 50:17 60:4       139:16              36 117:2
      149:6 150:3 151:3     88:16 100:18        2019/2018 64:13       365 43:4,6
                            113:15              2020 1:16 106:3,23    37 40:8,10,14 42:3
             0
                          150,000 87:24           107:1 148:7 149:4     119:13
    000053 72:20          17 4:5                2024 148:17           38 43:16 44:22
    00813 1:6             18 71:9               215,000 106:17        3:19 1:6
    02 50:7               1820 149:2            216-523-1313          3:35 145:25
    0201266 104:19        19 69:19 72:3,6,9       149:3                        4
             1              72:14 82:5 97:10    216-539-9370 2:6
                                                                      4 3:4 18:6 20:10
    1 1:16 50:7 82:7      1950's 85:4           2225 148:12
                                                                        22:21 48:22
    1,000,000 12:23,24    197 50:12             23219-3916 2:11
                                                                      4/5/2019 4:12
      13:2                198,000 20:8 50:12    24 19:20 25:13,25
                                                                        77:23
    1.02. 51:12             55:23 56:8            27:24 28:1 49:12
                                                                      40 26:13 50:6 70:4
    10 9:5 45:6 50:17     1998 9:13               49:13 53:11,13,15
                                                                        77:11,13,15
      60:4 80:11 81:12    1999 12:22,23           61:5,6 62:5,11
                                                                      40,000 48:10 49:16
      85:6 89:3 90:16              2              86:13
                                                                        49:17 50:1
      93:3 111:5                                25 29:13,16 35:13
                          2 3:3 17:5 20:2                             400 74:8 135:16
    10,000 95:6 97:20                             148:17
                            48:11 49:18 51:10                         4095526 149:7
    10/2/2019 4:16                              25,000 18:23 49:9
                            51:13 55:4,7                                150:2 151:2 152:2
      104:2                                       120:4
                            108:17 109:2                              44114 2:5 149:2
    100 27:17 87:25                             2500 2:4
                            120:5                                     45 97:10
      111:1                                     25th 40:6
                          2,000,000 12:25                             47 110:9
    100,000 18:11 20:7                          27 87:12 88:9
                          2/3/15 4:7 34:12                            49 12:7
      48:7                                      28 92:17
                          20 9:7 84:10                                         5
    1025 24:10              133:11,17 136:25              3
    104 4:15                                                          5 3:5 12:15 72:19
                            150:16 151:22       3 12:16 47:25
    10418 6:10                                                          78:12,15 79:3,15
                            152:22                51:10 90:14
    11 22:24 23:6                                                       90:13 113:14
                          20/30 123:1             100:20 103:2
    1100 149:1                                                          115:11 120:11
                          200 74:9                113:14
    1111 2:4                                                          5/1/2020 149:8
                          2000 10:21            3,000 19:25
    11:00 1:16                                                          150:3 151:3
                          2011 139:3            30 27:2 36:5,8,9
    12 22:25 133:17                                                   50 56:18,24,24
                          2015 59:15 61:16        61:3 103:16
      136:25 149:4                                                    500 26:13 83:12
                            82:7 110:4,7          105:11
    12th 148:7                                                          135:9
                          2016 139:3            300 51:13 100:10
    13 4:3 23:16                                                      55 112:18
                          2019 31:2 35:15,20      120:5
      113:15                37:7 42:16 59:16    31 36:5,8 37:18                6
    138 4:17                61:16 72:3,6,9,14     59:16 61:16 82:7    6 3:8 59:13 61:3
    14 47:5,6,7 64:25       78:12,15 79:3,15    33 38:22 114:4          61:14 62:3 105:11
      65:6                  80:11 81:12 82:7
                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 154 of 185 PageID# 2769


   [6,000 - allen]                                                                 Page 2

    6,000 76:7              99:19 115:6          accurate 25:9 72:2    affront 29:19
    60 4:8 135:1            134:14                 72:5 79:14 110:13   affronts 29:17
    60,000 112:25         absolutely 133:23      acknowledge 5:2,5     aforesaid 147:12
    600 120:11              134:2                  150:11 151:16       afraid 30:17
    63 45:10,12 46:16     accept 36:10 37:16     acknowledged          afterward 18:20
      46:18                 89:25                  31:18               age 5:18
             7            access 42:24 43:6      acknowledgment        ago 6:15 9:3,7
                            115:25 117:19,20       72:13                 22:16 56:19
    7 77:4
                            117:24 118:4,11      act 85:3,9 150:14     agree 5:15,17
    7/10/2019 4:14
                            118:22 119:2,10        151:20                17:24 141:18
      79:23
                            120:24 121:11,25     action 148:3          agreed 61:22
    7/19/2019 4:11
                          accessed 118:3,10      actions 42:19 48:2      82:15 123:18
      71:18
                          accessible 117:14        48:22               agreeing 141:10
    71 4:10
                          account 20:6,19        active 138:24         agreement 5:11,13
    78 4:12
                            20:24 59:14,14       add 68:3,6 111:1        25:1,4,11 36:11
             8              61:14,15,23 63:1,1     115:4,10,11,13        48:16 57:6,6,9
    8,000 19:24 48:10       63:3,4,7,8,11,15     added 66:24 67:16       90:3 98:3,8 99:4
      49:15,15 50:20        63:18,21 65:7,8,11     100:12 112:14         108:13 117:12
      51:11,12,12 54:13     65:12,25 66:4,7,8      114:23 123:14,14      126:25
      54:16                 68:2,14,15,21,22     adding 28:13,13       agreement's 37:20
    80 4:13                 69:7,7,9,21,21         28:14 42:7 68:1     ahead 7:19 17:21
    80,000 107:20,23        70:16,20,25 75:2     addition 49:5,8         21:10 22:3,4
      108:5,10              75:14 76:10 77:10    additional 20:2         23:22 24:18 26:11
    800 1:19 2:10           77:10,14,15 78:15      29:1 98:7 130:11      33:17 44:1,10
    804-775-1000 2:12       78:16 81:8,21,21     address 6:9 33:12       46:1 49:7 56:1
    83 20:5 27:18 64:4      81:25 82:1,20          149:15                60:17 61:8,9 71:7
      64:7,11,17,24         90:18 91:6,16        adjournment             71:21 73:3 81:10
             9              99:9 100:3 101:12      147:20                113:24 115:15
    9 89:4                  102:21 103:6         admin 85:6              127:5 129:22
    9/2/2011 4:19           105:13,13,14,14      administered 5:6      airfare 73:10
      138:10                105:17,19,20,23      administration        airlines 74:4
    90 20:5                 105:23 110:2,15        8:25                aisha 15:11 16:16
    91 20:5                 110:21,24 113:3,4    adopted 104:11,13       16:16
                            113:4,6,7,10           111:12 112:2        allegations 17:6
             a
                            117:14 127:10        advice 65:10 68:17    allege 114:17
    a.m. 1:16               129:8,9,15,19,20     advisers 144:23         116:18
    abide 98:3              130:1,6 131:14,15    advisory 93:1         alleged 119:17
    ability 11:7 42:25      143:22               affidavit 39:18       allegedly 47:25
      67:12               accounting 29:2          127:15 143:4,8        48:20
    able 10:12 40:2         30:14                affixed 148:6         allen 6:10
      74:9 83:6 99:19                              150:15 151:21

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 155 of 185 PageID# 2770


   [alliance - average]                                                            Page 3

    alliance 144:23       apparel 85:11           74:20 75:7 78:21      130:21
    alternative 107:25    apparent 21:11          81:2 82:13 128:12   attorney 15:4,5
    amazing 87:24           31:14                 129:1,21              47:13 55:23 90:2
    amended 4:5 17:6      apparently 29:21      asking 10:5 33:7        148:2
      17:13,16 18:2         29:24 99:16           46:17 54:11 59:25   attorneys 5:1 47:2
      22:21,25 25:14,16   appear 125:4            93:4                  47:10 48:15 56:9
      27:24 36:6 38:13      150:11 151:15       asserting 21:7          89:24 116:22,24
      47:3,9              appearances 2:1         118:2,9               127:12 131:24
    american 74:4           3:3                 assessment 130:12     attributable 26:19
    amount 19:25          appended 151:11       assignment 150:2      attributed 57:25
      20:7,19 27:21         151:18                151:2 152:2           57:25
      32:3,4 42:6 49:3    apple 74:1            associate 132:18      audience 66:17
      50:3 88:19,21       applicable 146:8      assume 19:17,18       audio 63:15
    amounts 22:7          applied 85:20           49:13 124:15        auerbach 30:2,6
    analytics 1:5 9:10    apply 78:15 81:25       137:18                36:1 37:24 39:13
      9:15,17,19 45:8     appreciate 88:25      assumed 20:3            39:15,20 81:15
      66:21,23 67:16      approach 81:8         assured 30:18           97:2,2 98:25 99:3
      82:17 125:19        approval 29:23          31:22                 99:13,16 108:25
      138:19,20 149:6       30:8,10 73:12,21    atlanta 10:11           109:5 131:8
      150:3 151:3           73:23               attached 4:14 14:5      132:23 142:23
    anniversary           approved 30:9           17:4 25:4 79:23     auerbach's 141:5
      139:19                35:1 73:10 96:16      109:16 151:7        austen 26:23
    annual 33:25 34:5       96:18,19,20,22      attaching 108:16        62:23 82:22 100:4
      34:25 35:4 70:23    approximately         attend 36:20 120:7      103:4 111:7
      139:5,10,17 140:5     79:9 139:15           136:12,15 137:11      129:16
      140:22                142:22              attendance 121:11     authentication
    answer 7:13,19        april 78:12,15          133:22                119:1
      8:1,10 17:7 29:5      79:3,15             attended 19:1,1,1     authorize 151:11
      44:3,9 47:13        area 18:1 126:2         19:2 43:23 120:6    automatically
      61:11 71:3 72:12      141:1                 120:23                115:11
      83:7 89:5 91:11     areas 67:9 84:9       attendee 121:8,12     available 36:24
      101:3 105:11          85:7                  122:3,4,7,12          43:23 44:3,14
      121:18 125:15       argue 55:7            attendees 120:24        89:7 122:4 124:20
      130:10 136:11       arrangement 5:9         121:4,5,5 122:1,5     142:4
    answered 61:9         arrangements            122:20              ave 149:1
      123:4 129:18,22       73:9,23             attending 67:2        avenue 2:4
    answering 8:2,5       articles 4:18 138:7   attends 131:5         average 19:23,24
      15:24 23:18           138:17                137:1,3               48:10 49:15 50:20
    apart 21:4            asked 10:10 11:3      attention 17:3          54:13,16 61:6
    apologize 7:12          19:16 42:22 45:8      18:5 72:19 77:4       62:9 64:16,17,24
      25:23 121:16          57:8 63:16 68:4,5     86:12 87:11 92:16

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 156 of 185 PageID# 2771


   [avery - business]                                                               Page 4

    avery 131:10          basically 97:8        believing 21:23        booths 24:2,6
      132:16,17             142:14                22:14 44:18 46:22      122:24
    awards 133:4          basis 17:5 21:7,22    belligerent 42:21      bottom 19:9 72:20
    aware 81:23 87:17       21:23 22:14 26:2      43:2                   135:2
      87:25 138:20          31:5,7 36:12        belonged 22:1          boy 33:23,23
    awkward 141:18          37:22 44:18 46:22   belt 79:12             breach 46:19
             b              61:20 76:3 92:8     benefit 12:25            48:16
                            119:11 127:2          45:17,20,23 46:2,4   breaches 45:18
    b 4:8 60:7,9,25
                          basket 133:8            135:13,15            break 7:22 8:8,10
      61:3 65:1 105:11
                          basketball 133:6      benefitted 46:20         11:23 47:16,18
    b.s. 8:19 66:12
                          bates 4:7,16 34:13    best 66:20 79:15         103:12 113:22
      69:4,5
                            104:2,19 109:12       129:16 139:13          128:1,11 144:9
    back 7:13 8:22
                          beginning 52:24       better 9:25 85:25      breaking 7:11
      14:10 16:16 20:22
                            82:22                 99:23 100:2,24       brian 145:12
      27:9 29:2 35:13
                          behalf 2:2,8 11:15      101:6,7 102:9,11     bring 8:13 36:21
      39:3 42:23 46:7
                            131:5                 102:16 112:21          66:21 81:2 103:10
      47:20,22 57:3
                          behavior 30:19          125:18 129:5           106:23 138:23
      58:14 67:2 76:18
                            75:11 76:1 116:2      135:7 136:7          bringing 100:5
      81:7 82:3 85:17
                          belief 92:9 124:9     beyond 128:15            133:1 141:15
      85:20 86:12,12
                          believe 14:8 16:10    bible 8:21             brings 130:20
      89:23 93:13 95:5
                            18:25 20:7 21:14    bidder 21:18 93:9      broad 137:2
      100:23 111:24
                            27:21 34:22 35:8    big 120:3              broader 28:15
      112:7 116:17
                            37:5 38:2 39:6,17   bigger 121:14          broke 35:17
      125:9 128:20
                            40:5 43:5 49:16     biggest 67:9           brother 13:7
      136:14 138:23
                            50:11 62:16 63:8    bills 120:9              145:21
      141:17 143:19
                            63:13,20,23,25      bit 35:17 61:9 90:2    brought 100:8
      149:15
                            72:15 74:4,16,20      110:25               bryan 137:5
    background 6:2
                            75:16 77:3 79:13    black 79:12            budget 89:17,20
      83:12
                            88:1,14 94:10,14    block 68:6 115:8,8       89:21
    backing 92:25
                            95:4,6 96:8 102:9   blogs 69:17,18         bulk 50:14
    bad 17:22 31:8
                            103:1 104:8 109:7   blue 68:8              bullet 144:2
      33:22,23 74:1
                            110:12 112:18,25    board 93:1             bully 31:4 33:2
    bank 10:9 55:10
                            113:14 114:11       book 27:9,12,15        bumps 54:10
    banking 10:20
                            115:24 116:25         75:3,4 80:14         bunch 126:17
    base 28:12,15
                            121:13,23 125:3       95:18 110:19         burning 123:22
      107:5 112:17,23
                            127:25 129:18         136:1                  125:23 126:22
      113:7 135:22
                            131:9,10 135:20     booked 74:14           business 8:20,25
      136:1
                            139:8,11 140:22     booth 18:17 19:9         10:15 12:22 27:10
    baseball 133:5
                            141:7 143:14          57:23 120:10,14        27:12,16 28:7
    based 19:22 27:2
                          believed 108:4          122:23 123:18          37:21 38:10 95:18
      31:2 49:17 50:21
                                                  124:18 136:21,23       95:19 100:8
      53:13 64:4 91:22
                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 157 of 185 PageID# 2772


   [business - chmura]                                                            Page 5

      102:19,22 107:8       76:7,11,15,16,17    certified 5:21       chief 10:8,11 12:4
      107:12,14 110:19      76:19                 146:14             chmura 1:5,13 3:7
      135:4 136:1         cards 121:3           certify 147:9,18       4:10 5:17,18,22,24
    buy 134:21            care 41:5               148:1                6:1,8 9:9,12,14,18
    buying 54:12          careful 92:12         cetera 50:9            9:23 10:3,4,6,14
              c           carefully 92:15       chambers 84:24         11:15 12:1,4,6,9
                          carry 10:1            chance 33:15           12:10,15,16,17
    c 4:17 138:4,7
                          case 1:6 5:25           116:20               13:6,7,8,9 14:11
    ca 149:25
                            41:16 88:17 149:6   change 9:21 30:6       15:9,10,19 18:3
    calculated 64:7
                            150:3 151:3           36:2 74:21,25        22:20 23:18 25:11
    calculation 48:20
                          cases 6:24 7:17         96:10,15,24,24       26:16,24 28:1,6
      49:1 50:21 51:15
                            119:3                 99:14,19 100:25      29:6 30:3,19 31:4
      52:15 53:11 54:14
                          category 23:16          101:6,10 104:9       32:7,11,23 33:5
      54:15 55:13 56:7
                            56:21 110:18          108:1 112:23         40:16,17 41:25
      57:13 58:8,13
                          cause 147:12            113:12 130:5         42:25 43:4,6,7,10
      123:9
                          caused 51:2             134:7,12 149:13      43:13 44:11 45:18
    calculations 55:19
                          causing 142:17          149:14 151:8         48:1,5,21 49:3
      91:10
                          caution 15:3            152:3                52:6,11 53:23
    calendar 137:17
                          cautiously 32:21      changed 10:17          54:15 55:11,21,22
    call 19:6 37:11
                          ccooper 2:5             31:11 76:17          55:24 56:5,6,10
      42:20 58:14,15
                          cease 38:23,25          101:24,25 102:4      57:6 58:18,24
      59:7 84:18 89:1,3
                            39:19                 112:15               59:6,15 61:16
      89:10,18 100:10
                          center 34:23 76:25    changes 29:22,25       62:1,11,19,23 63:7
      123:19 124:6
                          ceo 12:4 144:24         31:3 89:23 99:22     63:11,14,18,22
      127:5
                          certain 11:12           99:25 103:16,18      65:9,11 66:7,21
    called 5:19 9:14,16
                            14:19 31:9,10         111:11 112:2,13      67:22 68:10,13,17
      18:23 31:17 35:14
                            45:7 70:25 72:22      113:19 142:1         68:20 69:3,25
      59:4 85:2 110:18
                            73:4                  149:12 150:7         70:13 71:10,11,17
      131:25 138:19
                          certainly 24:17         151:7,9              72:11,20 73:1
      144:22
                            32:20 39:13 50:16   changing 28:5,6        75:21,22 76:4,5
    calling 90:15
                            52:1 73:14 76:6       68:7                 78:24 79:12 82:10
      100:6
                            76:13 95:10,14      charge 45:4            86:4,11,21 87:2,18
    calls 59:2 90:6,6
                            102:15 105:12         112:19               90:23,25 92:3
      90:24,24 101:12
                            108:9 114:22        charging 113:24        95:12 97:3,23
      130:9
                            120:12 127:15       chart 104:19           98:9,24 99:14
    canal 1:19 2:10
                            135:15 141:21         106:24 109:11        101:4,16 102:2
    capacity 6:21
                          certificate 3:14        110:6                103:19 104:19
      11:18 71:4 91:12
                            8:21 147:1 151:11   check 52:1 68:5        109:3 116:10,20
    capital 9:16,22,22
                          certification 150:1   checked 70:3           117:9,18 118:25
    caption 147:19
                            151:1               chemical 83:13         119:5 122:1 123:3
    card 75:4,7,8,9,17
                                                                       123:5,20 124:2,10
      75:19,21,23,25,25
                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 158 of 185 PageID# 2773


   [chmura - company]                                                                Page 6

      124:25 125:10       claimed 44:15          clients 28:8 37:19     coming 39:23
      126:20 127:6        claims 44:15 65:21       38:9 67:10 99:24       53:11 112:7
      128:22 129:13         88:17                  100:2,5,9,10,23,24     115:23
      130:5 131:6         clarification 11:3       101:7,17 102:16      comments 97:24
      133:22,24,25          63:16 129:4            102:20 110:14,16     commission 28:2
      134:12 135:13,21    clarify 29:12            111:5 115:4            28:18,18 36:3
      136:22 137:3,25     class 30:15              124:14,22 132:11       88:13 90:10,11
      138:19,20 140:3,3   classification 65:6      132:14 133:16,25       91:7,17,18,25
      140:4 141:9 143:2     65:7                   134:4,15 135:3,4,7     96:10,15 99:13,25
      143:4,12,25         classified 65:25         135:14 136:2,4,8       100:18,20,25
      144:17,18,25          66:1,2,5 69:22         137:23                 105:3 107:10,12
      145:11,12,19          70:1,7,9,17,21,21    clock 87:2               107:16,18 113:1
      147:10 149:6,8        71:1 130:1           close 47:22 78:17        113:12 134:8
      150:3,4,9 151:3,4   classify 66:7 68:14      83:2,16 85:23          148:17 150:19
      151:13 152:20         68:21 70:14            103:6 129:17           151:25 152:25
    chmura's 26:1         classifying 65:11      closely 26:22          commissioned
      36:10 37:16,19      clean 11:23              123:6                  28:23 147:8
      38:9 44:24 72:22    cleaners 66:14         closing 59:13 61:4     commissions
      75:25 117:3 121:5   clear 11:24 31:11        61:12,14 62:6          87:13,21,22 88:9
    chmura000097            57:18 121:18         clue 84:11 104:17        88:12,18 91:10
      4:7 34:13           clearer 81:8           coach 83:15,17           92:4,7 94:25
    chmura0201264...      clearly 36:24          coaching 84:13           134:12
      4:16 104:2            74:10 85:22          code 11:9 115:7        commonwealth
    choice 55:9,9           117:11               cold 35:25               8:24
    choose 67:12          clemsen 8:19,22        collect 76:6           communicate
      134:12              cleveland 2:5 33:4     college 8:21             130:22
    chris 110:20            35:25 38:7 74:9      colleges 84:20         communicating
    christine 1:13 2:3      83:16 94:8 98:16       133:5                  142:17
      3:7 5:14,18,22,24     130:18 139:9         colors 68:7            communications
      6:8 12:4 23:14        143:2 148:6 149:2    columbus 24:8            15:4 98:17,21
      30:12,15,16 35:16   client 16:6 27:12      come 19:23 21:20       community 84:20
      85:21 90:21 118:6     28:12,15 45:23         39:3 42:23 53:16     companies 102:14
      128:5 147:10          57:18,19,20,20         54:15 62:11 64:11      122:24
      149:8 150:4,9         60:3 66:19,22          67:2 75:18 85:17     company 4:19 9:7
      151:4,13 152:20       84:14,15 90:5          85:20 89:23 97:8       10:8,13 12:22
    christmas 40:5          99:20,23 100:6         107:25 124:18          21:16,18 22:9
    citizen 30:16           101:6,10 102:3,7       125:16 130:16          27:10 31:13,15
    city 115:8              114:15 124:2,4,7,8     145:14                 44:16 53:18 64:12
    civil 5:20 61:2         124:10,11,13,15      comes 33:11 66:13        75:4,7,7,9,17
      146:3,8 150:5         124:24 125:1           85:4 114:25            76:11,16,17 79:6
      151:5                 135:22,25 137:21                              93:8 102:6,7,12

                                    Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 159 of 185 PageID# 2774


   [company - cooper]                                                             Page 7

      127:3 137:25          39:14,25 40:4,16    confidence 98:4       contain 72:25
      138:1,9,18,21,24      40:23 41:3,5,25     confidential 4:15       132:5
      139:2                 42:19 43:11,12,20     22:8 24:25 38:18    contained 40:16
    compare 129:14          44:23 52:25 53:8      40:17 42:2 103:9      86:7 114:19
    compensated             66:10 86:25 116:4     104:1 114:5,8,18      122:15
      35:10                 116:17,21,23          114:19,23,24,25     contains 72:22
    compensation            131:25                116:10 117:5,6,10   contend 32:1
      106:17 107:1,20     concept 52:19           118:17 119:6        contention 124:17
    compete 126:2,7         84:16                 126:21 127:1        continue 32:10
      127:4               concerned 32:23       confidentiality         111:16
    competes 125:10       concluded 145:25        25:10 48:16 98:3    continued 67:15
    competing 125:21      concurrently            108:13 117:11       continues 89:18
    competition 24:25       143:8                 126:25              continuing 125:5
      25:10 95:18         conduct 23:25         confirm 51:23,25      contract 19:16
      115:16                82:10               conflicting 136:5       24:9 28:25 38:23
    competitor 36:16      conducted 24:2        confusing 17:4          42:6 58:23
      45:19 46:24 67:10     139:18              congratulate          contracts 18:9
      102:8 123:22,25     conducting 23:13        130:17                48:8 49:4 89:21
      125:9               conference 18:15      consent 5:8             89:22
    competitors 36:11       18:15,16 19:3       conservative          contributed 27:23
      37:16 42:8 44:11      20:10,11,11 21:5      50:12,13            contributions 67:5
      102:9 120:21          37:4,6 44:12        consider 22:7         control 13:21
      123:3,5,20            53:12 54:4 56:14      28:22                 17:20 34:16 43:2
    complain 87:24          56:17,24 57:21,23   considered 65:10        81:20
    complained 87:25        58:1 59:8 76:23       65:13 98:1 123:25   conversation
    complainer 87:23        76:25,25 77:2         124:8                 15:14 16:15,19,21
    complaint 4:5           120:15,16,17,24     considering 28:13       33:9 93:20 95:2
      17:6,13,17 18:2,6     121:6,9,20,21         28:14                 101:13
      22:21,25 25:15,17     122:5,6,13,25       consulting 10:16      conversations
      27:24 36:6 38:13      123:5 127:7,8,17      10:16,18,22 85:15     15:15 97:12
      38:13 47:3,9 96:8     127:18,21 131:5       85:15 127:3         convince 31:24
      119:17                131:19 132:11,14      130:25              cooper 2:3 3:8
    complaints 87:12        132:21,24 133:2     contact 18:18           5:14,14,23,25
      87:17 91:24 92:1      133:16,21 134:1,3     22:11 37:19 38:8      23:21 24:19 25:16
      101:16              conferences 18:17       40:21 59:25,25        40:11 45:13 47:14
    complete 11:22          18:25 43:23 44:23   contacted 59:6,11       47:20,21 51:23
    completed 7:13          49:10 53:2 66:25      124:7                 52:2,5 60:22
      147:20 149:15         67:1 114:12         contacts 20:17,20       61:24,25 71:6
    completely 113:23       119:21 131:3          40:16,22 59:22,23     85:23 86:2 91:13
    computer 18:14          133:18 136:12,22      59:24 60:2            93:17,23,25
      19:14 20:22 22:1      137:1,3,10,16                               103:15 109:14,19

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 160 of 185 PageID# 2775


   [cooper - cut]                                                                   Page 8

      111:24 112:1,9,11     43:20,21 44:19       costco 76:7           creating 78:22
      114:2 118:8 128:1     48:2,3,23,24 51:3    costs 120:9             115:18 141:19
      128:8,11,16,20,21     53:12 57:14 59:16    counsel 5:8 39:6      credit 75:4,7,9,17
      140:2 143:15,19       61:3,17,24 62:3,7      41:5 47:12 53:7       75:19,21 76:16,17
      143:20 144:9,15       62:8,20 65:15,16       55:13 56:3 59:9     crestar 10:9
      144:16 145:17,22      68:11,12 70:10,11      65:19 68:17 95:2    cross 132:7
      146:13                72:3,4,23 73:23        97:4 146:1,11       crux 7:5
    copied 80:7             78:12 80:11 82:8       148:2               crying 30:16
      130:16                82:9 86:19,20        counterclaim 17:7     cte 84:19 125:4
    copies 72:11            87:15,16 92:21,22    counterclaims         cto 144:24
    copy 4:3,5,6,8,10       96:11 97:14 99:10      65:21               cue 25:24
      4:12,13,15,17         99:11,15 100:18      counting 68:9         cues 7:14
      13:17 17:16 25:4      100:19,21,22         country 136:16        curious 85:19
      25:9 34:11,11         101:20,21,22         counts 84:21          current 12:1 63:21
      41:14,18 60:9         103:20,21 105:1,2    county 11:8 24:8        105:7 110:14
      71:16 72:2,5          106:13 107:2,3,6,7     147:5 150:10          135:25 136:4
      77:21 79:14,21        107:9,11,13,15,17      151:15              currently 32:7
      104:1 112:10          107:19,21,22         couple 6:15 64:9        70:16 71:1 73:16
      119:8 138:7           108:18,19 110:4,5      89:19 104:18          129:25 137:5
    corporate 11:14         110:7,8,10 111:9       112:14 120:7        custody 3:17
      11:21 17:8 18:22      111:10,10,13,14        133:9,10            custom 40:22
      65:14,23 71:12        114:8,9,12,13,15     course 31:12 43:1     customer 18:9
      82:4 85:13,13         114:16 116:11,15       69:9 120:19 127:9     20:17,20 21:24
      86:17 87:14 88:4      116:18,19,21           136:16                22:11,12 32:20,22
      92:20 103:20          117:7,8,22,25        courses 11:10           38:18 40:16,21
      117:2 119:13          118:1,23,24          court 1:1 3:17 5:1      45:22 56:13,14,23
      120:3 121:14,24       119:17,18 121:20       7:25 15:1 56:4        58:7 83:6 122:16
      122:2 128:24,25       121:21 122:16,17       110:1 150:7           122:17,18,19
      131:2 134:6           122:21 124:2         cover 80:2              130:24
    corporations            125:23,24 129:7      covered 55:21         customers 10:20
      85:16                 131:3 135:8,9,22       114:10 128:3          21:20 23:7,9,10
    correct 11:15           137:18 138:1,2       covid 69:19             24:7 26:13 42:5
      14:20,21 16:1,9       139:3 140:15         cox 63:8                43:22 44:2 45:18
      17:9,10 18:3          141:4 142:21         crawl 126:3             46:23 50:15,16
      20:12,13 21:6         144:7,8 147:16       create 52:7,21          56:15,16,16 57:4,5
      25:1,2,3,5 26:17    corrections 149:12       106:13 119:10         58:3,17,19,23 62:7
      30:4,4,11,23,24       151:17                 126:14                64:18 67:22,25
      33:21 34:1 35:15    correctly 9:24         created 10:21 52:9      84:17 118:18
      35:20,21 36:3,4     cost 35:9 50:25          52:11 78:23 79:1      132:6 133:11,22
      40:6,7 41:25 42:1     51:9 74:6 89:16        79:10 82:17 97:9    cut 42:25 45:25
      42:10,11,17 43:4      90:2 120:11,20                               136:14

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 161 of 185 PageID# 2776


   [cutting - despite]                                                              Page 9

    cutting 118:7         day 12:24 15:16        defendants 1:8 2:8       61:2 71:16 77:21
    cuyahoga 24:8           30:17 39:2 44:16     defense 17:3             79:21 85:18
      147:5                 69:10 77:5 86:22     deficiencies 101:9       103:25 111:22
    cv 1:6                  97:23 98:18 99:5     degree 8:19,23 9:2       128:4,25 129:3
              d             127:10,21 130:13       30:16 52:17,18         134:11 138:7
                            130:13 131:11          66:12 67:16 69:2       145:25 147:18
    d 1:23 4:5 17:12
                            143:3,13,14 148:7      69:4,5 123:22          149:8,11 150:1,3
      17:16 22:25 35:14
                            150:16 151:22        delivery 146:10,12       151:1,3
      36:6 38:13 45:11
                            152:22               demo 18:19 19:15       depositions 6:20
      47:22 147:7
                          days 95:22 120:14        19:19,21 45:6,9      depth 78:9
      148:13
                            134:19 149:18          49:11,11,13 53:11    derive 27:6
    damage 47:25
                          dealing 69:9,11          53:15,20 54:4,5,5    describe 14:9 45:1
      48:5,20 56:7
                            92:15                  54:11,18 57:20         109:20 124:25
    damages 7:17 48:6
                          dear 149:10              58:10,15,16 59:22      125:10
      48:13,17 49:3
                          death 7:4                59:25 61:5 83:5      describing 117:21
      55:19,21,24 56:6
                          december 9:13            89:5,11,13,15        description 4:2
      56:10 123:9,11
                            40:6 59:8,16           90:17,17 123:18        23:17 114:6
    danville 85:10
                            61:16                  123:19 125:16          119:14 143:22
    data 32:13 40:17
                          decide 60:5 95:12        127:4                descriptions
      41:7,8 53:18,25
                            97:20 108:7,22       demographic 11:5         143:24 144:3
      54:7,17 66:10
                          decided 108:20         demographics           designated 17:8
      68:6,25 69:2,8,10
                            138:23                 126:18                 23:17,19 47:24
      69:12,14 85:20
                          decision 68:14,18      demos 19:20 48:8         48:19 56:5 59:12
      101:23 102:9,11
                            68:21 70:14 89:12      53:19 62:7 82:24       59:17 61:13,20
      124:19 126:11,13
                            89:14,15 92:18,23      82:24 83:3,8           62:1 65:14,22
      126:17
                            101:4,5 145:4,5,16     90:16                  71:12 82:4 86:17
    date 31:11 32:3
                          decisions 65:7,20      denials 17:6             87:14 88:4 91:11
      37:3 42:14 81:2
                            65:23 68:11 142:8    department 73:11         92:20 103:19
      94:3 127:20,21
                            145:7,9                149:22                 114:4 117:2
      142:22 146:12
                          declaratory 46:14      departure 65:20          119:13
      149:8 150:3,9,19
                          declare 5:7            depends 70:19,23       designation 23:15
      151:3,13,25
                          decreasing 28:23         75:6 137:4 145:5       105:11 128:23
      152:20,25
                          deed 150:14            deposed 5:21 6:12      designations 4:8
    dated 4:7,11,12,14
                            151:20                 6:14,16,18 7:23        60:10,25
      4:16,19 34:12
                          deemed 149:19          deposition 1:12        desist 38:24,25
      37:6 71:17 72:3
                          defendant's 4:3          4:4,9 5:2,3,4 8:14     39:19
      77:22 78:12 79:23
                            13:14 17:12 34:8       8:15 11:22 13:17     desk 41:2 75:20
      80:10 104:1
                            47:23 60:7 77:19       13:18 14:11,13,17      141:1
      108:15,16,17
                            79:19 86:13            14:23 15:5 16:25     despite 37:19
      138:9
                            103:23                 17:16 34:11 47:24      40:14
    dates 9:4
                                                   48:23 60:9,12

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 162 of 185 PageID# 2777


   [destroy - educator]                                                          Page 10

    destroy 21:17 97:9    disconnect 25:22        34:4,19 40:24       duties 23:16 68:24
      97:10               discount 20:3           41:1,2,15,17,21       69:6 70:19,23
    destroyed 141:1         48:11                 60:23 71:11,25                e
    destruction           discovery 51:16         78:10 80:2,6
                                                                      e 2:4 4:6 34:8,11
      142:18                53:4 74:19            97:21 106:16
                                                                      earlier 43:20
    detail 47:2 115:12    discreet 119:24         109:15 111:15
                                                                        50:11 57:7 86:4
    determination         discretionary 31:1      112:8 131:25
                                                                        96:14 114:11
      55:5                discretions 6:5         138:15 140:3,4
                                                                        119:22 123:10,12
    determine 58:12       discriminating        documentation
                                                                        135:6,20
      70:20 102:3           58:2                  55:12 74:13,17,18
                                                                      early 10:21 35:20
    developer 134:21      discuss 93:15         documents 8:14
                                                                        67:8 127:24
    developers 84:22        115:23                15:1 41:24 51:15
                                                                      earn 9:2
    developing 16:6,7     discussed 36:15         51:19 52:21,24
                                                                      earnings 49:24
    development 67:8        42:23 48:7 62:6       54:15 81:20
                                                                        70:24
      84:10,25 85:1       discussion 56:2         106:10 117:18
                                                                      easier 17:23 24:15
      115:12 119:16         102:5 128:18          131:24 132:9
                                                                      east 1:19 2:10
      137:8                 143:17                133:14
                                                                      eastern 1:2 6:1
    deviations 69:15      discussions 33:3      doing 6:3 29:2
                                                                      eastman 83:12
    diagram 104:25        disgruntled 44:17       83:25 90:16
                                                                      easy 81:1
    difference 13:1       dismiss 92:14           130:25
                                                                      eat 120:10
      62:25 129:19          93:11               dollar 22:6 42:6
                                                                      economic 7:9
    different 55:7 66:9   dismissal 96:21,23      50:3
                                                                        10:16,18,19 67:8
      69:6 76:21 85:4,7   dismissed 97:22       dollars 133:10
                                                                        84:22,25 123:8
      102:17 111:6          104:12 127:16       domestic 4:18
                                                                        134:20 137:7
      113:23 117:23,23    displaced 85:8          138:8,18
                                                                      economics 1:5
      117:23 123:9        disruptive 97:7       dominion 7:8
                                                                        8:23,25 9:9,15,19
      124:1,11 126:17     dissatisfied 29:17    dr 5:24 12:4 23:18
                                                                        66:21 138:19,20
      132:4 133:5 144:4   distortion 63:15        52:6 56:5 62:1
                                                                        149:6 150:3 151:3
    differently 68:25     distributed 22:15       90:23 103:19
                                                                      economist 10:9,11
    difficult 16:5          102:16                128:22 140:3
                                                                        12:5
      29:18 30:13,20,22   district 1:1,2 6:1      145:19
                                                                      economists 66:10
      30:23               distrust 95:16        drama 108:4,6
                                                                        93:1
    directed 71:11        diverted 46:23        draw 18:5 85:18
                                                                      economy 7:5,6
    direction 52:13       diverting 45:18       draws 19:8
                                                                        12:15 135:17
      109:6               divided 50:6          drove 127:19,19
                                                                      ed 19:4,6 120:13
    directly 130:22       division 1:3          dual 52:17
                                                                      education 8:17,18
    director 73:12,15     divvied 110:23        due 88:3
                                                                        67:11,13,17 84:19
      73:17 144:25        divvy 110:22          duly 5:20 147:8,10
                                                                        84:21 125:5
      145:1               doctored 33:8,15      dump 126:17
                                                                        134:25 137:5,6
    disclosed 116:3       document 13:23        duplicate 126:3,4
                                                                      educator 11:10
      126:14                14:4,7,12 17:25

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 163 of 185 PageID# 2778


   [educators - expect]                                                           Page 11

    educators 84:18       employees 37:25       errata 149:13,18        115:21
      84:19,22              38:1 69:25 70:6       151:7,10,18 152:1   excessive 74:12
    either 35:24 99:1,4     73:21,22 74:8,10    error 51:1            excuse 103:9
      110:18 113:4          75:2 97:8 126:24    errors 69:15          executed 151:10
      119:9 148:2         employing 97:11       especially 82:22      execution 150:14
    element 48:20         employment 27:3       esq 2:3,9 149:5         151:19
    eli 19:1 29:21 30:2     33:24 34:24 35:5    essentially 116:9     executive 105:17
      30:2 42:22 75:14      36:15 37:13 65:9    estate 85:13            105:23 113:5
      75:16,19,20 76:14     65:25 70:2 72:23    estimate 15:17        executives 105:13
      76:16 80:24 81:1      73:18 82:5 83:23      106:22 126:14         105:14
      94:14 97:2 104:9      95:13 108:21        et 50:9               exempt 65:12,12
      104:14 106:11,12      118:5,11            ethical 32:18           66:1,1,2,8 68:15
      106:23 107:24       ems 36:18             event 15:18 19:17       68:22 69:22 70:1
      108:3,3 127:11,13   emsi 36:16,24           19:23 36:19,19        70:7,9,14,21,21
      131:8 144:20          37:11 44:13,19        48:9 54:6 120:3       71:1 130:2,3,4,4,7
    eligible 34:25          67:10,14 115:16       131:12 148:3          130:7
    email 4:13,15 37:1      115:16 121:19       events 19:10          exhibit 3:17 4:3,5
      37:3,5,9,12 79:22     123:6,22 124:9      eventually 21:11        4:6,8,10,12,13,15
      80:2,7 81:17 93:3     125:1,6,10,13         52:25                 4:17 13:14,17
      104:1 106:10          126:22              everyone's 19:12        14:5 17:3,3,3,12
      108:15,16,16        emsi's 124:24           75:19 110:25          17:16 18:17 22:25
      140:8 142:3         enable 38:17            111:4                 24:2,6 25:4,6 34:8
      149:17                100:3               evolve 102:13           34:11 35:14 36:6
    emailed 122:12        enacted 29:25         evolving 102:22         38:13 45:11 47:15
    emailing 90:8         enclosed 149:11       exact 130:4             47:22,23,23 48:23
    emails 14:25 42:4     ended 37:6 93:6       exactly 97:1            59:20 60:7,9,25
      90:8                  127:21              examination 3:7         65:1,1,2 71:14,16
    embassy 75:16         english 53:5            5:19,22               77:19,21 79:19,21
    emphasis 8:25         ensure 126:20         example 18:22           82:3 86:13 103:8
      135:21,25           enter 57:5              24:8 31:1 60:3        103:23,25 109:21
    emphasize 125:17      entered 58:23           66:22 74:8 82:25      114:3 138:3,4,7
    employ 32:19            151:9                 84:6 88:22,22       exhibits 3:4 4:1
    employed 26:15        enterprise 144:22       110:22 115:9          133:18
      62:19,23 69:3         144:23                117:18 122:6        existed 72:6
      118:22 139:1        entire 150:5 151:5      127:3 141:14        existing 106:4,7
      144:6               entirely 73:19        exceed 27:2             133:21 134:4
    employee 4:10         entirety 111:12       excel 20:23 21:8        135:7,14,22 136:8
      32:17 70:10 71:9    entitled 33:25 34:5     22:15 40:24 41:1    expect 28:12 51:21
      71:17 72:1 74:22    equals 50:6             41:9,14,21 51:20      53:24 54:23,24
      81:18 82:6,12       equity 13:3             52:7,9,11 53:24       55:15 72:17 74:11
      109:3 140:11                                54:25 55:3 114:14     78:18 81:17 82:2

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 164 of 185 PageID# 2779


   [expect - format]                                                              Page 12

      92:6                falls 74:2 84:25      find 11:11,12          fob 86:24
    expectation 35:10     falsified 16:4 31:3      75:18 85:8 101:14   folder 41:2 140:18
      92:9                   31:8 32:2 35:14       134:24 149:11         140:23
    expected 56:23           35:19 139:9        finding 88:11          folks 30:14
      67:24 132:20,24     familiar 17:25           124:22              follow 45:8 49:10
    expense 18:21            25:7 71:23 78:5    fine 12:15 25:7          58:11,18 59:20
      133:1,12               104:6                 111:19 113:25         81:6 135:10
    expenses 74:21        far 13:5 103:5        finish 8:2 22:4        followed 26:22
    expensive 74:14          109:10 110:1       finished 24:23           132:3,10,13
    experience 63:5          116:2 144:18          44:8,10 144:10      following 18:19
      91:23 105:18        farmer 102:18         fire 33:18,20 95:20      65:20 80:3
      121:1 129:23        fashion 87:6             97:23               follows 5:21
    expert 6:22           faster 13:25          fired 30:18 95:11      food 120:10
    expiration 150:19        115:19             firm 5:12 6:23         foot 66:20
      151:25 152:25       favor 141:25             11:10 21:17 32:8    football 133:5
    expires 148:17        feature 125:17           126:9 127:3         footprint 11:9
    explain 12:19         february 35:24        firms 85:15,15           115:6
      32:14 45:16 49:21      59:15 61:16 82:7      133:3               force 84:10
      57:15 62:25 84:16      139:16             first 5:20 10:20       forecast 11:7 93:3
      88:2,20 115:2       federal 61:2 85:5        18:2,5 20:1,4       foregoing 147:15
    extent 91:9 130:8     fee 120:18               25:14,16 32:22        147:19 150:13
    extra 75:24           feedback 67:3,15         38:6 47:3 51:11       151:18
              f              67:19,24 68:9         66:20 71:10 78:25   forgive 6:2
                          fees 47:2,11 48:15       79:9 82:21 84:5     forgotten 7:7
    face 66:20 85:24
                             55:23 56:9            89:4 90:7 98:4        133:2
      134:4,5
                          felt 67:14 83:4          106:18 110:16       form 7:18 21:9,25
    fact 33:4,7 37:1
                             88:11 108:2           127:14 134:17         22:17,22 26:20
      41:22 46:23 59:1
                          figure 62:6 64:11        147:10                32:12 34:3 39:22
      76:14 96:25
                             125:15             fitzgerald 2:3           41:21 43:25 45:21
      132:25
                          file 53:24 72:16,18   five 6:19 19:22,22       47:4 49:6 60:1
    factor 32:16
                             86:4,8,10 115:21      48:8,8 49:4,14,16     61:18 67:23 68:23
      118:25 119:3
                             140:10,13             136:19 145:3          73:2 87:6 92:5,11
    factors 65:13
                          filed 5:25 9:13       flat 105:16              95:25 96:12 99:6
      68:20
                             18:3               flights 74:14 75:3       101:2 104:16
    facts 124:17
                          final 73:12 145:15       75:5                  114:21 122:9
    factual 17:5 21:22
                          finally 33:8 60:5     flip 105:25              125:2 126:23
      21:23 22:14 26:2
                             83:6 89:4,20       flood 140:25             131:16 135:23
      31:5,7 36:12
                          finance 9:1 145:13    fly 74:9,11 127:17       137:12 140:16
      37:22 76:3 92:8
                          financial 49:23       flying 74:8 127:11     formal 140:6
    failed 40:15
                             52:19                 136:16              format 81:3
    fair 27:22 32:24

                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 165 of 185 PageID# 2780


   [former - grown]                                                              Page 13

    former 31:21 91:3     generating 119:20      47:22 49:6,9 56:1      138:3 142:14
    forms 41:20 85:4      getting 18:18          56:4 57:3 60:17      good 5:24 9:3,25
    formula 50:5            19:21 35:11 54:4     64:25 71:7,21          10:4 12:14 38:5
    forth 14:20             54:18 61:6 101:11    73:2 74:7 78:6,6       50:24 55:6 80:25
    fortune 83:12           101:12,16 135:11     80:9 81:10 89:9        89:24 100:4 114:1
    forward 20:1            136:18 142:2         93:2 103:8 106:16      114:2 120:11
      66:20 111:10        gift 40:5              109:19 111:15          142:1,16,17,18
      149:15              gis 32:8,10,24         114:1 119:25         goodness 112:9
    found 9:12 44:20      give 13:21 17:20       120:8 121:19         gotten 48:9 50:15
    founded 10:14           19:13,20 32:4        124:13,13,14           89:19
    founder 9:9             33:14 53:13 54:9     128:15,16 129:22     government 85:5
    founding 10:6           58:15,16 61:11       133:4,17 134:24        145:11
    four 20:2 26:2,8        67:3,15 71:24        137:15 141:9         governors 92:25
      26:16 48:11 50:14     82:25 83:5,14,17   goes 51:8              graduate 132:18
      50:15,23 62:16,18     89:5,10,13,15 98:2 going 6:1 7:21         graph 109:11
      63:13 120:4           102:10 108:5         11:20,23 13:13       great 52:3 67:17
      123:16 133:3          109:12 110:23        14:5 17:2,11 20:1      89:16
    free 150:14 151:20      115:22 136:11,18     21:17,17 22:3        greater 48:7 84:23
    frequently 59:3,5       136:20 146:1,11      23:14 26:12 30:18      95:15
      137:20              given 10:12 12:21      33:11,12,23 34:2,7   greatest 135:11
    front 14:10 26:21       20:18 21:15 33:1     35:13 36:13 47:14    grebenc 110:22
      27:5 32:5 42:14       57:20 85:5 93:6      47:22 56:13 60:6     green 68:8
      75:20 80:8 81:12      110:19 122:3         60:21,22 61:10       greg 12:10,16,17
      135:16                147:13,17            63:10 65:17 71:9       13:6,7 15:9,13,16
    full 6:6 16:14 45:9   gives 11:6 55:1        71:13 78:4,7           33:5 52:9,11,16
      88:13,19,21 91:7      75:10 85:6 117:19    80:18 81:7,11          53:23 54:24 78:24
      91:17 123:7           135:17,18            82:3 85:10 86:12       79:12 80:25 82:22
      133:15              giving 61:4 90:17      87:11 89:16,17         82:23 93:14 94:14
    fully 57:3              98:4,5 116:9,12      91:8 92:16 93:6,8      106:11,12 141:9
    function 48:12          118:13               93:8,9,23 95:17,19     143:1,11 145:12
    funny 31:8            glad 34:4              95:19 96:10 97:9     greg's 81:3,8
    further 5:5 40:14     glass 123:22           97:10,20 98:2        ground 7:11,12,21
      45:16 46:7 147:18     125:23 126:22        99:14 100:11,23      grounds 23:19
      148:1               glen 6:10              102:10,13 105:9      group 29:3 84:17
    fused 132:8           go 7:19,21 10:11       106:1 108:24           142:7 144:22
    future 29:11 49:24      13:25 14:5,10        109:22 111:3,5,10      145:4,8
             g              17:21 18:1,16        111:15 121:16        groups 85:8
                            19:9 21:9 22:3,4     125:4,9 128:6,13     grow 102:14
    gateway 1:19 2:10
                            23:22 24:18 26:11    128:14 133:15          134:16
    gears 113:21
                            33:17 39:3 44:1      134:20 135:2,13      grown 26:1,7
    generally 14:22,24
                            44:10 46:1,7 47:5    136:2,19 137:9,9
      78:8 82:19
                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 166 of 185 PageID# 2781


   [growth - increasing]                                                            Page 14

    growth 26:18             96:3 115:1 127:24      127:17 136:15         48:9 54:6 57:10
      27:23 115:12         headlight 123:23      honest 46:21             75:9,13 120:2,16
    guess 30:21 41:21        126:8,9,22             57:17 105:24          120:23 121:20,21
      56:2 57:2,2 75:22    hear 90:20 93:17         108:12                127:7,17 131:3
      84:17 89:6 97:19       94:5 97:13 109:24   honestly 92:15           133:21 135:14
      105:25 124:6           136:5               hoops 133:7            ignoring 105:3
    guessing 60:21         heard 39:4 67:22      hotel 73:10 76:22      immediately
    guy 37:11 52:17        hearing 85:22            76:23,25 77:2         102:24
      88:13 90:6 121:1     help 14:2 28:10          120:9               impact 7:9
              h              33:23 85:8 93:2     hotels 77:1            implemented
                           helpful 84:14         hour 33:6 101:13         81:13,24
    h 16:23
                           hereinafter 5:21         128:13,13           implies 132:2
    h.r. 85:12 126:1
                           hereunto 148:5        hours 70:4 77:11       important 41:23
      145:14
                           hey 89:5,19              77:13,16 86:21        68:2 75:10 92:13
    half 101:13 128:14
                           high 31:24 66:13         87:1                  134:5,14,15
    hand 148:6
                             74:5 126:18 133:8   house 90:18 116:4      impressed 45:7
    handbook 4:10
                           higher 8:18 35:11     housing 115:13         incensed 31:2
      71:9,17 72:1,6,8
                             35:11 50:19,25      huh 7:24               incentivized
      72:14,22 74:22
                             64:15 68:6 84:19    human 85:12              100:17
      81:18 82:6,12
                             113:7 142:2         hunter 102:18          incident 35:19
    handed 19:16
                           highest 21:18 93:9    huron 24:10,14           84:1 99:21
      27:10,13 90:5
                             102:25              husband 94:23          include 57:11 58:3
      99:5 110:16 111:6
                           highly 4:15 40:17               i              58:13 62:21,22
      111:7 124:12
                             42:2 103:9 104:1                           included 57:12,16
    handing 143:8                                i.e. 73:11
                             117:4 119:6                                  149:13
    hands 17:23                                  i.t. 115:18 145:10
                           highway 6:10                                 including 58:8
    handwritten                                  idea 12:19 112:21
                           hired 63:14,18,20                              65:10 77:16 82:7
      140:7,8                                       116:5
                             129:6 134:17                                 92:17 103:18
    hang 89:4 136:20                             ideally 125:21
                           historic 16:11,12                              114:6 117:5
    happen 97:7 99:17                            identification
                           historical 49:11                               119:15
      141:22                                        13:19 17:18 34:14
                           historically 55:2                            incorporated
    happened 35:23                                  60:13 71:19 77:24
                             140:8                                        151:12
      76:20                                         79:25 104:3
                           history 64:12                                incorrectly 118:13
    hard 49:2 81:6                                  138:11
                             137:14                                     increase 31:2 33:2
      100:10 112:10                              identified 19:15
                           hitting 100:15                                 35:5,9,9 112:15,16
      125:3,14                                      23:16 58:10
                           hold 62:15                                     135:5
    harder 7:14                                  identify 49:24
                           holding 53:1 64:8                            increases 33:25
    harm 76:4,5                                     125:19
                             85:24                                        34:6,25
    hated 94:22,24                               idle 36:14
                           holes 126:12                                 increasing 28:22
    haves 124:4                                  iedc 15:18 18:15
                           home 16:22 24:11                               31:5
    head 7:25 39:17                                 18:22 20:10 31:21
                             39:3 98:14 127:11
      74:23 80:23 90:14                             36:19,22 44:11
                                    Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 167 of 185 PageID# 2782


   [index - know]                                                                 Page 15

    index 3:1,4 4:1       informed 99:13        issued 41:25          justified 50:17
    indianapolis 19:1     initial 59:25         issues 69:16                    k
    indicate 5:11         input 66:18             101:14 130:20
                                                                      keep 11:23 53:18
    indicated 36:14         100:11              item 47:25 48:22
                                                                        54:19 78:4 80:18
      53:10 57:9          inside 129:6,9          117:12
                                                                        86:4,11,21 92:2
    indicating 13:22      instances 90:11       itemization 114:7
                                                                        109:3 113:23
      25:7 46:13 60:20      91:5,16             items 16:2 78:22
                                                                      keeps 54:25
      77:6 80:20 104:21   institution 20:25       115:14
                                                                        140:20
      104:24 106:2,25       21:1                          j           kelli 109:24
      109:18 149:13       instruction 146:1
                                                january 59:10         kelliann 1:23
    individual 6:20         146:11
                                                job 11:6 16:4           147:7 148:13
      11:17,22 58:3,6     integrity 92:13
                                                  23:16,16 31:3,19    kept 54:21 116:3
      61:23 71:4 85:18    intend 109:3
                                                  32:17,19 36:25        140:18
      91:12 128:3,6       interest 12:6 55:10
                                                  44:14,15,19 69:6    key 86:23
      129:3 134:11          122:23
                                                  69:19 120:22        kind 30:18 75:25
    individuals 28:22     interested 80:19
                                                  126:2 143:21,24       80:22 82:14 102:6
      131:13                125:8 148:3
                                                  144:3                 123:25 125:3
    industry 129:11       interesting 31:20
                                                jobs 85:8,9             134:25 141:1
    inequitable 45:17       75:8
                                                jobseq 10:21,24       kinds 93:10
    inflation 20:2        interests 12:11,18
                                                  11:1 19:11 26:4,7   knew 29:24,24
      49:18 55:8            12:20
                                                  42:7,24 62:7 64:3     122:22 124:19
    inform 98:24          interfacing 135:14
                                                  66:15 68:1 69:15    know 9:4 13:24
    information 6:2       interfere 18:10
                                                  69:16 82:16 85:16     14:2,3,25 20:16
      11:5,6 18:8,12,19   international
                                                  85:19 100:11,13       22:23 24:13 25:20
      20:9,14 22:12,19      83:13
                                                  101:14 102:8          26:12 27:19 30:11
      38:18 40:18 41:4    internet 127:1
                                                  110:7 111:5           38:25 39:15 41:11
      41:6,18 42:2,6      interns 70:3
                                                  114:23 115:5          41:14,16 42:8
      52:22 53:16 54:21   invested 119:15,20
                                                  119:10 123:21         43:3 44:5 46:19
      65:10 66:22 68:3    investment 36:21
                                                  127:4                 47:13 49:5,8 50:6
      68:13 70:13 86:25     85:3
                                                john 12:9,15 13:8       51:12,13 52:22
      94:13 95:5 101:19   investments 7:8,9
                                                  13:9 15:10,19,20      53:3 54:3,6,9
      108:17 114:5,8,15   invite 133:11
                                                  43:7,9,13 82:23       55:11,16 56:3
      114:19,20 115:20    invited 133:12
                                                  110:22 117:18         58:25 59:3,5,21
      115:21,25 116:10    involved 66:25
                                                  119:4 144:24          63:10,11,21 64:1
      117:5,6,10,13,24      78:19,22 84:4
                                                  145:10                64:17 66:14 67:19
      118:3,10,17,23        130:13,15,19
                                                judgment 46:14          73:6 74:11,23,24
      119:7,9 122:15        139:4 141:5
                                                july 72:3,6,9,14        78:23,25 79:2,9
      126:13,21 127:2     involvement 141:8
                                                  80:11 81:12           81:11,14,15 83:12
      130:9,12 141:15       141:10
                                                jump 133:7,8            85:14,18 86:7
      142:3,5             issue 24:16 32:25
                                                jumped 7:12             87:22,23 88:24
                            33:1 84:2
                                                                        89:24 90:2 91:4
                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 168 of 185 PageID# 2783


   [know - lombardo]                                                                Page 16

      91:20,23,24 92:1,3   large 10:12 24:9      letter 4:6 16:3           105:5 116:9,12,13
      97:16 98:25 99:3       85:15 127:3 136:1      31:4,8,12 32:1,5       118:18 121:8,12
      99:16 100:10         late 76:24 139:23        33:24 34:12,22         122:3,4,7,12 124:2
      102:14,15,19,20      laura 73:19              35:14,18 36:16,18      124:5,7,10,12,13
      103:7 105:8,22         140:19,25              38:16,21,24,24         124:16,24 125:9
      106:8 107:23         lawful 5:18              39:1,5,7,8,19,20       132:7
      113:9,17,21          lead 145:8               81:16 95:4 97:19    listed 56:17 151:7
      115:16,17 116:2      leadership 29:23         139:10,21 149:19       151:17
      116:13,15 119:11       30:9 39:4 42:23     letters 31:9           listen 83:3
      121:1,14 123:1,24      93:10 94:12 96:17   letting 127:2          listing 151:7
      124:21 125:7           96:19,20 99:18      level 68:6 115:7,8     lists 45:23 56:15
      126:17 127:2,14        108:7 141:20           115:8 126:18           93:9 133:19
      127:20,21 130:15       144:19,19,21        levels 117:24          litigation 65:22
      130:16 131:22        leading 95:22         liability 4:18         little 7:14,22 10:24
      132:3,10,13 133:7    leads 24:7               138:1,9,18,21          35:17 61:8,9
      134:16,19,23         learn 9:24 19:10      license 19:21 57:6        88:23 90:2 97:19
      135:24 137:20          66:15 75:15            60:5 61:6,7            110:25 123:1
      140:19,24 143:11     learned 42:21         licensee 49:14            126:6 136:21
      144:20               leave 29:8 42:9,13    licenses 19:23 42:5    living 35:9 50:25
    knowing 116:5            42:18 95:8 97:17       114:24                 51:9
      141:3                  102:24 108:4,5      licensing 54:12        llc 1:5 2:3 9:10,15
    knowledge 27:1           116:1 136:21        lie 33:12                 9:17 138:19,20
      37:15,17 38:8,11     leaving 44:16         lied 16:4 33:2,11         149:6 150:3 151:3
      39:21 51:14 70:8       128:24                 44:20               llp 1:18 2:9
      79:15 91:20,22       left 21:16 28:21      lieu 5:5               located 23:7,10
      131:19,20,23           29:5,10 103:13      limited 4:18 61:13     locked 119:8
      143:21,23              110:21,23 125:6        61:20 62:2,2           134:18
    known 122:20             140:20                 65:18,19 119:10     lodge 24:16
    knows 22:9             legal 149:1 152:1        138:1,8,18,21       log 15:21 43:11
    kodak 83:13            leigh 73:19 140:19    limiting 119:23           87:5,9
    koehler 2:3            leigh's 140:25        linberg 1:23 147:7     logan 131:9,9,17
    koehler.law 2:5        leslie 12:9,16           148:13                 131:21 132:3,10
    kyle 83:25               15:10 31:13,17,22   line 19:9 31:10        logan's 132:1,5,8
              l              33:4,6,22 59:18        44:22 93:14 102:5   lombardo 1:8 2:15
                             78:18 83:1,11,18       106:18 107:4           4:7 5:15,25 18:3,9
    labled 104:19
                             88:1,10 93:4,14        149:13 151:7           18:10,14 20:17
    labor 11:5
                             94:22,24 110:20        152:3                  21:8,12,24 22:5,15
    laid 90:15 108:2
                             112:21 132:19       list 19:12,14 21:18       23:7,25 25:11
    language 74:24
                             144:25 145:12,15       21:24 22:6,11,13       26:15,19 27:9,11
      75:2
                           lesser 74:6              56:13 57:5,23          27:22 28:21 29:5
    laptop 41:6
                                                    58:7,9 59:10           29:6,17,24 30:6,12

                                    Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 169 of 185 PageID# 2784


   [lombardo - mcguire]                                                             Page 17

      30:20 31:1,19,22       96:22 97:4 99:8      lower 51:2              75:2,15 76:10
      31:24 33:7,17,25       107:4 112:7,12       lying 36:17             77:14,15 78:16,16
      34:13 35:4,19          129:14 139:4                  m              81:9,21,22 82:1,1
      36:2,9,13 37:15,18     140:22 142:20                                91:17 99:9 100:3
                                                  m 2:3
      38:8 39:5,12,24      long 8:4 19:12                                 102:21 103:6
                                                  macro 10:19
      40:3,15 42:9,21        64:5 69:10 128:5                             105:13,14 110:24
                                                  madam 149:10
      45:17,20,24 46:23      128:8,11 143:10                              117:14 118:19
                                                  mail 40:25
      48:14 55:13,14       longer 50:18 63:4                              127:10 129:15
                                                  main 77:2 123:22
      62:19 67:11,21       look 17:21 27:6,8                              130:1,6 143:22
                                                    123:23
      70:9,14 72:13          28:10 29:13 34:4                            manipulate 104:5
                                                  maintain 72:11
      73:24 74:3,14          34:16 40:8 43:15                            manner 5:10
                                                    111:8
      75:22 76:1,10          47:5,8 57:3 60:18                           map 42:7 67:25
                                                  maker 89:12,14,15
      77:16 79:5 82:8        62:10,11,14 65:1,1                           68:3,7 114:23
                                                    145:4
      83:10 86:5,22          65:2 67:5 69:15                              115:2,10
                                                  making 27:11 28:9
      87:5,8,12,18 91:25     71:21 73:5,6 78:2                           march 35:15,24
                                                    67:17 68:14,20
      92:4,19,24 94:5,9      78:7,9 80:3 86:14                            139:16,18
                                                    70:13 73:23 94:12
      94:10,11 95:7          92:14 93:2 97:25                            marked 4:2,3,5,6
                                                    94:15 99:24
      96:2,9 97:17           114:3 115:6                                  4:17 13:13,16
                                                    101:10 142:8
      98:13,18,22,25         116:21 120:21                                17:11,15 34:7,10
                                                    145:15
      99:3 100:14,17         128:2 137:13,14                              60:6,12 71:14,18
                                                  manage 29:18
      102:23 103:13          138:4 144:10                                 72:20 77:18,23
                                                    30:13,22,23
      104:15 106:18        looked 14:25 41:5                              79:18,24 103:9,22
                                                  management 35:1
      108:21 109:3           42:15 49:12 72:18                            104:3 138:3,6
                                                  manager 28:21
      110:9 111:16,22        86:10                                       market 11:6 67:13
                                                    30:3 59:14,14
      114:6,18 115:25      looking 6:5 14:2                               125:7,8 132:17
                                                    61:14,15 63:1,2,3
      116:14,18 117:7        15:3 16:10 44:13                             134:25
                                                    63:4,9 69:7,7,9
      118:2,9 119:17         45:25 47:7 54:7                             marketing 67:5,6
                                                    70:20 77:10,10
      120:18,20,25           64:10 136:2                                  132:18 135:18
                                                    82:20 83:24 90:18
      127:17 129:6,25      looks 55:2 80:16                              markets 67:12
                                                    91:6 101:13
      130:23 131:7,14      loose 83:8                                    marvin 83:16
                                                    104:20 105:12,15
      137:11,21 139:1      lose 20:4                                     master's 8:21,22
                                                    105:15,19,21,24
      139:15 144:6         loss 15:18                                     69:4
                                                    110:2,21 113:4,4,6
      149:6 150:3 151:3    lost 85:9 118:7                               material 67:5
                                                    113:7,10 129:8,9
    lombardo's 4:9         lot 16:11 17:23                               math 52:17
                                                    129:19,20 131:14
      23:9,12 27:1,19        19:8 24:3,7 31:21                           matter 5:7 7:2,16
                                                    131:15 142:1,16
      48:1,21 53:7,8         66:16,18 67:4,16                             37:1 41:22 102:21
                                                  managers 20:24
      60:11 61:1 63:6        69:18 83:3 84:13                             127:9
                                                    61:23 63:7,11,18
      63:12,17 65:9,20       88:25 89:1 102:17                           mc 124:9
                                                    63:22 65:8,8,11,12
      65:24 69:22 70:1       114:10 124:20                               mcguire 1:18 2:9
                                                    65:25 66:4,7,8
      71:10 73:18 75:11      125:4 126:1,5,12                             5:17
                                                    68:2,14,15,21,22
      83:23 92:17 95:13      126:12
                                                    69:21,21 70:16,25
                                     Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 170 of 185 PageID# 2785


   [mcguirewoods.com - number]                                                   Page 18

    mcguirewoods.c...    misheard 61:21        named 131:13          nice 115:5,7
     2:11                missions 8:22           147:9                 136:17
    mean 16:12 45:25     models 10:19          names 13:5 19:14      non 24:25,25
     61:19 67:20 88:15    102:17                 38:5 40:1 42:5        25:10,10 37:20
     97:6 124:7,12       moment 42:24            44:5 49:10 56:18      48:12 65:12 66:1
     130:15               71:24 76:4 143:15      56:23,24,25           69:22 70:1,7,21
    means 12:22 18:23    monetary 47:3,10        122:16,17,18,19       127:4 130:4,7
    measures 126:20       47:10 56:10          nation 134:18         notarized 149:14
    meet 37:10 133:25    money 18:24 19:6      nationwide 23:11      notary 1:23 147:7
    meeting 18:18         31:21 32:3 36:20     native 109:15           148:14 149:25
     55:1 75:13 93:12     55:9 85:4 90:2       nda 127:5               150:10,18 151:15
     94:1,2 120:9         118:19 119:15,19     nearby 131:12           151:23 152:23
     142:4,5,11,19        120:11 133:9         necessarily 116:13    note 56:20 149:12
    meetings 92:18       monterey 136:17       necessary 29:1        notebook 140:20
     93:2 97:3,4         month 31:23             83:7                  140:21
     115:23 120:4         35:22 54:20 58:15    need 8:8 11:11,13     notes 20:10 21:5
     142:8,10            monthly 55:1            27:4 28:9 47:8        43:19 44:23 45:4
    members 69:20         115:22                 56:22 66:19 84:12     45:6 53:1,3,6
    memorize 56:23       months 34:24            89:13,21 94:20        56:15,17 58:17
    men 94:22,24          66:15                  100:12 101:15         59:6 114:11
    mentioned 16:16      morning 5:24 96:3       103:9 119:11          119:21 121:3
     22:16 57:7 88:22    mouth 134:9             127:2 128:14          122:16 123:8
     94:16               move 11:12 47:14        129:1 141:21          127:7 131:18,22
    merit 31:2 33:25      56:13 113:22         needed 98:4             132:1,2,5,8,20,24
     34:6,25 35:4,9      moved 138:22          needs 18:20 66:23       133:13 140:7,9,14
    met 36:22            moves 11:11           negative 29:18          140:20 144:11
    mid 59:10            moving 103:16           30:12,21            notice 4:3,9 13:5
    middle 77:1 90:21     129:3 144:5          neighbor's 94:23        13:17 14:11,20
     94:4                msa 11:8              nephew 13:9             48:22 60:11 61:1
    midwest 23:7,10      multi 118:25          never 41:4 87:19        92:19
     149:17 152:1         119:3                  124:19              number 4:2 17:5
    military 91:3,4      multiple 35:6 60:2    new 63:15,18            22:24 23:6 47:25
    million 135:1                 n              75:15 81:2 84:6       48:22 49:12 50:11
    mind 7:8 39:23                               85:8 90:16 100:5      51:2 53:14,17
                         name 5:12,12,14
     61:11 62:12 64:20                           100:7 107:8,12        54:11 59:13 61:14
                          6:6 9:21,25 19:12
     64:22 114:25                                110:7,9 112:23        62:3 63:21 64:25
                          31:13 33:10 38:4
    minded 95:20                                 113:15 124:22         65:6 87:12 88:7
                          38:6 44:5 45:4
    minimum 123:11                               132:18 133:16         92:17 101:24
                          57:23 88:14 107:5
     123:13                                      136:2                 102:3 103:16
                          131:10 135:19
    minutes 21:3                               newest 84:6             106:21 109:13
                          149:6 150:3,4,15
     22:16 45:7                                                        110:13 114:4
                          151:3,4,21
                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 171 of 185 PageID# 2786


   [number - page]                                                               Page 19

      117:1 119:13        occupational            139:1 147:3,8         137:15
      135:4 136:15          126:11                148:6,15 149:2      opportunity 16:5
      149:7,13            occupations           okay 9:5 13:4           85:3 98:2,6
    numbers 12:14           126:18                14:12,15 18:7,14      116:21 120:20
      26:9,21 27:4,7      occur 96:4              23:3,5,21 24:19     opposed 7:24
      50:10 52:6 69:11    occurred 35:15,20       29:12 36:13 38:15     91:18
      103:7 134:23          95:1,3,23 142:19      45:15 46:14,15      options 98:1,7,8
      151:7               occurring 95:16         59:19 60:19 65:19     98:12
             o            october 37:5,7          71:6,23,24 73:8     order 135:3
                            42:16,16 59:7         77:8,14 80:12,21    organization 4:18
    o'clock 93:3
                            82:7 94:4 98:14       88:24 91:13 93:21     104:9 138:8,18
    oath 5:5
                            103:17 108:17         95:1 104:24         original 78:24
    object 7:18 21:9
                            109:2 127:24,24       106:24 111:18         146:13
      21:25 22:17,22
                          odd 31:8 102:6          114:2 119:5 120:2   originally 33:18
      23:15,19 24:17
                          offer 31:3,23,25        128:10 129:13       ortiz 16:17,20
      26:20 32:12 34:2
                            32:19 33:8,24         138:14 145:3,17     ought 128:15
      39:22 43:25 45:21
                            34:22 36:25         old 6:10              outlook 40:25
      49:6 55:25 60:1
                            124:21 139:21       once 6:16 9:23        outside 57:10
      61:18 63:19 65:17
                          offered 31:18           20:22 36:17 59:11     68:10,10 73:11
      67:23 68:23 70:18
                            44:15,19 95:6         67:2 83:6 92:13     overall 61:22 64:2
      70:22 73:2 86:9
                          offering 31:13          93:1 122:4          overflow 76:24
      91:8 92:5,11
                          offers 32:17          one's 38:6            overlaps 91:9
      95:25 96:12 99:6
                          office 24:10,10,14    ones 58:10,12,22      overseas 85:10
      101:2 104:16
                            42:22 43:4,6          75:15 113:15        overtime 70:5
      105:9 114:21
                            86:24 90:19,25        121:2 123:23          87:13,18
      122:9 125:2
                            93:13 98:14         open 8:9 128:25       owe 92:6
      126:23 131:16
                            108:23 140:25       opening 19:7          owes 92:3
      135:23 137:12
                            148:6                 59:20               owner 12:1
      140:16
                          official 150:15       opens 54:10           owners 12:8 13:6
    objected 56:21
                            151:21              operating 4:12,14       13:10
    objection 24:16
                          oftentimes 44:20        77:22 78:11,14,20   ownership 12:6,11
      46:6 47:4 56:1,21
                            145:15                79:1,7,10,16,22               p
      63:24 71:2,3
                          oh 2:5 14:18 30:10      80:10,13,25 81:4
      85:19 96:5 105:10                                               p.m. 145:25
                            38:23 60:24 85:23     81:19,25 82:11
      129:21 130:8                                                    page 47:5,6,7
                            89:7 97:11 106:14   operational
    objections 4:9 5:9                                                  72:19 77:4 80:9
                            109:14 111:3          145:13
      60:11 61:1                                                        104:18,22,25
                            112:9 123:1,6       operations 73:12
    obtain 45:20 68:2                                                   105:25 106:15
                            134:14 141:17         73:15 103:17
      73:21,22 100:17                                                   109:9,20 149:13
                          ohio 4:19 5:19          130:14 145:1
      133:16                                                            149:15 151:7
                            24:9 94:8 98:16     opportunities
    obviously 96:24                                                     152:3
                            138:9,19,21,22,24     120:22 135:18

                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 172 of 185 PageID# 2787


   [pages - point]                                                              Page 20

    pages 53:1 104:18    pasted 41:15,18       period 7:6 27:3       ph.d.. 5:22
    paid 50:22 51:11     pattern 95:14           45:19 46:24 50:18   phone 31:17 37:11
     88:11,13 90:11      pause 8:4 111:21        62:10,21,22 64:6      42:20 59:1 85:23
     108:10 113:6        pay 18:23,24 19:5       64:10 75:3 83:19      89:2,10 90:6,7
     120:11                33:2 35:11 36:20    perjury 5:8             101:12 123:19
    paper 33:13 119:8      49:9 51:11 87:13    permission 30:7         149:3
    par 67:14              87:18 94:24 108:9     118:4,10            physically 5:3
    paragraph 18:6,8       108:11,12 109:16    permits 115:13          24:4,5
     18:13 20:10,15        120:8               person 5:6 19:15      physics 52:17
     22:20,21,24 23:6    paying 120:20           19:18 31:18 36:23   pick 7:14
     24:21,24 25:13,25   payment 134:13          45:4 52:19 66:18    picked 31:17
     27:24 28:1 29:13    peculiar 139:20         68:4,8 74:1 95:20   picking 125:5
     29:16,19 30:25      penalty 5:7             112:18 113:3        picks 90:7
     35:13 36:5,9        pending 8:10            142:3               pie 109:10 110:6
     37:18 38:12,16,22     136:10              personal 75:25          110:25 111:4,5
     39:11 40:8,14       pentagon 91:2           76:15,19 91:22      piece 33:13 110:25
     42:3 43:15,16,19    people 11:7 18:18     personally 93:11        111:4 126:6 128:7
     44:21,25 45:10        18:24 19:9,11,20      97:13 136:13,14     pipeline 114:22
     46:16 81:5 86:13      20:5 21:1 28:10       150:11 151:15         115:2,15,17,23
    pardon 11:25           28:14 44:6 49:12    personnel 72:16       pitting 141:20,22
    parentheses 50:7       53:14 54:3,8,11       72:18 86:4,8        place 11:12 96:16
    part 23:6 25:22        60:4 61:5 68:5        140:10,13             117:9 119:6,9
     28:25 29:4 30:10      84:6,11 93:7        persons 68:10           131:12 136:17
     84:5 90:21 93:19      97:11 102:11          111:6                 147:19
     151:9                 112:14 117:23       perspective 135:5     placed 42:9,12,18
    partial 116:12         118:14 120:5,7      persuade 37:21          140:10
    participating 5:2      123:17 124:18,20      38:9                plaintiff 1:5 14:11
    particular 11:8        134:16,23 135:10    pertains 128:23       plaintiff's 4:8
     18:25 22:13 32:8      135:16 142:2,6      peterson 12:9,12        60:10,25
     91:1 101:3 126:19     145:3                 12:16 15:10,22      plaintiffs 2:2
    parties 5:8          perceived 29:17         23:17 59:18 78:18   plan 106:4 107:2
    partnership 84:23      29:19                 83:18,19,22 88:1      107:25 108:1,8
    parts 32:1           percent 28:23,24        91:11 93:4 94:11    play 91:6 133:6
    party 5:12 31:4        53:17                 112:21 113:17       plaza 1:19 2:10
     131:11 148:2        percentage 13:1,2       132:19 144:25       please 5:11 6:6 8:7
    passed 97:16           24:13 27:2 103:2    peterson's 83:11        23:23 58:14,15
    passing 67:21          113:12              ph.d. 1:13 3:7 5:18     149:11,11
    password 102:1       performance 35:1        8:24 147:10 149:8   plenty 68:5
     117:16,17             129:14                150:4,9 151:4,13    plus 50:7
    passwords 117:12     performer 129:16        152:20              point 9:14,18
     117:19                                                            22:18,23 30:13

                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 173 of 185 PageID# 2788


   [point - provide]                                                              Page 21

      32:6 33:21 38:11    preceded 73:19        pricing 40:17 41:7     produced 51:14
      46:25 48:18 50:24     88:13                 41:8,10 114:24         53:3 71:10
      51:8 57:21 58:25    preparation 78:19     primarily 23:25        producing 99:9
      83:4 90:3 95:7,17   prepare 14:22         primary 54:10          product 11:1
      95:21 97:22 99:21     16:24 88:5 109:5      145:4                  19:21 54:12,12
      108:20 109:2        prepared 59:9         prior 9:8 10:6,8         67:25 84:12
      112:4 123:23          89:9 106:8            14:16 30:14 31:23      119:10 125:12,13
      145:18              preparing 120:13        57:20 59:21 65:8       134:22 135:11
    pointed 51:1          presence 147:14         65:23 69:22 72:9     production 149:15
    points 74:5 75:24     present 2:14 5:3        73:21,23 74:24         149:17,22
      76:6 101:11,20,24     15:17 20:1 48:10      75:1 96:4,20         products 115:12
      101:25 102:3          49:17,19,21,23        97:10 99:24          professionals
      103:2 144:2           50:3,5 52:18 55:5     100:25 102:24          66:11
    policies 72:23,25       76:20 98:13           110:19 112:17        profit 12:18,19,21
      73:25 82:5            121:20 123:4,15       122:12               program 53:21
    policy 16:22 73:6       123:16 142:25       privileged 130:9       programs 69:11
      74:2 76:9 81:20     presentation 54:9     probably 6:15          progress 67:17
    portion 61:13 62:2      83:1 106:4            9:20 15:20,23,25     projects 10:13
      129:4               presentations           19:18 31:20 37:6     promoted 142:8
    position 36:10          82:25 83:15           39:2 54:2 63:4       promotions
      37:16 105:21        presented 99:18         85:14 97:22            142:14
      141:18,19             139:21 142:5          106:12 110:15        pronounce 9:24
    positions 143:25      presenting 104:9        124:13 128:15        pronouncing 10:2
      144:4               president 144:25        144:1                properly 23:8 59:9
    possession 116:23     presumably 74:5       problem 23:18          proposal 104:11
    possible 18:20          75:24               problems 130:20          104:14 111:12
    possibly 28:11        prettier 145:21       procedure 5:20         proposed 29:22
      135:9               pretty 59:10            61:2 78:20 79:10       97:1 104:8 105:1
    postings 11:6           100:10 121:2          146:8 150:5 151:5      107:2 108:2 109:6
      69:19 126:2         prevent 77:9,12       procedures 4:12        proposing 108:3,5
    potential 29:25       prevented 77:15         4:14 77:22 78:11     prospecting 100:4
      56:15,16 57:4       previous 18:16          78:15 79:1,8,16,23     100:7
      58:2,7,18,21,23     previously 4:3,5,6      80:10,14,25 81:4     prospective 43:22
      122:16,18,19          4:17 13:16 17:15      81:19,20,25 82:6       44:2,24 124:4,6,8
      132:5 137:23          34:10 39:14 98:15     82:11 117:4            125:1 132:11,14
    power 7:8 50:8,9        138:6               process 28:2 81:7      protect 117:10
    powerpoint 41:15      price 46:3,5 48:10      117:1,3 119:5          119:6 127:1
      82:25 83:1,14         49:15 50:20,21        140:6                protection 117:4
    practice 74:3,10        51:4,7 54:13,16     processes 117:9        provide 8:10
    prayed 17:1             125:16              procure 42:19            38:22 45:9 66:17
                                                                         67:24 83:19,20,22

                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 174 of 185 PageID# 2789


   [provide - reduce]                                                              Page 22

      99:23 100:2         put 15:21 16:5,21     rate 20:2 27:18,20     rebates 76:8
      124:19 126:4          55:9 57:23 75:19      48:12 49:12,18       recall 6:24 7:4
      135:7 136:7           76:15,16 80:8,25      53:11,20,20 55:4,8     15:16 35:22 37:14
    provided 5:19           81:2 89:6 93:8        55:10 102:25           40:3 42:12 44:13
      22:5,9 51:21,24       95:19 96:16 97:17     107:10,16              56:16,18 59:17
      81:21 82:8,19         102:23 108:24       rates 55:7 112:15        84:1 98:19 101:18
      83:9 84:7 98:9,9      111:15 112:10       ratio 54:18 61:4         113:20 142:22
      99:24 121:8           115:17 116:1          61:12,22 62:6        receipt 72:14
      123:19 130:11         126:10,25 134:9       64:2,15,18             149:18
      131:2,24 141:11       135:21,25 141:18    ratios 59:13 61:14     receive 31:1 35:7
    provides 11:5                  q            reach 102:10             70:4 91:7 135:13
    providing 84:4                              read 14:24,25 36:8     received 31:12
                          q3 110:7
      141:15                                      43:15 56:19 58:9       40:20 59:6 76:7
                          qualified 147:9
    provisions 37:20                              58:9 61:21 80:8        91:17 116:17
                          quarter 110:5
    public 1:23 147:7                             80:23 81:1,9         receiving 58:17
                          question 8:2,6,6,9
      148:14 150:10,18                            82:13 106:10         recess 139:25
                            23:23 26:10 43:7
      151:15,23 152:23                            145:24 150:5,6,12      144:13
                            43:9 47:8,9,12
    pull 115:11                                   151:5,6,17           recognition
                            51:4 55:6 59:21
    pulled 54:24                                reading 23:2             135:19
                            61:9,10,19 72:21
    pulling 53:25 54:1                            40:13 149:19         recognize 14:3
                            83:21 90:21 91:14
    punch 87:3,3                                ready 57:21 65:4,5       34:19 78:10 80:6
                            101:3 118:12
    purchased 10:9,10                             73:7 77:7 90:5         138:15,16
                            119:4 121:7,17
    purport 119:16                              real 33:1,7 78:5       recollection 16:1
                            122:10 128:13
    purported 48:2,22                             84:14 85:13            32:6 41:20 62:17
                            130:25 136:10
      114:7                                     really 12:13 21:13       107:24 139:13
                            144:15
    purportedly 97:24                             27:4 82:23 89:11     recommendation
                          questions 14:12,24
      114:5,8 117:7                               89:12,17               141:12
                            18:1 43:14 59:21
    purports 106:3                              realtime 11:6          recommended
                            83:7 128:9,23
      138:17                                    reason 9:21 21:14        141:9
                            129:1 145:18,23
    purpose 14:1                                  43:1 56:22 57:15     record 5:13 6:7
                          quick 16:21
      18:18 36:18                                 80:22 92:18 99:22      11:24 47:18,20
                          quickly 31:15
      133:15 134:3                                101:5 103:18           56:21 86:21
                          quiet 71:4
    purposes 13:18                                110:12 115:24          103:12 111:21
                          quite 19:12 105:5
      17:17 34:14 60:12                           136:6 141:11           128:16,18,20
                          quotas 100:15
      71:18 77:23 79:24                           149:14 151:8           143:15,17 151:9
      104:3 138:10                  r             152:3                records 86:23
    pursuant 61:2         r.p.r. 148:13         reasonable 74:11       recoup 133:12
      146:3,7             raise 50:8,25           95:20                recruiter 22:6,8
    push 21:13 89:17      raised 50:7           reasons 134:7          reduce 110:24
    pushed 21:13 29:2     ran 15:25 29:23       rebate 76:8              111:4
      33:14 68:6

                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 175 of 185 PageID# 2790


   [reduced - returned]                                                          Page 23

    reduced 91:18         relationship 13:6     reporter's 3:14       rescinded 31:3
      147:14                16:7 27:12 31:16      147:1               research 9:16
    refer 18:13 42:3        32:7,14 44:24       reporting 5:4,10        134:24 139:22
      48:6                  57:19 95:15 111:9   represent 5:15,25       145:1
    reference 132:7       relationships           17:12               resemble 145:21
      149:7 150:2 151:2     38:19               representation        residential 6:9
    referenced 27:23      relative 48:15          11:21               resigned 28:25
      39:11 147:13,17       148:2               representative        resources 85:12
      150:11 151:15       relevant 65:21          11:15 17:9 59:15      119:15,20
    references 28:17      relied 52:21,23         61:15 65:15,23      respect 18:12
      43:19               relief 47:3,10          71:12 82:4 86:18      23:12,15 25:25
    referred 35:18        rely 68:13,17,20        87:14 88:5 92:21      44:21 49:3 61:22
      53:2 84:1 142:19      70:13                 103:20 117:3          61:23 82:11 87:20
    referring 20:9,20     relying 51:15           119:14 128:24,25      100:14 119:12,12
      22:20,20 29:20      remainder 12:16         129:7,10 131:3      respond 7:24
      30:2 38:21 41:1     remains 126:21          133:24 134:7        response 32:4
      52:8 118:16         remember 15:15        representatives         71:10
      142:10,11             33:10 51:9 95:9       28:3                responsibilities
    refers 20:15 24:24    rememberable          represented 5:12        105:19
      44:25                 9:23                  107:23              responsibility
    reflect 51:9          remind 82:14          representing 5:17       129:24
    reflected 137:17      remote 1:12             6:22                responsible 27:11
    reflects 26:14        remotely 5:4          represents 106:21     restate 30:21
    refused 19:13           43:11               reprimand 84:3          94:10 98:24 99:2
      67:11,13 97:21      renaming 105:20       reputation 10:1         118:21
    regard 46:8 67:16     renewal 27:17,19      request 8:8 35:4      restricted 45:19
    regarding 47:25         48:12 51:4,8 64:2     39:16,20 62:7         46:24
      82:4 87:12,18         100:20 102:25         123:18 127:6,13     restroom 47:15
      91:25 92:7,19         107:14,18 113:14      151:9,11            restructuring
      97:3,4 117:3        renewals 27:15        requested 19:15         136:7
      131:3 146:2,11      rented 133:3            39:13 49:13         result 48:1,21
    regardless 76:2       repeat 8:7 121:16       127:11,12,15        retained 3:17 18:9
    region 11:8 126:19    rephrase 8:7            136:18 146:1,7,11     21:24 114:6,18
    rejoined 111:22         21:21 40:21 59:4    requesting 61:7         116:14,16,18
    related 7:5,8,17        137:2                 95:5                  117:7 119:16
      13:8,11 15:18       report 105:14         requests 38:17        reticent 108:9
      65:7 69:19 115:10     115:10                39:9,11,21 40:15    return 8:4 36:21
      123:6 131:12        reported 95:22          71:11                 39:24 40:15 59:1
      145:13              reporter 3:17 5:1     require 66:11 69:2    returned 19:13
    relating 11:21          8:1 11:3 63:16      required 87:5,9         39:14 40:3 149:18
      44:24                 110:1 150:7           149:25

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 176 of 185 PageID# 2791


   [revenue - satterwhite]                                                            Page 24

    revenue 10:23              88:15 90:5,6 93:7   rule 61:2                112:3,13 115:22
      26:5,9                   95:4 100:4 102:20   rules 5:19 7:11,12       118:19,19,20
    revenues 27:2              103:9 104:12          7:21 146:3,8           129:6,9,14 130:6
    review 58:3,5,7            106:23 107:5          150:5 151:5            130:14,16 134:8
      101:23 139:5,10          108:2,4 111:7       run 10:19 90:1           134:12 135:21
      146:2,7 149:12           120:6 127:16        running 53:20            136:7 142:12,13
      150:1 151:1              131:7 132:8           69:18 93:7 108:23      145:12
    reviewed 14:16             134:19 141:14       runoff 20:4            salesforce 54:2,22
      106:12                   142:12,13                     s              54:24 55:12
    reviewing 14:6           rick's 33:22 96:21                             101:20,21,23
                                                   s 4:12 11:1,1,4,4
      23:4 24:22 25:18         131:24 133:14                                102:1,2 117:17,22
                                                     16:23 77:19,21
      29:14 34:18 36:7       rid 112:8                                      117:24 118:4,11
                                                     149:15 151:8,8
      38:14 40:12 43:17      right 9:4 10:2 17:2                            119:1,2
                                                     152:3
      45:2,14 46:16            24:4 26:16 29:6                            salespeople 19:2
                                                   salaries 28:23
      60:15 65:3 71:22         30:11 34:23 37:4                             22:6 28:11,14
                                                     105:3 112:19
      78:1,3 80:5 86:15        38:6 39:23 45:12                             29:22 58:11 84:6
                                                     142:2
      138:13                   46:16 51:9 69:18                             88:25 120:8
                                                   salary 31:2,5
    reviews 139:17             98:6 109:17 111:2                            134:17 135:2
                                                     35:11 107:6
      140:5,23                 111:17 120:2                                 137:7,8,15 141:15
                                                     112:15,17,24
    revise 51:3                125:6,14 145:13                              141:17,20,22,24
                                                     113:7
    revised 16:23            road 24:11,14 42:7                           salesperson 26:22
                                                   sale 16:14 19:24
      28:19,20                 67:25 68:3,7                                 35:12 89:18
                                                     54:18 57:10 89:1
    revising 28:2,17           114:22 115:2,10                            sam 77:19
                                                     130:17
      36:2                     115:15                                     sat 33:5
                                                   sales 16:11,11,12
    revision 30:10           rob 5:16 88:13,22                            satterwhite 2:9
                                                     22:7 23:12,13
    richard 1:8 2:15           91:2                                         5:16,16 7:18
                                                     26:1,4,7,14,18
      4:7,9 5:15 18:3        robust 126:11                                  13:24 17:24 21:9
                                                     27:1,3,8,8 28:3,21
      34:12 60:11 61:1       rod 51:23 93:14,24                             21:25 22:17,22
                                                     29:2,22 30:3 46:2
      149:6 150:3 151:3      rodney 2:9 149:5                               23:14,22 24:15
                                                     46:4 51:7 53:19
    richmond 1:3,20          roll 108:8                                     25:14,19 26:20
                                                     53:20 54:4,19
      2:11 84:23 94:7        rolled 108:1                                   32:12 34:2 35:16
                                                     55:1 59:14 61:15
      98:16 130:19           room 5:3 7:15                                  39:22 40:10 43:25
                                                     69:10 78:17 79:8
      143:1                    25:23 33:5 103:10                            44:8 45:12,21
                                                     83:2,2,13,14,15,17
    rick 16:4,13 19:1          103:13 112:7                                 46:6,9,13,17 47:4
                                                     83:25 84:5 88:14
      19:11 20:16 30:17      rooms 75:19                                    49:6 51:25 52:4
                                                     91:4 99:25 100:18
      33:9,9,14,14 36:17     rough 146:15                                   55:25 56:20 60:1
                                                     100:20 103:17
      36:18,22 37:10         roughly 56:25                                  60:20 61:18 63:19
                                                     104:20 105:1,7,12
      44:13,20 46:20         routinely 139:17                               63:24 65:17 67:23
                                                     105:15 106:4
      52:25 57:8,8,18,23     rpr 1:23 147:7                                 68:23 70:18,22
                                                     107:1 108:1 110:2
      75:18,20 76:15,17      rsatterwhite 2:11                              71:2,7 73:2 80:17
                                                     110:7,10,19,21,22
      82:22 84:2 87:22                                                      80:20 85:21 86:1
                                                     110:23 111:6
                                      Veritext Legal Solutions
    www.veritext.com                                                             888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 177 of 185 PageID# 2792


   [satterwhite - shut]                                                           Page 25

      86:9 90:20 91:8     screen 6:4,4 112:8    send 18:24 31:22       severance 10:12
      92:5,11 93:16,19    screw 95:19             57:8 73:11 89:22       95:6 98:8
      94:21 95:25 96:5    scroll 13:22 14:1       95:5 143:3           shaking 7:25
      96:12 99:6 101:2      60:16,17 73:5       senior 59:14 61:15     shared 13:5
      104:16,21,23          80:3,15 106:1,24      63:1,3,7,8 65:8,11   sharing 30:9
      105:9 106:2,25      sea 144:22              66:4,8 68:15,21      sharon 12:10,17
      109:12,18,24        seal 148:6 150:15       69:7,21 77:10,14       15:11 16:8,10
      111:19 112:6          151:21                78:16 81:21 82:1       73:16 74:16 93:14
      114:1,21 118:6      second 30:15 36:9       105:20,23 113:6,9      145:1,14
      122:9 125:2           50:5,7 80:9           129:20 131:15        sheet 20:23 21:8
      126:23 128:5,10     secret 114:5,19,20    sense 8:11 24:20         41:14 54:25 70:4
      128:12 129:21         117:6                 31:9 75:10 87:1        109:10 114:7,24
      130:8 131:16        secrets 117:5           90:10                  149:13 151:7,10
      135:23 137:12         119:7,16            sensitive 104:23         151:18 152:1
      140:16 145:23       section 73:6 77:5,9   sent 20:23 39:1,5,6    shelly 137:5
      146:14 149:5          115:10                40:5 41:6 51:22        145:12
    savage 73:19          sector 67:11            51:24 81:16 98:13    shifted 10:22
    saw 66:9,10 68:24     secure 38:17 59:22      99:5 120:17 142:2    ship 120:12
      68:25 95:14         see 11:7,9 19:11      sentence 36:12         shoot 133:7
    saying 10:11 21:16      28:3 29:16 31:9     separate 21:4          short 47:15,18
      41:19 93:10           34:23 35:1 38:19    separation 38:23         103:12 111:21
      108:23 111:3          40:18 46:8 61:12    serve 28:11,15           128:1 131:25
      136:5                 69:16 73:13 80:7      134:15,16 135:3,9      139:25 144:9,13
    says 29:16 34:24        80:10,16,23 88:7    served 100:24,24       show 13:13 17:11
      36:9,13 44:22         100:12 101:23       serves 102:7             34:7 59:19 60:6
      90:7 95:17 107:1      102:5 106:5,18      service 11:4 99:20       71:13 77:18 79:18
      124:23                109:10,16,22          101:6,9 135:7          103:22 125:16
    scc 9:13                133:7 139:15          136:8                  138:3 141:25
    scenario 90:15,22       140:19              serviced 101:7         showed 122:6
      90:23 91:1,6,15     seeing 62:12          servicing 125:8        showing 74:13
      107:25              seek 47:3,9           serving 28:8             109:21 110:2,11
    schedule 109:16       seeking 48:5,13         102:15 135:3         shown 13:18 17:17
    school 66:13            49:3 55:24 56:10    session 19:7 54:10       34:13 138:10
    scientist 69:1,2,8    seen 14:4,7,8         sessions 83:17           149:16
      69:10,13,14           53:15 60:23 80:13   set 14:20 25:19        shows 41:17 55:2
    scientists 66:10      sell 21:17 45:22        71:11 91:15 96:6       104:25 106:3
    scope 62:2 63:19        66:14,16 67:13        148:5                  110:6
      70:18,22 86:9         93:9 95:18 125:25   setting 90:16          shuai 12:10,17
      91:9 105:10         selling 48:10 49:15   seven 123:17             145:2
    scratching 80:22        50:20 54:13,16        136:20               shut 42:24
                            125:12,13

                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 178 of 185 PageID# 2793


   [side - statements]                                                             Page 26

    side 85:11 131:11     situations 141:13        137:10 141:17       spreadsheet 22:15
      137:6               six 63:25 66:15          142:24                41:10,10 51:20,24
    sign 20:5,6 53:14       123:17 136:19        sort 11:9 66:23         52:7,9,11,22,23
      57:9,22 72:13       skills 100:3             132:2                 114:14
      82:14 90:5 97:21    slept 94:23            sounds 59:18          ss 147:4
      97:21 99:1,4        slipping 131:10        sources 68:10         staff 28:16 29:2
      117:11 126:24       slow 49:1                126:14                135:5 142:12,13
      127:4 145:24        slower 13:25           space 133:4           stale 40:1 59:10
    signature 88:16         88:23                speak 15:2,4,8        stand 135:16
      146:5 148:12        small 18:21 120:5        17:9 25:24 43:24    standard 4:12,13
      149:14              smart 52:17              44:3,4 56:6 85:25     69:15 77:22 78:11
    signed 28:25 76:24    snatched 121:2           87:14                 78:14,20,25 79:7
      82:15 90:4,4,9      software 10:22         speaker 19:3,7,8        79:10,15,22 80:10
      98:3 108:14 143:4     11:2,4 21:2,3 22:9   special 139:20          80:13,25 81:4,4,19
      150:13 151:18         42:25 43:11 87:3     specific 18:1 34:3      81:25 82:11
    significantly 26:1      134:22 135:17          40:15 49:2 96:1     standing 24:16
      26:8 27:23          sold 12:24 23:10         125:11 137:7          71:3
    signing 98:8          sole 18:18             specifically 51:18    stars 102:12
      149:19              solicitation 24:25       127:6               start 6:2 10:13
    similar 54:17,18        25:10 37:20          specified 147:20        11:20 128:3
      91:6 124:23         solutions 149:1        speculating 116:6     started 9:7 67:10
      125:12,13 126:10      152:1                speculation 96:13       79:6 80:24 82:21
    simmons 12:10,17      solved 101:10          speech 136:20           108:23 144:21
      15:11 16:8,10       someone's 109:6        speeches 136:18       starting 12:12
      73:16 74:16         son 33:11              spend 130:18            15:13 119:25
      131:10 132:16,17    soon 18:20               136:3               state 6:6 10:1 24:9
      145:1               sophisticated          spending 100:5          26:10 85:5,6,7
    simple 52:16,19         66:17                spent 24:14 31:21       145:11 147:3,8
      83:21               sorry 7:10 19:4          133:9                 148:15 150:10
    simply 67:21            23:2,3 25:20         spoke 15:9,9,10,10      151:15
      144:17                26:11 29:9 35:16       15:11 36:19 44:13   statebook 123:24
    sincerely 149:21        38:7 39:10 44:7      spoken 144:18           126:15,16,22
    single 20:24            45:24 49:7,20        sponsor 18:22,23      stated 94:6 96:9
    sir 149:10              52:10 53:5 55:20       49:9 120:3 121:22     98:15
    sit 18:17 56:11,12      56:14 58:5 69:20       121:24 122:2        statement 26:3
      82:24 120:14,21       80:15 84:22 85:21    sponsors 121:14         31:6,7 37:23,24,25
    sites 137:21            86:1 87:7 90:20        121:15                46:11 150:13,14
    sitting 51:25           99:1 104:23          sponsorship             151:19,19
      120:14                106:17 112:6,10        120:18              statements 94:6,9
    situation 16:5          113:2,11,11 118:8    sports 131:12           94:12,16,18 95:23
      88:18                 121:7 127:23                                 97:14

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 179 of 185 PageID# 2794


   [states - ted]                                                                Page 27

    states 1:1 23:6       string 49:24            41:11 52:4 55:18    taken 1:15,17
      25:3,25 28:1        stronger 9:23           59:9 67:20 72:10      20:19 31:13,23
      30:25 37:18 38:16   structure 28:2,5,6      74:2,4 80:17          41:5 42:19 48:25
      40:14 45:16 73:9      28:18,19 29:23        87:25 88:24 89:6      110:15 126:20
    stating 5:11            36:3 96:10,15         90:14 92:15 96:25     139:25 144:13
    stayed 75:16            99:14,25 100:1,25     97:1,6,12 98:1        147:19
    staying 64:15           101:6 104:9 105:1     99:17 106:10        takes 59:22 66:15
      76:21,23              105:4,4,7 106:4,7     112:25 113:13,16      85:6 88:24 89:1
    ste 2:4                 107:2 108:2 109:6     115:4 119:3           145:8
    steele 26:23,24         112:3,13 134:8,8      120:18 121:17       talk 19:4,4,5,5,6
      62:23 103:4           134:13                124:11,13 125:12      36:23 48:19 82:18
      129:16              stuff 11:22 127:1       126:13 128:2          88:10 93:4 120:13
    steigmann 30:15       subject 7:2,16          130:3 133:10          120:21 128:15
    stenotypy 147:14        105:10                135:10 139:22         135:16 139:9
    step 7:13 16:16       submitted 15:1        survive 133:17        talked 15:20,23,24
      86:11 93:4          subscribed 150:10     suspect 140:17          16:3,11 21:5
    stephanie 38:2          151:14 152:21       suspicion 132:8         31:14 36:1 55:22
      131:8,9,17,18       subscription 57:5     sustained 48:1,21       55:23 58:22 95:1
      132:13              substance 15:13         56:6                  104:15 120:16
    stephanie's 38:4        37:8,9              switched 75:23        talking 8:3 15:16
    steps 93:15           successful 35:12        76:18                 24:3 26:4,5 29:21
    stick 135:1           sue 93:8 108:24       switching 113:21        32:21 33:6 34:3
    stipulation 3:5       suggest 57:24         sworn 5:20 147:11       57:1 60:4 96:3
    stole 76:8            suggestions 67:6,7      150:10,13 151:14      102:6,7 123:21
    stood 30:19           suite 123:7 149:2       151:18 152:21         137:15
    stop 112:6            suites 75:16                    t           target 125:1
    stopped 122:23        suits 36:17                                 targets 124:25
                                                t 4:13 79:19,21
    stopping 93:21        sum 50:10                                   taught 89:25
                                                table 31:23
    stored 40:22,24,25    summarized 44:23                            teach 11:10
                                                take 8:4 10:12
      41:8,12,13 115:20     44:25                                     teaching 84:13
                                                  17:21 34:16 37:21
    story 75:8            suntrust 10:10                              team 55:1 78:17
                                                  38:9 40:8 47:5,15
    strained 32:9,15      super 102:11                                  103:17 105:1,8
                                                  49:17 54:17 59:24
    strategic 144:22      superior 2:4 149:1                            112:3,13 130:14
                                                  60:2,3,18 71:21
      144:23              supervisor 73:10                              135:21 136:7
                                                  73:6 74:5,12 78:2
    strategies 67:7       support 28:16                                 141:21
                                                  78:7 80:3 86:11
    strategy 102:19         124:17                                    technical 84:20
                                                  86:14 95:17 97:20
    street 1:19 2:10      supposed 36:21                                125:5
                                                  113:22 128:1
      66:13                 75:17 93:2 120:25                         technicians 66:11
                                                  131:18,21 132:20
    strike 64:1 109:1     sure 8:5 15:25                              technology 86:2
                                                  132:24 138:4
      134:10 136:8          16:3 18:2 28:9                            ted 19:4,4,5,5
                                                  141:16 144:9
                            35:3,18 38:3 39:7

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 180 of 185 PageID# 2795


   [tell - touched]                                                                Page 28

    tell 8:17 10:24         114:4 117:3          thirty 149:18         timeline 96:6
      12:13 21:12,13        119:14 147:11        thought 9:25 22:4     times 6:18 15:21
      23:1 42:22 43:10    testimony 5:7 7:10       83:7 88:3 106:23       30:14 35:6 48:10
      48:4 51:18 52:15      7:16 11:20 30:5        108:11                 49:15 51:12 74:11
      65:4 66:19 67:1       30:22 62:5 131:2     thoughts 15:25           89:3,4,22 90:16
      77:7 94:11,20         135:20 147:13,16     thousand 50:6            91:2
      97:8 119:19           150:6,7 151:6,9,12     120:7 133:9,10,10   title 12:3 130:3
      129:12 134:19       texas 18:16 20:11      threat 36:14          titles 113:5 130:4
      140:24 144:19         48:9 120:16,17       threatened 18:10      today 8:14,15
      145:7                 126:9 127:8            36:10 37:19 45:18      11:14 14:13,17,23
    telling 93:7          text 31:10 80:19         45:22 46:19            15:6 16:25 49:25
    tenure 129:13         textiles 85:10         three 28:11 34:24        52:1 56:11,12
    term 49:23 144:21     thank 10:4 13:4          50:22 52:18 64:14   told 30:6 39:3
    terminate 92:18         23:5 73:24 112:10      64:18,19 66:15         76:13,13,15 99:17
      92:23 95:12           128:10 145:18,22       75:14 110:5 120:5      134:17 142:11,13
      108:22              thanks 93:21             120:14 142:15       tool 53:14 67:14
    terminated 29:6,7     thereabout 37:7        thrown 120:13            84:14 124:23
      29:10,10,11 30:1    thing 11:13 30:12        141:2                  126:5
      97:18 98:10 99:1      52:16 81:5 93:24     ticket 74:7           top 26:22 39:17
      99:4,12 108:21        97:7 98:6 100:13     tickets 74:12            41:2 46:12 74:23
      130:1 142:23          108:9 115:19         time 6:14 7:6 8:8        90:14 99:9 104:20
      143:2,3,6,7           125:20                 10:17,22 21:3,11       107:1 115:1
    termination 63:6      things 16:12 20:6        22:18 24:13,17         127:23
      63:12,17 69:23        21:18 42:7 81:3        28:22 30:3,5 32:4   topic 17:9 23:20
      92:17,18,19,20        89:25,25 93:10         46:25 50:18 54:19      59:13 61:13 62:3
      97:5 99:8 112:12      100:12 101:15          58:25 62:8,10,23       63:11 64:25 65:6
      141:6 142:20,25       115:4,14 120:12        64:6,10 65:24          65:15 71:9,13
    terms 10:23 16:4        126:1 129:5 136:6      68:4 70:3 73:17        82:5 86:18 87:11
      44:24,25 100:9      think 15:11 30:22        76:13 83:20 87:2       87:15 88:5,6
    terribly 128:8          53:9 57:24 62:15       87:5,9 89:6 90:7       91:10 92:16,21
    territory 105:15        62:15 75:9 82:15       90:16 94:15 95:16      103:16,20 113:23
    test 69:16              82:16 86:3 90:13       97:16,20 98:22         114:3 117:1 128:2
    testified 6:24 7:3      94:13 95:20            99:8,12 100:6,15    topics 14:20 129:5
      29:4 43:20 56:9       106:11 109:7           102:13,23 110:3     total 13:3 26:5
      70:12 86:3 94:6       113:15 114:10          112:4 118:20,22        27:2,8,8 56:25
      101:5 114:11          117:21 121:23          119:15,19 120:12       57:1 106:17
      119:21 134:6          125:18,22 127:5        120:22 122:20          107:20
      135:6                 128:6,14 132:1         125:14 127:5,14     touch 101:11,20
    testify 14:19 47:24     138:22 144:10,20       130:18 134:4,5         101:24,24 102:3
      59:13 61:22 62:2    third 31:4 37:18         136:3 143:7 144:1   touched 134:21
      65:15 71:13 86:18     44:22 50:8,8           145:19 147:19

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 181 of 185 PageID# 2796


   [track - visit]                                                                Page 29

    track 53:18 54:19        115:15 125:15       understanding         vacuum 66:14
      92:2 102:2           turn 17:2 22:24         69:12 106:20        validates 37:2
    tracked 53:21,22         24:21 25:6,13         143:7               valuable 32:13
      101:19,20              36:5 38:12 40:8     understood            valuation 12:23
    trade 85:9 114:5,7       43:6 45:10 53:6       139:22              value 15:17 18:8
      114:18,20 117:5,6      72:19 77:4 86:12    unequivocally           20:1 40:2 48:11
      119:7,16               87:11 92:16           87:19,19              49:17,19,21,23
    training 66:16           106:15 109:9        unethical 108:12        50:3,6,19 52:18
      82:5,8,10,15,16,16   turned 49:14 53:9     unfamiliar 129:11       55:5 123:8,15,16
      82:19 83:9,13,19       55:11 74:18 81:5    unfortunately           135:11
      83:22 84:5,7         turning 117:1           80:24 136:18        varied 113:3
      121:1                  143:9               unhappy 108:3         varies 62:8 64:4
    transcribed            two 19:2 39:2         united 1:1              64:13 91:4 136:24
      147:15 150:7           44:23 49:17 50:4    university 8:20,24    various 142:5
    transcript 3:1           50:22 53:2 56:14    unknown 126:21        vary 69:14 113:2
      146:2,7,10,12,13       56:14,19 62:13      unpaid 42:9,12,18     vendor 16:6 31:17
      146:14,15 149:11       63:20 64:21 75:14     87:13,20,22 88:9    verbal 81:5
      149:12 150:5,12        77:1 102:11           88:18 91:25 92:4    verbally 5:6
      151:5,11,17            114:12 119:20,21      92:7 95:7,10        veritext 149:1,7
    transcription            134:17,19 135:1       97:17 102:24          152:1
      147:16                 136:5 138:23          116:1               veritext.com.
    transferred 75:22        142:13,14,15        untrue 93:11            149:17
    travel 73:5,23         type 10:14 11:13        94:12,19            version 81:12,24
      74:21 120:9            48:4 82:10,19       upset 96:9,14         versions 72:8
    treated 30:14            86:25 87:2 100:13   upwards 37:5          versus 130:4
    trial 127:4            typical 76:1          use 29:11 50:9        vertical 67:18
    tried 136:14           typically 45:3          52:20 53:16 54:15     84:16,19,21,21,24
    true 25:3,9 72:2,5       54:10 59:22           55:7 75:4,7,17        85:11 137:4
      79:14 147:16           122:14 127:9          76:10 82:16 85:15   verticals 84:9,18
    trust 21:19 32:16               u              87:2 88:21 100:3      137:7,9,9
      32:25                                        105:22,23 117:20    video 1:12 6:3,3
                           uh 7:24,25,25
    trusting 75:11                                 118:25 119:3          7:15 46:1
                           ultimately 29:1
    truth 21:12,14                                 126:14              videoconference
                             33:20 39:24 40:1
      147:11,11,12                               user 20:24              2:1
                             112:2
    try 11:23 31:4                               uses 43:4             violation 36:11
                           undercut 125:16
      32:19 33:2 67:12                                    v            virginia 1:2 6:1,11
                           understand 8:6
      84:17 130:17                                                       8:24 93:2 94:7
                             13:4 22:8 26:10     v 149:6 150:3
      137:14                                                             98:16 137:25,25
                             61:19 84:13 99:22     151:3
    trying 24:8 31:16                                                  virtue 76:14
                             121:7 129:5         va 1:20 2:11
      31:24 36:23 37:10                                                visit 137:21
                           understandable        vacations 74:6
      91:3 107:24
                             81:1
                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 182 of 185 PageID# 2797


   [volume - zip]                                                                Page 30

    volume 56:23           132:4 133:21         witness’ 149:14                x
    voluntarily 29:8       141:3 144:5          won 111:6            x 4:15 103:23,25
    vs 1:6                we've 16:11 50:15     woods 1:18 2:9         109:21
             w             63:20 83:16 84:9      5:17                xiaobing 12:9,17
                           91:10 102:12         word 9:23 21:19        145:2
    wait 8:2 25:24
                          websites 126:3         29:9 41:15,17
      106:16                                                                   y
                          week 45:8 58:14       words 31:10 134:9
    waiting 25:21                                                    yeah 14:18 24:6
                           77:11,13,16 89:8     work 10:23 16:12
    waive 5:9                                                          46:9 60:17 79:11
                           89:10 124:22          16:22 24:1,2 27:5
    waived 149:19                                                      91:22 135:24
                          weekly 20:23 87:1      29:1 31:16 32:18
    wake 96:2                                                          144:20
                          weeks 56:19 89:19      36:24 45:5 77:5
    walk 42:22 88:23                                                 year 8:20,21 9:20
                          weight 10:1            84:10 85:14 88:25
      109:23                                                           18:23 20:1,4
                          welcome 145:20         89:1 90:18 95:15
    walked 57:8,22                                                     24:11 31:21 35:8
                          went 8:20,22,23        110:17 126:12
    walking 93:13                                                      49:16,17 50:1,4,5
                           19:14 22:10 24:7      131:1 134:8
    want 13:24 17:25                                                   50:8,22,22,22 51:1
                           26:10,12 33:4,18     worked 24:11 70:4
      18:5 22:24 24:17                                                 51:8,10,11,11
                           54:7 55:12 57:13      84:9 86:22
      25:23 28:9 32:10                                                 62:13 64:11,23
                           75:14,20 91:2        workers 11:11,12
      36:5 38:12 42:8                                                  76:7 93:1 120:4
                           95:4 113:13,14,15     85:8 115:18,18
      46:8,10 52:22                                                    133:18 134:19
                           139:8                workforce 10:21
      57:1,2,2 60:16                                                   136:12,23 137:10
                          west 83:25             67:9 85:1,2,7,11
      64:25 71:3 72:19                                                 139:6,7,8,18,18
                          whereof 148:5          134:25 137:8
      77:4,18 93:16,17                                               years 6:15 9:3,6,7
                          wife 33:10 94:22      working 24:12
      94:24 99:22 103:8                                                20:2 26:2,8,16
                           94:23                 32:10,23 57:19
      103:22 108:11                                                    28:12 48:11 50:14
                          wiley 38:5 131:9       77:10,12,15 82:21
      113:23 121:17                                                    50:14,15,17 52:18
                          wilson 63:8 137:5      86:24 95:10
      126:17 128:11                                                    60:3,5 62:13,16,19
                          wilson's 103:7        works 85:19
      129:4 134:9                                                      64:9,14,18,19,21
                          win 24:9               132:18
      144:10                                                           84:10 97:10
                          withdraw 56:1         world 34:5
    wanted 19:19                                                       123:16,17,17
                          witness 5:6 6:22      worry 134:17
      28:22 29:12 58:10                                                138:23
                           17:22 25:20 46:7     worth 12:22,24
      67:12 75:15 97:25
                           46:11,14 56:6         49:24                         z
      97:25 98:1 135:21
                           59:12 78:4 80:15     write 69:17          zip 11:9 115:6
      135:25
                           80:18,21 93:21       written 20:24 76:9
    wanting 74:3
                           94:20 145:20          76:12 94:3 140:14
    wants 78:5
                           147:10,13,15,17       143:21,25
    warrant 88:16
                           148:5 149:8,11       wrong 29:9 117:22
    warranted 88:19
                           150:1,4,11 151:1,4   wrongful 7:4
      88:21
                           151:15
    washington 6:10
                          witness's 146:2
    way 32:18 43:3
      47:14 71:5 116:8
                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
            
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 183 of 185 PageID# 2798



                        )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                        5XOH



            H 5HYLHZ%\WKH:LWQHVV&KDQJHV

             5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

           GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

           FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

           DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

           WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

            $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

            % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

           VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

           UHDVRQVIRUPDNLQJWKHP

             &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

           7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

           E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

           DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

           PDNHVGXULQJWKHGD\SHULRG




           ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

           $5(3529,'(')25,1)250$7,21$/385326(621/<

           7+($%29(58/(6$5(&855(17$62)$35,/

           3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

           2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 184 of 185 PageID# 2799

                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
Case 3:19-cv-00813-REP Document 51-3 Filed 05/29/20 Page 185 of 185 PageID# 2800




                 Deposition of Christine Chmura, Exhibit X


                           E-mail and Presentation


   (Marked Highly Confidential – Attorneys Eyes Only and Filed Under
                                 Seal)
